--------------------------------------------------------------------------------

Exhibit 10.1
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
AGREEMENT AND PLAN OF MERGER




BY AND AMONG




FIRST SOLAR, INC.,


FIRST SOLAR ACQUISITION CORP.,




OPTISOLAR INC.




AND




OPTISOLAR HOLDINGS LLC


MARCH 2, 2009
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS





       
Page
                   
ARTICLE 1
THE MERGER
2
 
1.1
The Merger
2
 
1.2
The Closing
2
 
1.3
Effects of the Merger
2
 
1.4
Effects on Capital Stock
3
 
1.5
[Reserved]
5
 
1.6
Project Business Payments
5
 
1.7
Changes in Capital Structure
5
 
1.8
Exchange of Certificates
6
 
1.9
Fractional Shares
6
 
1.10
Dissenting Shares
6
ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
7
 
2.1
Organization, Standing and Power
7
 
2.2
Capital Structure
8
 
2.3
Authority; Noncontravention; Government Authorization
10
 
2.4
Financial Statements.
12
 
2.5
Absence of Certain Changes; Undisclosed Liabilities
13
 
2.6
Litigation
14
 
2.7
Restrictions on Business Activities
14
 
2.8
Intellectual Property
15
 
2.9
Taxes
16
 
2.10
Employee Benefit Plans
20
 
2.11
Employee Matters
22
 
2.12
Related Party Transactions
23
 
2.13
Insurance
23
 
2.14
Contracts
23
 
2.15
Project Development
26
 
2.16
Assets
26
 
2.17
Real Property
27
 
2.18
Environmental
29
 
2.19
Permits
31
 
2.20
Compliance with Laws
32
 
2.21
Topaz
33
 
2.22
Minute Books
33
 
2.23
Brokers’ and Finders’ Fees
33



 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
(continued)





       
Page
                     
2.24
Board Approvals
33
 
2.25
Stockholder Vote
34
 
2.26
Disclosure
35
 
2.27
No Other Representations
35
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB
36
 
3.1
Organization, Standing and Power
36
 
3.2
Capital Structure
36
 
3.3
Authority; Noncontravention
37
 
3.4
SEC Documents; Financial Statements
37
 
3.5
Board Approval
38
 
3.6
Taxes
38
 
3.7
Litigation
38
 
3.8
Disclosure
39
 
3.9
Compliance With Laws
39
 
3.10
No Material Adverse Change
39
 
3.11
No Other Representations
40
ARTICLE 4
COVENANTS AND OTHER AGREEMENTS
40
 
4.1
Conduct of Business of Hold Co, the Company and its Subsidiaries
40
 
4.2
Restrictions on Conduct of Business of the Company and its Subsidiaries
41
 
4.3
Further Assurances, Regulatory Matters
44
 
4.4
No Solicitation
47
 
4.5
Securities Laws Matters
48
 
4.6
Access to Information
50
 
4.7
Confidentiality
51
 
4.8
Public Disclosure
51
 
4.9
Legal Requirements
51
 
4.10
Treatment as Reorganization
51
 
4.11
Tax Returns
52
 
4.12
Expenses
52
 
4.13
Obligations of Merger Sub
52
 
4.14
Hold Co Merger
52
 
4.15
The Drop Down and the Distribution
53
 
4.16
Employment Matters
53
 
4.17
Changes after Signing
53
 
4.18
Bridge Loan
54



 
-ii-

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
(continued)





       
Page
                     
4.19
Purchase Orders
54
 
4.20
Payment Lists
54
 
4.21
Tax Information
54
 
4.22
HSR Filing Fee
54
 
4.23
Closing Registration Statement
54
 
4.24
Merger Sub
54
 
4.25
Intercompany Arrangements
54
ARTICLE 5
CONDITIONS TO THE MERGER
55
 
5.1
Conditions to Obligations of Each Party to Effect the Merger
55
 
5.2
Additional Conditions to Obligations of Hold Co and the Company
56
 
5.3
Additional Conditions to the Obligations of Parent and Merger Sub
57
ARTICLE 6
TERMINATION, AMENDMENT AND WAIVER
58
 
6.1
Termination
58
 
6.2
Effect of Termination
59
 
6.3
Amendment
59
 
6.4
Extension; Waiver
59
ARTICLE 7
ESCROW FUND AND INDEMNIFICATION
60
 
7.1
Escrow Fund
60
 
7.2
Indemnification
60
 
7.3
Limitations on Indemnification
62
 
7.4
Escrow Claim Period
63
 
7.5
Claims for Indemnification
63
 
7.6
Objections to and Payment of Claims
64
 
7.7
Resolution of Objections to Claims
65
 
7.8
Third-Party Claims
65
 
7.9
Stockholders’ Representative
67
 
7.10
Exclusive Remedy
67
ARTICLE 8
GENERAL PROVISIONS
68
 
8.1
Survival of Representations and Warranties
68
 
8.2
Notices
68
 
8.3
Terms Generally; Interpretation
70
 
8.4
Definitions
71
 
8.5
Counterparts
86
 
8.6
Entire Agreement; No Third Party Beneficiaries
86
 
8.7
Assignment
87



 
-iii-

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
(continued)





     
Page
                 
8.8
Severability
87
 
8.9
Failure or Indulgence Not Waiver; Remedies Cumulative
87
 
8.10
GOVERNING LAW
87
 
8.11
Binding Arbitration
88
 
8.12
WAIVER OF JURY TRIAL
89
 
8.13
Specific Performance
89



*   *   *   *   *


Exhibit A
Form of Support and Consent Agreement
A-1-1
Exhibit B
Form of Hold Co Merger Agreement
B-1
Exhibit C
Form of Drop Down Agreement
C-1
Exhibit D
Escrow Agreement
D-1
Exhibit E-1
Representation Agreement
E-1-1
Exhibit E-2
Purchaser Representative Agreement
E-2-1
Exhibit F-1
Tax Representations of the Company
F-1-1
Exhibit F-2
Tax Representations of Parent and Merger Sub
F-2-1
Exhibit G
Closing Deliveries
G-1
Exhibit H
Required Consents and Novations
H-1
Exhibit I
Matters to be Covered in Opinion of Counsel to Parent and Merger Sub
I-1
Exhibit J
Matters to be Covered in Farella Braun + Martel LLP Opinion
J-1
Exhibit K
Form of Registration Rights Agreement
K-1



 
-iv-

--------------------------------------------------------------------------------

 


AGREEMENT AND PLAN OF MERGER


This AGREEMENT AND PLAN OF MERGER, dated as of March 2, 2009 (this “Agreement”),
is by and among First Solar, Inc., a Delaware corporation (“Parent”), First
Solar Acquisition Corp., a Delaware corporation and a direct wholly-owned
subsidiary of Parent (“Merger Sub”), OptiSolar Inc., a Delaware corporation (the
“Company”), and OptiSolar Holdings, LLC, a Delaware limited liability company
and a direct wholly-owned subsidiary of the Company (“Hold Co”).1


BACKGROUND


A.            The board of directors of each of Hold Co, the Company and Parent
has determined that it would be advisable and in the best interests of their
respective stockholders for Parent to acquire the Company by means of the merger
of Merger Sub with and into the Company (the “Merger”), all on the terms and
subject to the conditions set forth in this Agreement, and, in furtherance
thereof, have approved this Agreement and the transactions contemplated by this
Agreement.


B.             In order to induce Parent to enter into this Agreement,
concurrently with the execution and delivery of this Agreement, certain Company
Stockholders are executing and delivering Support and Consent Agreements in the
form attached hereto as Exhibit A (each, a “Support Agreement”), and certain
Company Stockholders are executing and delivering written consents in the forms
attached to the Support Agreement (each, a “Written Consent”).


C.             Concurrently with the execution and delivery of this Agreement,
Hold Co, the Company and Pincer Merger Subsidiary Inc., a newly formed,
wholly-owned subsidiary of Hold Co (“Newco”), are entering into an Agreement and
Plan of Merger in the form attached hereto as Exhibit B (the “Hold Co Merger
Agreement”) pursuant to which, prior to the Merger, Newco will be merged with
and into the Company, with the Company being the surviving corporation of such
merger, and all outstanding shares of Company Capital Stock will be converted,
on a share for membership unit basis, into membership units in Hold Co having
rights, preferences and privileges substantially identical to those of the
Company Capital Stock and all the capital stock of Hold Co held by the Company
will be canceled (the “Hold Co Merger”).


D.             Concurrently with the execution and delivery of this Agreement,
the Company and OptiSolar Technologies Inc., a Delaware corporation and a
wholly-owned subsidiary of the Company, (the “Spin-Off Subsidiary”) are
executing a drop down agreement in the form attached hereto as Exhibit C (the
“Drop Down Agreement”) pursuant to which, among other things, the Company will
transfer all of the assets and Liabilities of the Company and its Subsidiaries
which are not Related to the Project Business to the Spin-Off Subsidiary (the
“Drop Down”).

 
___________________________ 
1 Certain provisions of this Agreement have been conformed to reflect amendments
to such provisions pursuant to the Closing Agreement among the parties hereto,
OptiSolar Technologies Inc., First Solar Acquisition Corp. and Pincer Merger
Subsidiary Inc., dated as of April 3, 2009.


 

--------------------------------------------------------------------------------

 


E.              As a condition precedent to the Merger, prior to the Closing,
the Company will distribute all of the issued and outstanding capital stock of
the Spin-Off Subsidiary to Hold Co (the “Distribution”).


F.              The Company and Parent intend that the Merger will qualify as a
“reorganization” under Section 368(a) of the Internal Revenue Code of 1986, as
amended (the “Code”) and Hold Co and the Company intend that the Hold Co Merger
will be treated as a transaction described in Section 721(a) of the Code.


AGREEMENT


In consideration of the representations, warranties, covenants and other
agreements in this Agreement, the parties hereto, intending to be legally bound,
hereby agree as follows:


ARTICLE 1

THE MERGER


1.1           The Merger.  Upon the terms and subject to the conditions set
forth in this Agreement, and in accordance with the General Corporation Law of
the State of Delaware (the “DGCL”), Merger Sub shall be merged with and into the
Company at the effective time of the Merger (the “Effective Time”), which shall
be the time at which the Certificate of Merger is filed with the Delaware
Secretary unless otherwise agreed by both parties and set forth in the
certificate of merger, in a form reasonably acceptable to Parent and the Company
(the “Certificate of Merger”), to be filed with the Secretary of State of the
State of Delaware (the “Delaware Secretary”), if, as and when the Closing
occurs.  The Company shall be the surviving corporation (sometimes referred to
as the “Surviving Company”) in the Merger and shall succeed to and assume all
the rights and obligations of Merger Sub in accordance with the DGCL.


1.2           The Closing.  The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at 10:00 a.m. Pacific time on the
third (3rd) Business Day after the satisfaction or waiver of each of the
conditions set forth in Article 5 (excluding the Closing Registration Statement
Condition and other conditions that, by their terms, are to be satisfied on the
Closing Date (which include, for avoidance of doubt, those set forth in Section
5.1(e) (The Hold Co Merger, the Drop Down and the Distribution)), but subject to
the satisfaction or waiver of such conditions) or at such other time as the
parties agree.  Notwithstanding anything to the contrary in this Agreement, the
Closing Registration Statement Condition shall be satisfied after satisfaction
or waiver of all other conditions set forth in Article 5 to the Merger.  The
Closing shall take place at the offices of Covington & Burling LLP, One Front
Street, San Francisco, CA 94111, or at such other location as the parties
agree.  The date on which the Closing actually occurs is herein referred to as
the “Closing Date.”


1.3           Effects of the Merger.


(a)            At the Effective Time, the effect of the Merger shall be as
provided in this Agreement, the Certificate of Merger and the applicable
provisions of the DGCL.


 
2

--------------------------------------------------------------------------------

 


(b)            At the Effective Time, the certificate of incorporation of the
Surviving Company, as in effect immediately prior to the Effective Time, shall
be amended so as to contain only those provisions contained in the certificate
of incorporation of Merger Sub until thereafter amended as provided by the DGCL
and such certificate of incorporation; provided, however, that the name of the
Surviving Company shall be the name of the Merger Sub immediately prior to the
Effective Time until otherwise changed as provided by the DGCL and the
certificate of incorporation of the Surviving Company.


(c)            At the Effective Time, the by-laws of Merger Sub, as in effect
immediately prior to the Effective Time, shall be the by-laws of the Surviving
Company until thereafter amended as provided by the DGCL, the certificate of
incorporation of the Surviving Company and such by-laws; provided, however, that
the name of the Surviving Company shall be the name of the Merger Sub
immediately prior to the Effective Time until otherwise changed as provided by
the DGCL, the certificate of the incorporation of the Surviving Company and such
by-laws.


(d)            At the Effective Time, the officers and directors of Merger Sub,
as constituted immediately prior to the Effective Time, shall be the officers
and directors of the Surviving Company, for so long as provided under the DGCL,
the certificate of incorporation of the Surviving Company and the by-laws of the
Surviving Company.


(e)            At the Effective Time, all property, rights, privileges, powers
and franchises of the Company and Merger Sub shall vest in the Surviving Company
and all debts, liabilities and duties of the Company and Merger Sub shall become
debts, liabilities and duties of the Surviving Company.


1.4           Effects on Capital Stock.  By virtue of the Merger and without any
action on the part of Merger Sub, Parent, the Company or the holders of shares
of capital stock of the Company (the “Company Capital Stock”), the following
shall occur:


(a)            As of the Effective Time, each share of Company Capital Stock
that is issued and outstanding immediately prior to the Effective Time and is
owned by the Company, Parent, Merger Sub or any of their respective Subsidiaries
shall automatically be canceled and shall cease to exist, and no consideration
shall be delivered or deliverable in exchange therefor.


(b)            As of the Effective Time, each share of common stock of Merger
Sub (the “Merger Sub Common Stock”) issued and outstanding immediately prior to
the Effective Time shall be converted into one validly issued, fully paid and
nonassessable share of common stock of the Surviving Company.  Each certificate
formerly representing any such shares of Merger Sub Common Stock shall represent
ownership of shares of common stock of the Surviving Company.


(c)            All shares of Company Capital Stock issued and outstanding
immediately prior to the Effective Time (other than shares to be canceled in
accordance with Section 1.4(a)) shall be converted into the right to receive, at
the Effective Time, the Closing Shares as and to the extent contemplated by
Section 1.4(c)(ii) hereof.  As of the Effective Time, all such shares of Company
Capital Stock shall no longer be outstanding and shall automatically be canceled
and cease to exist, and each holder of a certificate formerly representing any
such shares of Company Capital Stock (“Certificate”) shall cease to have any
rights with respect thereto, except the right to receive the Merger
Consideration in respect of such shares as allocated in this Section 1.4 upon
surrender of such Certificate in accordance with Section 1.8.  “Merger
Consideration” means the Closing Shares.


 
3

--------------------------------------------------------------------------------

 


(i)                 The maximum aggregate number of shares of the Common Stock,
par value $0.001 per share, of Parent (the “Parent Common Stock”) issuable at
the Effective Time (the “Closing Shares”), on account of all shares of Company
Capital Stock outstanding immediately prior to the Closing (other than shares to
be cancelled in accordance with Section 1.4(a)) and all rights (including
options and warrants) to acquire shares of Company Capital Stock outstanding
immediately prior to the Closing shall equal (a) (x) $400,000,000, plus (y) the
aggregate amount of the Closing Project Business Payments plus (z) the French
Amount, the Canadian Amount and the Italian Amount, divided by (b) the Parent
Trading Price.  Twenty five percent (25%) of the Closing Shares to be issued
under clause (i)(a)(x) above (the “Escrow Amount”) shall be withheld from the
Merger Consideration payable pursuant to this Section 1.4 and shall be deposited
at the Closing with an escrow agent reasonably acceptable to the Company and
Parent (the “Escrow Agent”), in accordance with the Escrow Agreement, dated as
of the Closing Date, substantially in the form attached hereto as Exhibit D (the
“Escrow Agreement”), by and among Parent, the Escrow Agent and Hold Co.  The
fund in which the Escrow Amount is held (the “Escrow Fund”) will be held and
distributed in accordance with the terms of the Escrow Agreement and Article 7
of this Agreement.  A number of Closing Shares equal to (i) the Closing Payment
Amount divided by (ii) the Parent Trading Price (the “Holdback Shares”) shall be
withheld from the Merger Consideration by Parent until the 45th day following
the Closing Date (the “Holdback Release Date”). On the Holdback Release Date,
Parent shall issue, or cause to be issued, to Hold Co, a number of the Holdback
Shares equal to (x) the original number of Holdback Shares minus (y) a number of
Holdback Shares equal to (i) the Closing Payment Amount minus the Hold Co
Payments divided by (ii) the Parent Trading Price.  Any remaining Holdback
Shares shall be retained by Parent and shall not be payable hereunder as Merger
Consideration and Parent shall have no right to seek indemnification for the
accounts payable as to which such shares were retained as Losses pursuant to
Article 7 except to the extent such Losses, with respect to a particular account
payable, exceed the product of (i) the number of shares of Parent Common Stock
reserved against such account payable and (ii) the Parent Trading Price.  With
respect to each Holdback Lease, a number of Closing Shares equal to (i) the
applicable Lease Holdback Amount divided by (ii) the Parent Trading Price (the
“Lease Holdback Shares”) shall be withheld from the Merger Consideration by
Parent until such Holdback Lease is terminated, with no remaining liability to
the Company, or novated, so as to substitute the Spin-Off Subsidiary or Hold Co
for the Company or the applicable Project Company as a party to such Holdback
Lease (the date five (5) Business Days following the receipt by Parent of
written notice and evidence of such termination or novation from the Spin Off
Subsidiary under any such lease, a “Lease Holdback Release Date”).  On a Lease
Holdback Release Date, Parent shall issue, or cause to be issued, to Hold Co, a
number of the Lease Holdback Shares equal to (i) the Lease Holdback Amount
attributable to the applicable Holdback Lease divided by (ii) the Parent Trading
Price.  In the event that any Holdback Lease with respect to the McClellan
properties has not been terminated, with no remaining liability to the Company,
or novated, so as to substitute the Spin-Off Subsidiary or Hold Co for the
Company or the applicable Project Company as a party to such Holdback Lease, on
or prior to the six-month anniversary of the Closing Date, any remaining Lease
Holdback Shares allocable to such McClellan lease minus an amount of such Lease
Holdback Shares equal to (x) any amounts actually paid by the Spin-Off
Subsidiary to the Company between the date of this Agreement and such six-month
anniversary under the Master Sublease in respect of such McClellan lease divided
by (y) the Parent Trading Price shall be retained by Parent and shall not be
payable hereunder as Merger Consideration and Parent shall have no right to seek
indemnification for the aggregate rent payable under the remaining term of such
Holdback Lease as Losses pursuant to Article 7, and the remainder of the Lease
Holdback Shares allocable to such McClellan lease shall be paid to Hold
Co.  Upon the expiration of any other Holdback Leases, Parent shall deliver to
Hold Co a number of Lease Holdback Shares allocable to such other Holdback
Leases minus an amount of such Lease Holdback Shares equal to (x) any amounts
required to be paid by the Spin-Off Subsidiary to the Company under the Master
Sublease in respect of such other Holdback Leases and not so paid divided by (y)
the Parent Trading Price. If any rent payments are made under the Master
Sublease or by the Spin-Off Subsidiary or Hold Co under a Holdback Lease, then
within 10 business days of receipt of such payment or notice of such payment, as
the case may be, a number of Lease Holdback Shares allocable to the applicable
Holdback Lease shall be released to Hold Co equal to (x) the amount of such rent
payments divided by (y) the Parent Trading Price. In no event shall Parent or
the Company have any right of setoff under this Agreement, the Drop Down
Agreement or otherwise with respect to Parent Common Stock to be issued to Hold
Co under this Section 1.4(c)(i).


 
4

--------------------------------------------------------------------------------

 


(ii)               The Merger Consideration shall be allocated as follows:  All
100 shares of Company Capital Stock outstanding immediately prior to the
Effective Time held by the Company’s sole stockholder at that time, Hold Co,
shall be converted into the right to receive, and shall become exchangeable for
the Closing Shares.


1.5           [Intentionally omitted].


1.6           Project Business Payments.  At least three but not more than five
Business Days before the Closing, the Company will deliver to Parent a
certificate, signed by the Chief Executive Officer of the Company (the “Project
Business Payments Certificate”), setting forth the Project Business Payments,
including the components thereof and supporting documentation (the “Closing
Project Business Payments “).


1.7           Changes in Capital Structure.


(a)            If there is a stock split, reverse stock split, stock dividend
(including any dividend or distribution of securities convertible into capital
stock), reorganization, reclassification, combination, recapitalization or other
like change (other than the Hold Co Merger, the Drop Down or the Distribution)
with respect to shares of Parent Common Stock occurring after the date of this
Agreement and before the Effective Time, all references in this Agreement to
specified numbers of shares of any class or series affected thereby, and all
calculations provided for that are based upon numbers of shares of any class or
series (or trading prices therefor) affected thereby, shall be equitably
adjusted to the extent necessary to provide to the parties the economic effect
contemplated by this Agreement prior to such stock split, reverse stock split,
stock dividend, reorganization, reclassification, combination, recapitalization
or other like change.


 
5

--------------------------------------------------------------------------------

 


(b)            If there is a stock split, reverse stock split, stock dividend
(including any dividend or distribution of securities convertible into capital
stock), reorganization, reclassification, combination, recapitalization or other
like change with respect to shares of Parent Common Stock occurring after the
Effective Time, all references in this Agreement to the Holdback Shares and the
Lease Holdback Shares shall be equitably adjusted to the extent necessary to
provide to the parties the economic effect contemplated by this Agreement prior
to such stock split, reverse stock split, stock dividend, reorganization,
reclassification, combination, recapitalization or other like change.


1.8           Exchange of Certificates.


(a)            At or prior to the Closing, Parent shall deliver to Hold Co
instructions for use in surrendering Certificates in exchange for consideration
specified and allocated in Section 1.4.  Concurrently with the Closing, Hold Co
shall surrender a Certificate for cancellation and, upon surrender of such
Certificate for cancellation to Parent, and such other documents as may
reasonably be required by Parent, the holder of such Certificate shall receive
concurrently with the Closing in exchange therefor the Merger Consideration for
which the shares formerly held by such holder are to be exchanged in accordance
with Section 1.4 (less any shares of Parent Common Stock deposited in the Escrow
Fund, less the Holdback Shares and the Lease Holdback Shares), and the
certificates so surrendered shall be canceled.


(b)            All shares of Parent Common Stock issued in accordance with the
terms of this Article 1 (including shares of Parent Common Stock deposited into
the Escrow Fund) shall be deemed to have been paid in full satisfaction of all
rights pertaining to the shares of Company Capital Stock represented by such
certificates, and there shall be no further registration of transfers on the
stock transfer books of the Surviving Company of the shares of Company Capital
Stock which were outstanding immediately prior to the Closing.


1.9           Fractional Shares.  No fraction of a share of Parent Common Stock
will be issued in connection with the Merger and in lieu thereof Hold Co shall
receive from Parent an amount of cash equal to the product (rounded upwards or
downwards to the nearest whole cent) of such fraction of a share Hold Co would
otherwise receive at the Parent Trading Price.


1.10         Dissenting Shares.


(a)            Shares of Company Capital Stock that are issued and outstanding
immediately prior to the effective time of the Hold Co Merger and that are owned
by stockholders who have properly perfected their appraisal rights in accordance
with the provisions of applicable Law with respect to the Hold Co Merger are
referred to herein as “Dissenting Shares”; provided that each such share shall
cease to be a Dissenting Share if its holder shall have failed to perfect or
shall have effectively withdrawn or lost such appraisal rights.


(b)            The Company shall give Parent (i) prompt notice of any objections
to the Hold Co Merger filed in accordance with applicable Law received by the
Company, withdrawals of such objections and any other instruments served in
connection with such objections in accordance with applicable Law and received
by the Company or its representatives, and (ii) the opportunity to participate
in, but not direct, all negotiations and proceedings with respect to such
objections under applicable Law consistent with the Company’s obligations
thereunder.  Following the Closing, Hold Co shall direct all negotiations and
proceedings with respect to such objections under applicable Law and the Company
shall not, except with the prior written consent of Hold Co (which consent shall
not be unreasonably withheld or delayed), (A) voluntarily make any payment or
statement against interest with respect to any such objection, (B) offer to
settle or settle any such objection, or (C) waive any failure by a former
stockholder of the Company to timely deliver a written objection or to perform
any other act perfecting appraisal rights in accordance with applicable Law.


 
6

--------------------------------------------------------------------------------

 


(c)            Each holder of Dissenting Shares who, pursuant to the provisions
of the DGCL, becomes entitled to payment of the fair value of such shares after
the closing of the Hold Co Merger shall receive payment therefor in accordance
with Section 262 of the DGCL (but only after the value therefor shall have been
agreed upon or finally determined pursuant to such provisions), and any such
payment shall be referred to herein as “Dissenting Shares Excess Payments,” and
shall constitute “Losses” for purposes of Article 7.


ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


Subject to the exceptions set forth in the disclosure letter of the Company
addressed to Parent, dated as of the date hereof and delivered to Parent
concurrently with the parties’ execution of this Agreement (the “Company
Disclosure Letter”) (each of which exceptions, in order to be effective, shall
indicate the section and, if applicable, the subsection of this Article 2 to
which it relates (unless and to the extent the relevance to other
representations and warranties is reasonably apparent from the face of the
disclosed exception, in which case such exceptions shall apply to such other
representations and warranties as is reasonably apparent)), the Company
represents and warrants to Parent and Merger Sub as of the date hereof and as of
the Closing Date that as follows:


2.1           Organization, Standing and Power.


(a)            Section 2.1(a) of the Company Disclosure Letter sets forth a
true, correct and complete list, as of the date hereof, of each Project Company
and each other Subsidiary of the Company indicating (i) its jurisdiction of
organization, (ii) its officers and directors, and (iii) the record owners of
all of its issued and outstanding securities.  All of the outstanding securities
of each Project Company are, to the extent applicable, duly authorized, validly
issued, fully paid and nonassessable.


(b)            Each of the Company, Hold Co, Newco, the Spin-Off Subsidiary and
each Project Company is a corporation, partnership or limited liability company
and, where applicable, is duly organized, validly existing and in good standing
under the Laws of its jurisdiction of organization.


(c)            Each of the Company, Hold Co, Newco, the Spin-Off Subsidiary and
each Project Company has the corporate power to own, lease and operate its
properties and to conduct its business as currently conducted and the Company
and each Project Company is duly qualified to do business and is in good
standing in each U.S. jurisdiction set forth opposite the name of  such company
in Section 2.1(a) of the Company Disclosure Letter.  Each of the Company, Hold
Co, Newco, the Spin-Off Subsidiary and each Project Company is duly qualified to
do business and is in good standing in each jurisdiction where the failure to be
so qualified and in good standing, individually or in the aggregate with any
such other failures, would reasonably be expected to have a Company Material
Adverse Effect or a Project Material Adverse Effect.


 
7

--------------------------------------------------------------------------------

 


(d)            None of the Company, Hold Co, Newco, the Spin-Off Subsidiary or
any Project Company is in violation of any of the provisions of its
organizational documents.


(e)            Section 2.1(e) of the Company Disclosure Letter sets forth a list
of the Company’s officers and directors.


(f)             Other than the Project Companies listed on Section 2.1(a) of the
Company Disclosure Letter, Newco, Hold Co and the Spin-Off Subsidiary, the
Company does not (and has not) directly or indirectly own any equity or similar
interest in, or any interest convertible or exchangeable or exercisable for, any
equity or similar interest in, any Person.


(g)            There are no Contracts, to which any Project Company is a party
or by which it is bound obligating any Project Company to issue, deliver, sell,
repurchase or redeem, or cause to be issued, delivered, sold, repurchased or
redeemed, any shares of the capital stock of such Project Company or obligating
such Project Company to grant, extend, accelerate the vesting of, change the
price of, otherwise amend or enter into any such Contract.  There are no
outstanding or authorized stock appreciation, phantom stock, profit
participation, or other similar rights with respect to any Project Company.


(h)            With respect to each Project Company, since the formation date of
such Project Company, such Project Company has engaged solely in the business of
developing, financing, constructing and/or operating the Project for which it
was formed (such Project Company’s “Project Company Business”), and no Project
Company has engaged in any other business, incurred any capital expense or
acquired any real or personal property other than specifically Related to the
Project Business.


2.2           Capital Structure.


(a)            As of the date hereof and until immediately prior to the closing
of the Hold Co Merger, the authorized capital stock of the Company shall consist
of (i) 325,000,000 shares of Company Common Stock, (ii) 29,075,000 shares of
Senior Convertible Preferred Stock, 3,750,000 shares of which have been
designated “Senior Preferred A-1 Stock,” 1,125,000 shares of which have been
designated “Senior Preferred A-2 Stock” and 24,200,000 shares of which have been
designated “Senior Preferred B-1 Stock,” and (iii) 13,810,000 shares of Junior
Convertible Preferred Stock, 4,000,000 shares of which have been designated
“Junior Preferred A-1 Stock,” 5,325,000 shares of which have been designated
“Junior Preferred A-2 Stock,” 525,000 shares of which have been designated
“Junior Preferred A-3 Stock,” 350,000 shares of which have been designated
“Junior Preferred A-4 Stock,” 450,000 shares of which have been designated
“Junior Preferred A-5 Stock,” 760,000 shares of which have been designated
“Junior Preferred A-6 Stock” and 2,400,000 shares of which have been designated
“Junior Preferred A-7 Stock.”  As of the date hereof and until immediately prior
to the closing of the Hold Co Merger, there shall be issued and outstanding
55,898,640 shares of Company Common Stock, 3,750,000 shares of the Company’s
Senior Preferred A-1 Stock, 1,125,000 shares of the Company’s Senior Preferred
A-2 Stock, 15,785,932 shares of the Company’s Senior Preferred B-1 Stock,
3,966,437 shares of the Company’s Junior Preferred A-1 Stock, 5,322,382 shares
of the Company’s Junior Preferred A-2 Stock, 525,000 shares of the Company’s
Junior Preferred A-3 Stock, 350,000 shares of the Company’s Junior Preferred A-4
Stock, 450,000 shares of the Company’s Junior Preferred A-5 Stock, 722,665
shares of the Company’s Junior Preferred A-6 Stock and 2,400,000 shares of the
Company’s Junior Preferred A-7 Stock.  As of immediately prior to the Closing
and following the closing of the Hold Co Merger, (i) the authorized capital
stock of the Company will consist of 100 shares of Company Common Stock, all of
which will be issued and outstanding and held by Hold Co and (ii) there will
exist no (w) options, warrants, calls, subscription rights or other rights,
convertible securities, agreements or commitments of any character obligating
the Company or any of its Subsidiaries to issue, transfer or sell any shares of
capital stock or other equity interests in, the Company or securities
convertible into or exchangeable for such shares or other equity interests, (x)
contractual obligations of the Company or any of its Subsidiaries to repurchase,
redeem or otherwise acquire any capital stock of the Company or (y) voting
trusts or similar agreements to which the Company or any of its Subsidiaries is
a party with respect to the voting of the capital stock of the Company.


 
8

--------------------------------------------------------------------------------

 


(b)            As of immediately prior to Closing, the outstanding membership
units of Hold Co will consist of 55,898,640 common membership units, 3,750,000
Senior Preferred A-1 membership units, 1,125,000 Senior Preferred A-2 membership
units, 15,785,932 Senior Preferred B-1 membership units, 3,966,437 Junior
Preferred A-1 membership units, 5,322,382 Junior Preferred A-2 membership units,
525,000 Junior Preferred A-3 membership units, 350,000 Junior Preferred A-4
membership units, 450,000 Junior Preferred A-5 membership units, 722,665 Junior
Preferred A-6 membership interests and 4,000,000  Junior Preferred A-7
membership units.


(c)            There are no declared or accrued but unpaid dividends with
respect to any shares of Company Common Stock or Company Preferred Stock.  Each
share of Company Preferred Stock is convertible into Company Common Stock on a
one-to-ten basis except for the Senior Preferred B-1 Stock which is convertible
into Company Common Stock on a one-to-one basis.  There are not outstanding any
adjustments made or required to be made to the conversion rates applicable to
Company Preferred Stock set forth in Company’s Eleventh Amended and Restated
Certificate of Incorporation (the “Certificate of Incorporation”).  Section
2.2(c) of the Company Disclosure Letter sets forth a true, correct and complete
list (with names and addresses) of (i) all of the Company’s record holders as of
the date hereof, the number of shares, warrants, options or other rights owned
of record by each and the total number of shares of Company Common Stock
reserved and available for future grant under the Company’s 2006 Incentive Stock
Plan (the “Company Stock Plan”), and (ii) any Persons with rights to acquire
Company securities (including all holders of outstanding Company Options,
whether or not granted under the Company Stock Plan), the exercise or vesting
schedule, exercise price, and tax status of such options under Section 422 of
the Code.


(d)            All issued and outstanding shares of Company Capital Stock are
duly authorized, validly issued, fully paid and non-assessable and are free of
any Encumbrances created by statute, the Company’s organizational documents or
any Contract to which the Company or any of its Subsidiaries is a party or by
which it is bound.  Except for (A) outstanding Company Options to purchase
17,916,770 shares of Company Common Stock under the Company Stock Plan, (B)
outstanding Company Options to purchase 11,385,000 shares of Company Common
Stock issued outside of the Company Stock Plan, and (C) outstanding shares
Company Preferred Stock, there are no Contracts to which the Company or any of
its Subsidiaries is a party, or by which it is bound, obligating the Company or
any of its Subsidiaries to issue, deliver, sell, repurchase or redeem, or cause
to be issued, delivered, sold, repurchased or redeemed, any shares of Company
Capital Stock and/or Company Options or obligating the Company to grant, extend,
accelerate the vesting and/or waive any repurchase rights of, change the price
of or otherwise amend or enter into any such Contract.  Except as set forth in
Section 2.2(d) of the Company Disclosure Letter and to the knowledge of the
Company, there are no Contracts relating to voting, purchase or sale of any
Company Capital Stock other than this Agreement and the Support Agreements.  All
outstanding Company securities were issued in compliance with all applicable
securities Laws.


 
9

--------------------------------------------------------------------------------

 


(e)            Except for the Company Stock Plan and outside the plan options,
the Company has never adopted or maintained any stock option plan or other plan
providing for equity compensation of any Person.  The Company has reserved as of
the date hereof 40,000,000 shares of Company Common Stock for issuance to
employees and directors of, and consultants to, the Company, upon the exercise
of options granted under the Company Stock Plan, of which 3,244,000 shares are
issuable, as of the date hereof, upon the exercise of outstanding, unexercised,
vested options.  The Company Stockholders have properly approved the Company
Stock Plan and the grants made thereunder.


(f)             As of the date hereof, the authorized capital stock of Hold Co
consists of 100 membership units, all of which are issued and outstanding and
owned beneficially and of record by the Company.  As of the date hereof, the
authorized capital stock of Newco consists of 100 shares of common stock, all of
which are issued and outstanding and owned beneficially and of record by Hold
Co.  As of the date hereof, the authorized capital stock of the Spin-Off
Subsidiary consists of 100 shares of common stock, all of which are issued and
outstanding and owned beneficially and of record by the Company.  Hold Co and
Newco were formed for the purpose of effecting the Hold Co Merger. Neither Hold
Co nor Newco owns any asset or is subject to any Liability other than those
necessary to effect the Hold Co Merger.


2.3           Authority; Noncontravention; Government Authorization.


(a)            Except for the Required Hold Co Merger Vote and the Required
Vote, the Company has all requisite corporate power and authority to enter into
this Agreement, the Hold Co Merger Agreement and the Drop Down Agreement, to
perform its obligations hereunder and thereunder, including entering into and
performing any additional Contracts contemplated hereby or thereby to which it
is a party, to consummate the transactions contemplated hereby and thereby and
to consummate the Distribution.  The execution and delivery of this Agreement,
the Hold Co Merger Agreement, the Drop Down Agreement, and any additional
Contracts contemplated hereby or thereby to which it is a party, the
consummation of the transactions contemplated hereby and thereby by the Company
and the consummation of the Distribution have been duly authorized by all
necessary corporate action on the part of the Company.  This Agreement, the Hold
Co Merger Agreement and the Drop Down Agreement, and any additional Contracts
being delivered herewith or therewith to which the Company is a party, have been
duly executed and delivered by the Company and, assuming due authorization,
execution and delivery by the other parties thereto, each constitute the valid
and binding obligation of the Company enforceable against the Company in
accordance with their terms, subject to the effect of (i) applicable bankruptcy,
insolvency, reorganization, moratorium or similar Laws now or hereafter in
effect relating to rights of creditors generally, and (ii) rules of Law and
equity governing specific performance, injunctive relief and other equitable
remedies.


 
10

--------------------------------------------------------------------------------

 


(b)            Except for the Required Hold Co Merger Vote, Hold Co and Newco,
with respect to the Hold Co Merger Agreement, have all requisite corporate power
and authority to enter into this Agreement and the Hold Co Merger Agreement, to
perform their obligations hereunder and thereunder, including entering into and
performing any additional Contracts contemplated hereby or thereby to which
either is a party and to consummate the transactions contemplated hereby and
thereby.  The execution and delivery of this Agreement, the Hold Co Merger
Agreement, and any additional Contracts contemplated hereby or thereby to which
either is a party and the consummation of the transactions contemplated hereby
and thereby by Hold Co and Newco have been duly authorized by all necessary
corporate action on the part of Hold Co and Newco.  This Agreement and the Hold
Co Merger Agreement, and any additional Contracts being delivered herewith or
therewith to which the Company is a party, have been or will be duly executed
and delivered by Hold Co and Newco, with respect to the Hold Co Merger
Agreement, and, assuming due authorization, execution and delivery by the other
parties thereto, each constitute the valid and binding obligation of Hold Co and
Newco, with respect to the Hold Co Merger Agreement, enforceable against Hold Co
and Newco, with respect to the Hold Co Merger Agreement, in accordance with
their terms, subject to the effect of (i) applicable bankruptcy, insolvency,
reorganization, moratorium or similar Laws now or hereafter in effect relating
to rights of creditors generally, and (ii) rules of Law and equity governing
specific performance, injunctive relief and other equitable remedies.


(c)            The execution and delivery by the Company, Newco and Hold Co of
this Agreement, the Drop Down Agreement, the Hold Co Merger Agreement (to the
extent each is a party to such agreement) and any additional Contracts
contemplated hereby or thereby to which the Company, Newco or Hold Co are or
will be party do not, and the consummation of the transactions contemplated
hereby and thereby by the Company, Newco or Hold Co will not, (i) result in the
creation of an Encumbrance on any properties or assets of Hold Co, the Company
or any of their respective Subsidiaries, or (ii) conflict with, or result in any
violation of, or default under (with or without notice or lapse of time, or
both), or give rise to a right of termination, cancellation, renegotiation or
acceleration of any obligation or loss of any benefit under, or require any
consent, approval or waiver from any Person in accordance with, (A) any
provision of the organizational documents of Hold Co, Newco, the Company or any
of their respective Subsidiaries, or (B) any Permit or Law applicable to Hold
Co, Newco the Company or any of their respective Subsidiaries or any of their
respective properties or assets.  No consent, approval, order or authorization
of, or registration, declaration or filing with, any government, court,
tribunal, arbitrator, administrative agency, commission or other governmental
official, authority or instrumentality, in each case whether domestic or
foreign, any stock exchange or similar self-regulatory organization or any
quasi-governmental or private body exercising any regulatory, taxing or other
governmental or quasi-governmental authority (each a “Governmental Entity”) is
required by or with respect to the Company, Newco, Hold Co or any of their
respective Subsidiaries in connection with the execution and delivery of this
Agreement, the Drop Down Agreement, the Hold Co Merger Agreement, any additional
Contracts contemplated hereby or thereby or the consummation of the transactions
contemplated hereby or thereby, except for (w) the filing of the Certificate of
Merger and the certificate of merger effecting the Hold Co Merger, (x) such
filings as may be required under the Hart-Scott-Rodino Antitrust Improvements
Act of 1976 (the “HSR Act”) and any required foreign antitrust filing, and (y)
compliance with any applicable requirements of the Securities Act, the Exchange
Act, state securities and “blue sky” laws.


 
11

--------------------------------------------------------------------------------

 


(d)            The execution and delivery by the Company, Newco and Hold Co of
this Agreement, the Drop Down Agreement, the Hold Co Merger Agreement and any
additional Contracts contemplated hereby or thereby to which the Company, Newco
or Hold Co are or will be a party do not, and the consummation of the
transactions contemplated hereby and thereby by the Company, Newco or Hold Co
will not conflict with, or result in any violation of, or default under (with or
without notice or lapse of time, or both), or give rise to a right of
termination, cancellation, renegotiation, payment of additional amounts or
acceleration of any obligation or loss of any benefit under, or require any
consent, approval or waiver from any Person in accordance with any Contract to
which Hold Co, Newco, the Company or any of their respective Subsidiaries is a
party.


2.4           Financial Statements.


(a)            The Company has delivered to Parent its consolidated financial
statements audited by PriceWaterhouseCoopers as at and for the years ended
December 31, 2006 and 2007 and its unaudited consolidated balance sheet and
statement of operations as at and for the twelve-month period ended December 31,
2008 (the “Financial Statements”).  The Financial Statements (a) have been
prepared in accordance with United States generally accepted accounting
principles (“GAAP”) applied on a consistent basis throughout the periods
indicated (except as may be indicated in the notes thereto or, in the case of
the unaudited financial statements, as permitted by GAAP), and (b) present
fairly, in all material respects, the consolidated financial condition and
results of operations and cash flows of the Company and each of its Subsidiaries
as of the dates, and for the periods, indicated therein, except as otherwise
noted therein (subject, in the case of unaudited financial statements, to (i)
the absence of footnotes and (ii) year-end adjustments, which may be
material).  The Company has made no Accounting Change (as defined in Section
8.4(a)) since December 31, 2007, except as described in the Financial Statements
or required by GAAP.


(b)            Section 2.4(b) of the Company Disclosure Letter contains a true
and complete list, as of the date hereof, of all pre-payments, deposits,
payments for land rights, permits, letters of credit in support of PPA’s, and
similar payments made by the Company or any of its Subsidiaries Related to the
Project Business (collectively, the “Project Pre-Payments”).


(c)            Section 2.4(c) of the Company Disclosure Letter sets forth a good
faith estimate of any Project Business Payments made between January 1, 2009 and
the date hereof.


 
12

--------------------------------------------------------------------------------

 


2.5           Absence of Certain Changes; Undisclosed Liabilities.


(a)            Other than with respect to the Drop Down, the Distribution and
the Hold Co Merger, since December 31, 2008 (the “December 31 Balance Sheet
Date”) the Company and each of its Subsidiaries has conducted its business only
in the ordinary course of business, and there has not occurred any change, event
or condition (whether or not covered by insurance) that, individually or in the
aggregate with any other changes, events and conditions, has resulted in, or
would reasonably be expected to result in, a Company Material Adverse Effect or
a Project Material Adverse Effect.  In addition, from the December 31 Balance
Sheet Date until the date hereof neither the Company nor any of its Subsidiaries
has:


(i)                Caused or permitted any amendments to its organizational
documents;


(ii)               Declared or paid any dividends on or made any other
distributions, other than cash dividends between the Company and its
Subsidiaries (whether in cash, stock or property) in respect of any of its
capital stock, or split, combined or reclassified any of its capital stock or
issued or authorized the issuance of any other securities in respect of, in lieu
of or in substitution for shares of its capital stock, except in accordance with
the ordinary course of business under the Company Stock Plan;


(iii)              Made any loans or advances (including prepayments) to, or any
investments in or capital contributions to, or forgiven or discharged in whole
or in part any outstanding loans or advances of, any Person;


(iv)              Granted any exclusive rights of any type or scope with respect
to the Project Business;


(v)               Sold, leased, licensed or otherwise disposed of or encumbered
any of the Project Assets; or


(vi)              Taken or agreed in writing or otherwise to take, any of the
actions described in the foregoing clauses of this Section 2.5(a).


(b)            Neither the Company nor any of its Subsidiaries has any material
Financial Liabilities of any nature, whether matured or unmatured, fixed or
contingent, determined or undetermined, known or unknown (whether or not
required to be reflected in accordance with GAAP) other than (i) those set forth
or adequately provided for in the balance sheet as of December 31, 2008 included
in the Financial Statements, (ii) those incurred in the ordinary course of
business since the December 31 Balance Sheet Date and (iii) those pursuant to
the terms of Contracts disclosed in the Company Disclosure Letter or incurred
pursuant to the terms of Contracts that are not required to be disclosed in the
Company Disclosure Letter.


(c)            Immediately following the Closing, neither the Surviving Company
nor any Project Company will have any Financial Liabilities of any nature,
whether matured or unmatured, fixed or contingent, determined or undetermined,
known or unknown (whether or not required to be reflected in accordance with
GAAP) other than those (i) permitted to be incurred in compliance with Section
4.2 and Related to the Project Business, (ii) that Parent and the Company
together have agreed in writing should be retained by the Surviving Company or
its Subsidiaries (those described in subsection (ii) the “Permitted Retained
Liabilities”) and (iii)  those pursuant to the terms of Project Contracts
disclosed in the Company Disclosure Letter or incurred pursuant to the terms of
Projects Contracts that are not required to be disclosed in the Company
Disclosure Letter; provided that, in each case specified in clause (iii),
neither the Company nor any of its Subsidiaries is in breach of, or default
under, any such Contracts.  For the avoidance of doubt, nothing in this Section
2.5(c) shall limit, adjust or impair the inclusion of Project Business Payments
in the calculation of the Merger Consideration as set forth in Section 1.4(c).


 
13

--------------------------------------------------------------------------------

 


(d)            Section 2.5(b) and Section 2.5(c) do not relate to litigation or
environmental matters, which are the subjects of Section 2.6 and Section 2.18,
respectively.


2.6           Litigation.  There is no private or governmental action, suit,
proceeding, claim, arbitration or, to the knowledge of the Company,
investigation pending before any Governmental Entity or arbitrator, or, to the
knowledge of the Company, threatened against the Company, any of its
Subsidiaries or any of the Project Assets or other assets of the Company or any
of its Subsidiaries, or, to the knowledge of the Company, any of their
respective officers or directors (in their capacities as such).  There is no
judgment, decree or order against the Company or any of its Subsidiaries, any of
the Project Assets, or, to the knowledge of the Company, any of the directors or
officers of the Company or any of its Subsidiaries (in their capacities as
such), that would reasonably be expected to prevent, enjoin, or alter or delay
any of the transactions contemplated by this Agreement, the Drop Down Agreement,
the Distribution or the Hold Co Merger, or that, individually or in the
aggregate with any such other judgments, decrees and orders, would reasonably be
expected to have a Company Material Adverse Effect or a Project Material Adverse
Effect.  This section does not relate to matters with respect to Taxes, which
are the subject of Section 2.9, or to employee matters, which are the subject of
Section 2.10 and 2.11.


2.7           Restrictions on Business Activities.  There is no Project Contract
(including covenants not to compete), judgment, injunction, order or decree
binding upon the Company or any of its Subsidiaries that has or would reasonably
be expected to have, whether before or after consummation of the Merger, the
effect of prohibiting or expressly restricting (i) any current or currently
proposed future business practice of the Company or any Project Company, any
acquisition of property (tangible or intangible) by the Company or any Project
Company or the conduct of business of the Company or any Project Company, in
each case, as currently conducted or as currently proposed to be conducted by
the Company or any Project Company, or (ii) the conduct by the Company or any of
the Project Companies after the Closing of their respective businesses as
conducted as of the date immediately prior to the date hereof, or (iii) the
conduct of Parent or any of its Subsidiaries after the Closing of their
respective businesses as currently conducted.  Without limiting the generality
of the foregoing, neither the Company nor any Project Company has entered into
any Contract that includes a “most favored pricing” or similar clause
restricting the right of the Company or any Project Company to operate their
respective business or that in any manner restricts Company or any Project
Company from selling, licensing or otherwise distributing any of their
respective technology or products to, or from providing services to, customers
or currently proposed customers or any class of customers, in any geographic
area, during any period of time or in any segment of the market.


 
14

--------------------------------------------------------------------------------

 


2.8           Intellectual Property.


(a)            The Company or one of its Subsidiaries, other than the Spin-Off
Subsidiary and its Subsidiaries, owns, licenses or otherwise has sufficient
rights to use all Intellectual Property used in or necessary for the conduct of
the Project Business and each Project Company Business, both as currently
conducted (the “Project IP Rights”).  Except as set forth in Section 2.8(b) of
the Company Disclosure Letter or provided for under Section 4.8 of the Drop Down
Agreement, all Project IP Rights that are owned by the Company or any of its
Subsidiaries are owned solely and exclusively and free and clear of any and all
Encumbrances.


(b)            Section 2.8(b) of the Company Disclosure Letter sets forth a
complete and accurate list, as of the date hereof, of (1) all Intellectual
Property that is registered with or issued by a Governmental Entity (or a
registrar of domain names) or that is subject to an application for registration
with or issuance by a Governmental Entity and included among the Project IP
Rights (the “Project Registered Intellectual Property”) and (2) all material
unregistered Trademarks included among the Project IP Rights.  For each listed
item, Section 2.8(b) of the Company Disclosure Letter indicates, as applicable,
the owner of such Intellectual Property, the countries in which such
Intellectual Property is registered or application for registration has been
filed, registration or application number, and the filing and expiration dates
thereof.


(c)            Neither the execution, delivery or performance of this Agreement
nor the consummation of the Merger, the Drop Down, the Distribution, the Hold Co
Merger or the other transactions contemplated by this Agreement, the Hold Co
Merger Agreement or the Drop Down Agreement will impair the rights of the
Company or any of its Subsidiaries in any Project IP Right or portion
thereof.  Neither the Company nor any of its Subsidiaries is paying any
royalties, honoraria, fees or other payments to any third person (other than
salaries payable to employees and independent contractors not contingent on or
related to use of their work product) as a result of the ownership, use,
possession, license-in, sale, marketing, advertising or disposition of any
Project IP Rights, and none shall become payable as a result of the consummation
of the transactions contemplated by this Agreement or the Drop Down Agreement.


(d)            The operation of the Project Business and each Project Company
Business as currently conducted does not (i) violate any Contract between the
Company or any of its Subsidiaries and any third party, (ii) infringe or
misappropriate any Intellectual Property right of any third party or (iii)
constitute unfair competition or trade practices under applicable Law, nor does
there exist any Basis therefor.  Neither the Company nor any of its Subsidiaries
has received any written notice (or, to the knowledge of the Company, any oral
notice) asserting that any of the Project IP Rights or the conduct of the
Project Business or any Project Company Business conflicts with or infringes, or
would conflict with or infringe, the Intellectual Property of any third party,
and neither the Company nor any of its Subsidiaries has received any written
notice (or, to the knowledge of the Company, any oral notice) from any third
party offering a license under any such third party Intellectual Property or
other right to avoid litigation or other claims.  To the knowledge of the
Company, there is no unauthorized use, disclosure, infringement or
misappropriation of any Project IP Rights owned by the Company or any of its
Subsidiaries by any third party, including any employee or former employee of
the Company or any of its Subsidiaries.


 
15

--------------------------------------------------------------------------------

 


(e)            The Company and its Subsidiaries have taken all commercially
reasonable steps consistent with industry standard practices to (i) protect,
preserve and maintain the secrecy and confidentiality of Trade Secrets in the
Project IP Rights, and (ii) preserve and maintain all of the Company’s and its
Subsidiaries’ proprietary rights included among Project IP Rights.


(f)             All current employees of the Company and each of its
Subsidiaries who contributed to the creation or the development of any Project
IP Rights or have access to the same have executed confidentiality agreements
for the benefit of the Company or any of its Subsidiaries, as applicable,
substantially in the form of the Company’s standard form(s) for the relevant
jurisdiction, which forms are attached to Section 2.8(f) of the Company
Disclosure Letter (an “IP Agreement”), and all former employees of the Company
and each of its Subsidiaries who contributed to, the creation or the development
of any Project IP Rights have executed such an agreement in substantially such
standard form(s).  No current or former employee, officer, director, consultant
or advisor of the Company or any of its Subsidiaries (i) has any right, license,
claim or interest whatsoever in or with respect to any Project IP Rights, or
(ii) to the knowledge of the Company, is in material violation of any material
term of any IP Agreement entered into with the Company or any of its
Subsidiaries.  To the knowledge of the Company, no employee, officer, director,
consultant or advisor of the Company or any of its Subsidiaries is in material
violation of any term of any employment Contract or any other Contract, or any
restrictive covenant, relating to the right to use Trade Secrets or proprietary
information of others, and the employment of any such Person by the Company or
any of its Subsidiaries does not subject any of the Company or any of its
Subsidiaries to any Liability to any third party.


(g)            No Governmental Entity, university, college or other education
institution or research center has any right to, ownership of or right to
royalties for any Project IP Rights.


(h)            No Project IP Rights have been acquired by the Company or any of
the Project Companies from any third party.


(i)             To the knowledge of the Company, the Project Registered
Intellectual Property (other than applications for Patents or Trademarks) are
valid and enforceable, and, to the knowledge of the Company, none of the Project
IP Rights has been adjudicated invalid or unenforceable, in whole or in
part.  None of the Project IP Rights are subject to any outstanding injunction,
judgment, order, decree, ruling, charge, settlement or other disposition of any
dispute where the Company or any of its Subsidiaries is a party.  There are no
actions that must be taken by the Company or any of its Subsidiaries with any
Governmental Entity with respect to any of the Project Registered Intellectual
Property within 60 days of the date hereof, including the payment of any
registration, maintenance or renewal fees or the filing of any documents,
applications or articles, for the purposes of maintaining, preserving or
renewing any Project Registered Intellectual Property.


2.9           Taxes.


(a)            “Tax” means (i) any net income, alternative or add-on minimum
tax, gross income, gross receipts, sales, use, ad valorem, transfer, franchise,
profits, license, withholding, estimated, payroll, employment, excise,
severance, stamp, occupation, premium, property, environmental or windfall
profit tax, custom duty or other tax, governmental fee or other like assessment
or charge of any kind whatsoever, together with any interest or any penalty,
addition to tax or additional amount imposed by any Governmental Entity
responsible for the imposition of any such tax (domestic or foreign) (each, a
“Tax Authority”), (ii) any Liability for the payment of any amounts of the type
described in clause (i) of this sentence as a result of being a member of an
affiliated, consolidated, combined, unitary or aggregate group for any taxable
period, and (iii) any Liability for the payment of any amounts of the type
described in clause (i) or (ii) of this sentence as a result of being a
transferee of or successor to any Person or as a result of any obligation to
indemnify any other Person.  “Tax Return” means any return, statement, report or
form (including estimated Tax Returns and reports, withholding Tax Returns and
reports and information returns and reports) required to be filed with respect
to Taxes.


 
16

--------------------------------------------------------------------------------

 


(b)            The Company and each of its Subsidiaries, and any consolidated,
combined, unitary, aggregate or affiliated group for Tax purposes of which the
Company or any of its Subsidiaries is or has been a member, have properly
completed and timely filed all income, franchise and other Tax Returns required
to be filed by them.  All such Tax Returns are true and correct in all respects
and have been completed in accordance with applicable Law and the Company and
each of its Subsidiaries have paid or withheld and paid to the appropriate Tax
Authority all Taxes due (whether or not shown to be due on such Tax
Returns).  The Company has never filed, and is not obligated to file, any
consolidated, combined, unitary, aggregate or affiliated Tax return for U.S.
federal income Tax or any other Tax purpose.


(c)            The balance sheet as of December 31, 2008 included in the
Financial Statements reflects all unpaid Taxes of the Company and/or any of its
Subsidiaries for periods (or portions of periods) through the December 31
Balance Sheet Date.  Neither the Company nor any of its Subsidiaries has any
Liability for unpaid Taxes accruing after the December 31 Balance Sheet Date
except for Taxes arising in the ordinary course of business subsequent to the
December 31 Balance Sheet Date.


(d)            There is (i) no claim for Taxes being asserted against the
Company or any of its Subsidiaries that has resulted in an Encumbrance against
the property of the Company or any of its Subsidiaries, and there is no such
Encumbrance for Taxes outstanding, other than Encumbrances for Taxes not yet due
and payable, (ii) no audit of any Tax Return of the Company or any of its
Subsidiaries being conducted by a Tax Authority and no written notice (and, to
the knowledge of the Company, no oral notice) of any such audit being commenced
that has been received by the Company or any of its Subsidiaries, and (iii) no
extension of any statute of limitations on the assessment of any Taxes granted
by the Company or any of its Subsidiaries currently in effect.  Neither the
Company nor any of its Subsidiaries has been informed by any jurisdiction that
the jurisdiction believes that such entity was required to file any Tax Return
that was not filed.


(e)            Neither the Company nor any of its Subsidiaries has (i) been or
will be required to include any adjustment in Taxable income for any Tax period
(or portion thereof) in accordance with Section 481 or Section 108(i) of the
Code or any comparable provision under state or foreign Tax Laws as a result of
transactions, events or accounting methods employed prior to the Merger, (ii)
filed, or was required to file, any disclosures under Section 6662 of the Code
or comparable provisions of state, local or foreign Law to prevent the
imposition of penalties with respect to any Tax reporting position taken on any
Tax Return, (iii) engaged in a “reportable transaction,” as set forth in
Treasury Regulation Section 1.6011-4(b), (iv) ever been a member of a
consolidated, combined, unitary aggregate or affiliated group of which the
Company was not the ultimate parent company, (v) been the “distributing
corporation” or the “controlled corporation” (in each case, within the meaning
of Section 355(a)(1) of the Code) with respect to a transaction described in
Section 355 of the Code (A) within the two-year period ending as of the date of
this Agreement, or (B) in a distribution that could otherwise constitute part of
a “plan” or “series of related transactions” (within the meaning of Section
355(e) of the Code) that includes the transactions contemplated by this
Agreement, (vi) ever been a “United States real property holding corporation”
within the meaning of Section 897 of the Code, (vii) any actual or potential
Liability under Treasury Regulations Section 1.1502-6 (or any comparable or
similar provision of federal, state, local or foreign Law) or otherwise, as a
transferee or successor, in accordance with any contractual obligation, or
otherwise for any Taxes of any person other than the Company or any of its
Subsidiaries, or (viii) taken or agreed to take any action not provided for in
this Agreement (nor does the Company or any of its Subsidiaries have knowledge
of any fact or circumstance whether or not specified or provided for in this
Agreement) that is reasonably likely to prevent the Merger from qualifying as a
“reorganization” within the meaning of Section 368(a) of the Code.


 
17

--------------------------------------------------------------------------------

 


(f)             Neither the Company nor any of its Subsidiaries is a party to or
bound by any Tax sharing or Tax allocation agreement with any party, nor does
the Company or any of its Subsidiaries have any Liability or potential Liability
to another party under any such agreement.


(g)            Each of the Company and each of its Subsidiaries has withheld or
collected and timely paid over to the appropriate Tax Authorities (or are
properly holding for such timely payment) all Taxes required by Law to be
withheld or collected.


(h)            Neither the Company nor any of its Subsidiaries will be required
to include any item of income in, or exclude any item of deduction from, taxable
income for any period (or any portion thereof) ending after the Closing Date as
a result of any: (i) installment sale or other open transaction disposition made
on or prior to the Closing Date, (ii) prepaid amount received on or prior to the
Closing Date, (iii) closing agreement described in Section 7121 of the Code or
any corresponding provision of state or foreign Law executed on or prior to the
Closing Date, or (iv) change in method of accounting to a taxable period ending
on or prior to the Closing Date.


(i)             Section 2.9(i) of the Company Disclosure Letter lists all
income, franchise and similar Tax Returns (federal, state, local and foreign)
filed with respect to each of the Company and its Subsidiaries for taxable
periods ended on or after January 1, 2005, indicates the most recent income,
franchise or similar Tax Return for each relevant jurisdiction for which an
audit has been completed or the statute of limitations has lapsed and indicates
all Tax Returns that currently are the subject of audit.


(j)             None of the assets of the Company or any of its Subsidiaries is
“tax-exempt use property” within the meaning of Section 168(h) of the Code.


 
18

--------------------------------------------------------------------------------

 


(k)            None of the Real Property as to which the Company or any of its
Subsidiaries is obligated, contractually or by Law, to pay ad valorem taxes, (i)
is subject to rollback Taxes, Tax penalties, or Tax assessment increases, or
(ii) has been or is entitled to a preferential or special real estate Tax
assessment or Tax treatment.


(l)             Neither the Company nor any of its Subsidiaries will realize any
gain for U.S. federal income Tax purposes or any other Tax purposes, nor will
any other Taxes arise, as a result of the Distribution, the Hold Co Merger, any
of the transactions contemplated by the Drop Down Agreement or any transfer of
assets that is undertaken in order to separate the assets that will be held,
directly or indirectly, by the Company or any Project Company following the
Distribution from the assets that will not be so held.


(m)           There are no circumstances existing which could result in the
application of section 78, section 79, or sections 80 to 80.04 of the Canadian
Tax Act, or any equivalent provision under applicable provincial Law, to the
Company or any Project Company.  The Company and its Subsidiaries have not
claimed nor will they claim any reserve under any provision of the Canadian Tax
Act or any equivalent provincial provision, if any amount could be included in
the income of the Company or any of its Subsidiaries for any period ending after
the Closing Date.


(n)            For all transactions between the Company or any of its
Subsidiaries, on the one hand, and any non-resident Person with whom the Company
or any of its Subsidiaries were not dealing at arm’s length, for the purposes of
the Canadian Tax Act, on the other hand, during a taxation year commencing after
1998 and ending on or before the Closing Date, the Company or any of its
Subsidiaries have made or obtained records or documents that satisfy the
requirements of paragraphs 247(4)(a) to (c) of the Canadian Tax Act.


(o)            Neither the Company nor any of its Subsidiaries are subject to
any joint venture, partnership or other arrangement or contract that is treated
as a partnership for Tax purposes in any jurisdiction.


(p)            To the knowledge of the Company and its Subsidiaries, no inquiry
or claim has ever been made by a Government Entity in respect of Taxes in a
jurisdiction where the Company or its Subsidiaries does not file Tax Returns
that the Company or its Subsidiaries are or may be subject to Tax in that
jurisdiction.


(q)            The Company and the Project Companies have not, and have not been
deemed to have for purposes of the Canadian Tax Act, acquired or had the use of
property for proceeds greater than the fair market value thereof from, or
disposed of property for proceeds less than the fair market value thereof to, or
received or performed services for other than the fair market value from or to,
or paid or received interest or any other amount other than at a fair market
value rate to or from, any Person, firm or company with whom it does not deal at
arm’s length within the meaning of the Canadian Tax Act.


(r)             No stock in the Company is owned by any Subsidiary of the
Company.


(s)            Section 351(a) of the Code shall apply to the Drop Down.


 
19

--------------------------------------------------------------------------------

 


(t)             All U.S. domestic Subsidiaries of the Company are, and have
always been disregarded entities for U.S. federal income tax purposes, and no
election has been made to change the default classification for U.S. federal
income tax purposes of any non-U.S. Subsidiary of the Company.


2.10         Employee Benefit Plans.


(a)            Section 2.10(a) of the Company Disclosure Letter sets forth a
complete list, as of the date hereof, of (i) all “employee benefit plans,” as
defined in Section 3(3) of ERISA (as defined in Section 8.4), (ii) all other
currently effective severance pay, salary continuation, bonus, incentive, stock
option, retirement, pension, profit sharing or deferred compensation plans,
Contracts, programs, funds or arrangements of any kind, and (iii) all other
employee benefit plans, Contracts, programs, funds or arrangements (whether
written or oral, qualified or nonqualified, funded or unfunded, foreign or
domestic) and any trust, escrow or similar Contract related thereto, whether or
not funded, in respect of any present or former employees, directors, officers,
stockholders, consultants or independent contractors of the Company or any of
its Subsidiaries that are sponsored or maintained by the Company or any of its
Subsidiaries or with respect to which the Company or any of its Subsidiaries has
made or is required to make payments, transfers or contributions (all of the
above being hereinafter individually or collectively referred to as “Employee
Plan” or “Employee Plans,” respectively).  The Company has no Liability with
respect to any plan, arrangement or practice of the type described in the
preceding sentence other than the Employee Plans.  All Employee Plans will be
terminated in accordance with their terms or transferred to the Spin-Off
Subsidiary at or prior to the Closing, without any Liability to the Company or
any of its Subsidiaries (other than the Spin-Off Subsidiary and its
Subsidiaries).


(b)            Neither the Company nor any of its Subsidiaries currently has,
and at no time in the past has had, an obligation to contribute to a “defined
benefit plan” as defined in Section 3(35) of ERISA, a pension plan subject to
the funding standards of Section 302 of ERISA or Section 412 of the Code,  a
“multiemployer plan” as defined in Section 3(37) of ERISA or Section 414(f) of
the Code or a “multiple employer plan” within the meaning of Section 210(a) of
ERISA or Section 413(c) of the Code.


(c)            No Employee Plan is or at any time was funded through a “welfare
benefit fund” as defined in Section 419(e) of the Code, and no benefits under
any Employee Plan are or at any time have been provided through a voluntary
employees’ beneficiary association (within the meaning of subsection 501(c)(9)
of the Code) or a supplemental unemployment benefit plan (within the meaning of
Section 501(c)(17) of the Code).


(d)            Except for the Company’s Subsidiaries, no other entity or trade
or business is, or at any time within the past six years has been, treated,
together with the Company, as a single employer under Section 414 of the Code or
as a controlled group under Section 4001 of ERISA.


(e)            Copies of the following materials have been delivered to
Parent:  (i) all current plan documents for each Employee Plan or, in the case
of an unwritten Employee Plan, a written description thereof, (ii) the most
recent determination letter or opinion letter from the IRS with respect to any
of the Employee Plans that have received a determination letter or opinion
letter, (iii) all current summary plan descriptions, summaries of material
modifications, annual reports, and summary annual reports, and (iv) all current
trust agreements, insurance contracts, and other documents relating to the
funding or payment of benefits under any Employee Plan.


 
20

--------------------------------------------------------------------------------

 


(f)             Each Employee Plan has been maintained, operated, and
administered in material compliance with its terms and any related documents or
agreements and in material compliance with all applicable Laws.


(g)            Each Employee Plan intended to be qualified under Section 401(a)
of the Code has been determined by the IRS to be so qualified, and each trust
created thereunder has been determined by the IRS to be exempt from tax under
the provisions of Section 501(a) of the Code, and nothing has occurred since the
date of any such determination that would reasonably be expected to give the IRS
grounds to revoke such determination.


(h)            With respect to each group health plan benefiting any current or
former employee of the Company or its Subsidiaries that is subject to Section
4980B of the Code, the Company and each Subsidiary has complied in all material
respects with the continuation coverage requirements of Section 4980B of the
Code and Part 6 of Subtitle B of Title I of ERISA.


(i)             There is no pending or, to the Company’s knowledge, threatened
assessment, complaint, proceeding, or, to the knowledge of the Company,
investigation of any kind in any court or government agency with respect to any
Employee Plan (other than routine claims for benefits).


(j)             Neither the execution and delivery of this Agreement or the Drop
Down Agreement nor the consummation of the transactions contemplated hereby or
thereby or the consummation of the Distribution or the Hold Co Merger will,
alone or in connection with any other event, (i) result in any payment
(including severance, unemployment compensation or golden parachute) becoming
due under any Employee Plan, (ii) increase any compensation or benefits
(including severance, deferred compensation and equity benefits) otherwise
payable under any Employee Plan, (iii) result in the acceleration of the time of
payment or vesting of any benefits to any extent under any Employee Plan, or
(iv) result in the forgiveness in whole or in part of any outstanding loans made
by the Company or any of its Subsidiaries to any Person.  No benefit or payment
under any Employee Plan or other severance or compensation arrangement that is
“contingent” (within the meaning of Section 280G(b)(2)(i) of the Code) on this
Agreement, the Drop Down Agreement or the transactions contemplated by this
Agreement, the Drop Down Agreement, the Distribution or the Hold Co Merger will,
either independently or when aggregated with all other amounts payable to any
individual, constitute an “excess parachute payment” (as defined under Section
280G(b)(1) of the Code).


(k)            The term “Foreign Plan” shall mean any Employee Plan that is
maintained outside of the United States.  Each Foreign Plan complies with all
applicable Law (including, without limitation, applicable Law regarding the
form, funding and operation of the Foreign Plan) in all material respects.  All
contributions required to have been made to all Foreign Plans as of the Closing
will have been made as of the Closing.  There are no actions, suits or claims
pending or threatened with respect to the Foreign Plans (other than routine
claims for benefits).


 
21

--------------------------------------------------------------------------------

 


2.11         Employee Matters.


(a)            Neither the Company nor any of its Subsidiaries is liable for any
payment to any trust or other fund or to any Governmental Entity, with respect
to unemployment compensation benefits, social security or other benefits or
obligations for employees (other than routine payments to be made in the normal
course of business and consistently with past practice).  The Company has not
received written notice (or, to the knowledge of the Company, any oral notice)
of any pending claims against the Company and/or any of its Subsidiaries under
any workers compensation plan or policy or for long term disability.


(b)            Neither the Company nor any of its Subsidiaries is a party to or
bound by any collective bargaining agreement, neutrality agreement, card-check
agreement or other labor union Contract, no collective bargaining agreement,
neutrality agreement, card-check agreement or other labor union Contract is
being negotiated by the Company or any of its Subsidiaries and neither the
Company nor any of its Subsidiaries has any duty to bargain with any labor
organization.  Neither the Company nor any of its Subsidiaries is aware of any
activities or proceedings of any labor union or to organize their respective
employees.  To the knowledge of the Company, there is no labor dispute,
threatened strike or work stoppage against the Company or any of its
Subsidiaries pending or threatened which may interfere with the respective
business activities of the Company or any of its Subsidiaries.


(c)            The Company has provided Parent a true, correct and complete list
of the names, positions and rates of compensation of each of the employees of
the Company or its Subsidiaries whose responsibilities are primarily Related to
the Project Business (the “Project Employees”), showing each such person’s name,
position, employer, location of employment, status as exempt/non-exempt, bonuses
and fringe benefits for the current fiscal year and the most recently completed
fiscal year and whether that person has an employment contract with the Company
or any of its Subsidiaries.  Copies of all employment contracts entered into by
the Company or any of its Subsidiaries have been delivered to Parent.  Except as
contemplated by this Agreement or the Drop Down Agreement, no employee of the
Company or any of its Subsidiaries has given written notice (or, to the
knowledge of the Company, any oral notice) to the Company or any of its
Subsidiaries, nor is the Company otherwise aware, that any such employee intends
to terminate his or her employment with the Company, any of its Subsidiaries or
the Surviving Corporation.  The employment of each of the employees of the
Company or any of its Subsidiaries is “at will” and neither the Company nor any
of its Subsidiaries has any obligation to provide any particular form or period
of notice prior to terminating the employment of any of their respective
employees.


(d)            All individuals employed by the Company and its Subsidiaries as
of the Closing in the United States will be, and all former employees of the
Company and its Subsidiaries in the United States whose employment terminated,
voluntarily or involuntarily, within three years prior to the date of this
Agreement, were, legally authorized to work in the United States.  The Company
has completed and retained the necessary employment verification paperwork under
the Immigration Reform and Control Act of 1986 (“IRCA”) for the employees hired
prior to the date of this Agreement, and the Company has complied with
anti-discrimination provisions of the IRCA.  Further, except to the extent that
the statute of limitations under IRCA has lapsed, at all times prior to the date
of this Agreement, the Company was in compliance with both the employment
verification provisions (including without limitation the paperwork and
documentation requirements) and the anti-discrimination provisions of IRCA.


 
22

--------------------------------------------------------------------------------

 


2.12         Related Party Transactions.  No officer or director or, to the
knowledge of the Company, any Company Stockholder (nor, to the knowledge of the
Company, any immediate family member of any of such Persons; any trust,
partnership or company in which any of such Persons has or has had an interest;
or any Affiliated investment fund of any director), has since January 1, 2006,
directly or indirectly, any financial interest in (a) any Person that furnished
or sold, or furnishes or sells, services, products, land or technology to the
Company or any Project Company for use in the Project Business or any Project
Company Business, (b) any Person that purchases from or sells or furnishes to
the Company or any of its Subsidiaries any goods or services used in the Project
Business or any Project Company Business, or (c) any Project Contract, provided,
however, that ownership of no more than one percent (1%) of the outstanding
voting stock of a publicly traded company shall not be deemed to be an
“financial interest in any Person” for purposes of this Section 2.12.  No
member, officer or director of the Company or any of the Project Companies is an
officer or employee of any Governmental Entity.


2.13         Insurance.  Section 2.13 of the Company Disclosure Letter is a
true, correct and complete listing as of the date hereof of all policies of
insurance and bonds Related to the Project Business currently in effect and
issued at the request or for the benefit of the Company or any of the Project
Companies.  As of the date hereof, there is no material claim pending under any
of such policies or bonds as to which coverage has been questioned, denied or
disputed by the underwriters of such policies or bonds.  The Company and each of
its Subsidiaries is in compliance with the terms of such policies and
bonds.  The Company has no knowledge of any threatened termination of, or
premium increase in an amount greater than 20% of the current annual premium
paid with respect to, any of such policies.


2.14         Contracts.


(a)            Section 2.14(a) of the Company Disclosure Letter (as identified
in the applicable subsection thereof) contains a complete and accurate list as
of the date hereof of each Project Contract of the following types which have
not been fully performed:


(i)                any supply Contract, including all purchaser orders other
than those in amounts less than $10,000 individually;


(ii)               any power purchase Contract for the sale of the electricity
and Environmental Attributes of a Project;


(iii)              any Real Property Agreements;


(iv)             any Contract for the purchase or sale of assets or securities,
goods or services, financing agreements, interconnection agreements,
applications for interconnection of any Project evidencing an interconnection
queue position, equipment supply agreements, consulting agreements, employment
and labor agreements, guarantees and bonds (other than purchase orders);


 
23

--------------------------------------------------------------------------------

 


(v)              any trust indenture, mortgage, promissory note, loan agreement
or other Contract for the borrowing of money, any currency exchange, commodities
or other hedging arrangement or any leasing transaction;


(vi)             any Contract in accordance with which the Company or any of its
Subsidiaries is a lessor or lessee of any machinery, equipment, motor vehicles,
office furniture, fixtures or other personal property requiring rental payments
in excess of $10,000 annually;


(vii)            any license or other Contract providing rights to, or based
upon, any Project IP Rights;


(viii)           any Contract not resulting from arm’s length negotiations;


(ix)              any agreement of guarantee, support, indemnification,
assumption or endorsement of, or any similar commitment with respect to, the
Liabilities of any other Person;


(x)               any government grants Contract;


(xi)              any Contract with any Governmental Entity;


(xii)             any Contract relating to the disposition or acquisition of
assets or any interest in any business enterprise;


(xiii)            any employment Contract (excluding offer letters that have no
severance or acceleration provisions triggered by any event) with current
employees of the Company or any of the Project Companies as of the date hereof;
or


(xiv)           any other Contracts requiring annual payments of more than
$10,000 individually or $100,000 in the aggregate.


(b)            Section 2.14(b) of the Company Disclosure Letter (as identified
in the applicable subsection thereof) contains a complete and accurate list as
of the date hereof of each Transfer Contract of the following types which have
not been fully performed:


(i)                any supply Contract, including all purchaser orders other
than those in amounts less than $10,000 individually;


(ii)               any trust indenture, mortgage, promissory note, loan
agreement or other Contract for the borrowing of money, any currency exchange,
commodities or other hedging arrangement or any leasing transaction;


 
24

--------------------------------------------------------------------------------

 


(iii)              any Contract in accordance with which the Company or any of
its Subsidiaries is a lessor or lessee of any machinery, equipment, motor
vehicles, office furniture, fixtures or other personal property requiring rental
payments in excess of $50,000 annually;


(iv)              any Contract with any Person with whom the Company or any of
its Subsidiaries does not deal at arms length;


(v)               except as otherwise set forth on Section 2.14(b) of the
Company Disclosure Letter, any agreement of guarantee, support, indemnification
(other than Contracts containing ordinary course indemnification provisions),
assumption or endorsement of, or any similar commitment with respect to, the
Liabilities of any other Person;


(vi)              any government grants Contract;


(vii)             any Contract relating to the disposition or acquisition of
assets of or any interest in any business enterprise;


(viii)           any employment Contract (excluding offer letters that have no
severance or acceleration provisions triggered by any event under which neither
the Company nor any Project Company has any Liabilities) with current employees
of the Company as of the date hereof; or


(ix)              any other Contract requiring annual payments of more than
$10,000 individually or aggregate payments of more than $100,000.


(c)            All Project Contracts are in executed written form, and the
Company or the applicable Project Company has performed all of the obligations
therefor required to be performed by it and, subject to the effect of (a)
applicable bankruptcy, insolvency, reorganization, moratorium or similar Laws
now or hereafter in effect relating to rights of creditors generally, and (b)
rules of Law and equity governing specific performance, injunctive relief and
other equitable remedies, is entitled to all benefits under, and is not alleged
to be in default in respect of, any Project Contract.  Each of the Project
Contracts is in full force and effect, and the Company, or the applicable
Project Company, and to the knowledge of the Company, any other party to each
Project Contract, are not in default of any Project Contract.


(d)            Immediately following the Effective Time, the Surviving Company
and each of its Subsidiaries will have no rights or Liabilities under any
Contract (other than a Delayed Transferred Asset (as defined in the Drop Down
Agreement)) that is not Related to the Project Business.


(e)            Immediately following the Effective Time, the Spin-Off Subsidiary
and each of its Subsidiaries will have no rights or Liabilities under any
Project Contract.


(f)             Section 2.14(f) of the Company Disclosure Letter contains a
true, complete and correct list of all land and power purchase agreements that
are under negotiation as of the date hereof, Related to the Project Business
(the “Pending Agreements”). As of the date hereof, neither the Company nor any
of its Subsidiaries has received any written notice, nor does the Company
otherwise have knowledge that, the potential counterparty under any Pending
Agreement has terminated or intends to terminate such negotiations or, if a
power purchase agreement, has materially delayed or intends to materially delay
such negotiation.


 
25

--------------------------------------------------------------------------------

 


(g)            Without any representation or warranty with respect to the
actions or intentions of any counterparty, immediately following the Closing,
the Company shall retain the same rights with respect to negotiations regarding
the Pending Agreements and the other agreements under negotiation set forth in
Section 2.14(f) of the Company Disclosure Letter that it possessed immediately
prior to the Closing.


2.15         Project Development.   The interconnection queue positions held by
the Company and any Project Company in respect of a Project, and all written
agreements, studies and reports entered into or issued by the Cal-ISO or any
applicable interconnection provider in connection with such queue positions, are
as listed on Section 2.15 of the Company Disclosure Letter.  Other than as
disclosed in the documents listed on Section 2.15 of the Company Disclosure
Letter, neither the Company nor any Project Company has received written notice
(or, to the knowledge of the Company, any oral notice) from the Cal-ISO or any
applicable interconnection provider, specific to a Project, that the Cal-ISO or
such interconnection provider has taken or has determined to take any action
with respect to termination of such queue positions.  The Company or a Project
Company, as applicable, has timely made all deposits and other payments, and
filed all reports and other information, required in order to maintain such
interconnection queue positions.


2.16         Assets.


(a)            Section 2.16(a) of the Company Disclosure Letter contains a true
and complete list as of the date hereof of the (i) fixed assets Related to the
Project Business with a value greater than $10,000 owned or leased by, in the
possession of, or used by the Company or any Project Company and (ii) each other
tangible asset Related to the Project Business with a value greater than $20,000
owned or leased by, in the possession of, or used by the Company or any Project
Company as of the date hereof (the “Project Fixed Assets”).


(b)            Other than the Project Contracts, the Real Property Rights, the
Retained Permit Rights, the Project IP Rights, equity interests in the Project
Companies, the Project Pre-Payments, the Project Fixed Assets, the Project
Business Information and the assets, properties and rights set forth on Section
2.16(b) of the Company Disclosure Letter, the Company and its Subsidiaries do
not, as of the date hereof, have any right, title or interest in, to or under
any assets, properties or rights, real or personal, tangible or intangible with
an individual value greater than $25,000 or an aggregate value greater than
$100,000 that is Related to the Project Business (the “Other Project
Assets”).  The Company’s right title and interest in the Projects, Project
Contracts, the Real Property Rights, the Retained Permit Rights, the Project IP
Rights, equity interests in the Project Companies, the Project Pre-Payments, the
Project Fixed Assets, cash held as collateral against the letters of credit set
forth on Section 2.14(a)(v) of the Company Disclosure Letter, the Other Project
Assets and the Project Business Information, in the case of each such defined
term ignoring any monetary limits set forth therein are referred to collectively
herein as the “Project Assets.”  The Project Assets shall exclude the Cal-ISO
Deposit.


 
26

--------------------------------------------------------------------------------

 


(c)            Section 2.16(c) of the Company Disclosure Letter contains an
accurate and complete list as of the date hereof of each fixed and tangible
assets and property with an individual value greater than $10,000 in which the
Company or any of its Subsidiaries have, as of the date hereof, any right, title
or interest as of the date hereof (collectively, along with real or personal,
tangible or intangible assets with an individual value greater than $10,000,
other than the Project Assets, the “Non-Project Assets”).


(d)            No Non-Project Asset is Related to the Project Business


(e)            Except as set forth in the reports set forth in Section 2.16(e)
of the Company Disclosure Letter, the Company or the applicable Project Company
has good title to all Project Fixed Assets, and the Other Project Assets.  All
Project Fixed Assets and the Other Project Assets are free and clear of any and
all Encumbrances other than Permitted Encumbrances.  The representations set
forth in this Section 2.16(e) shall not apply to Real Property Rights, which are
separately addressed in Section 2.17 below.


2.17         Real Property.


(a)            Section 2.17(a) of the Company Disclosure Letter lists all
Contracts Related to the Project Business (the “Real Property Agreements”)
providing the Company or any of its Subsidiaries with rights in the nature of
leases, easements (including BLM Easements), rights-of-way, restrictive
covenants, options to purchase or lease any interests in real property, or other
material interests in real property and any Contracts materially limiting the
rights of the Company or its Subsidiaries against owners of real property in
which the Company and its Subsidiaries have any interest necessary for the
development, construction or operation of a Project as of the date hereof
(collectively, the “Real Property Rights”), and the real property subject to
such rights (the “Real Property”).  Neither the Company nor any of its
Subsidiaries own any real property that is Related to the Project Business.


(b)            Each of the Real Property Agreements constitutes the valid and
binding obligation of the Company or its Subsidiary and, to the knowledge of the
Company, the other parties thereto, enforceable against the Company or its
Subsidiary and, to the knowledge of the Company, the other parties thereto in
accordance with their terms, subject to the effect of (i) applicable bankruptcy,
insolvency, reorganization, moratorium or similar Laws now or hereafter in
effect relating to rights of creditors generally, and (ii) rules of Law and
equity governing specific performance, injunctive relief and other equitable
remedies.


(c)            The Company and the Project Companies are not and, to the
knowledge of the Company, no other party to any of the Real Property Agreements
is, in breach or default of the Real Property Agreements, and neither the
Company nor any of the Project Companies has failed to cure an event, upon
receiving notice that such an event has occurred which, with the giving of
notice or lapse of time, or both, would constitute a breach or default by the
Company or the Project Companies or permit termination, modification or
acceleration under such Real Property Agreement.


(d)            True and correct copies as of the date hereof of the Real
Property Agreements (including all amendments thereto) have been delivered to
Parent;


 
27

--------------------------------------------------------------------------------

 


(e)            All amounts currently due under each Real Property Agreement have
been paid.


(f)             No party to any of the Real Property Agreements has provided
written notice (or, to the knowledge of the Company, any oral notice) to the
Company or any of its Subsidiaries that it has repudiated any provision thereof.


(g)            The Company has not received written notice (or to the Company’s
knowledge, any oral notice) of any material disputes, and there are no oral
agreements, or forbearance programs, to which the Company is a party in effect,
as to any of the Real Property Agreements.


(h)            Except for the Permitted Encumbrances (disregarding subsection
(ii) of the definition of Permitted Encumbrances with respect to the Shortlisted
Projects), the Company has not received written notice (or, to the knowledge of
the Company, any oral notice) that, with respect to any Project, any of the
following exist which would materially and adversely affect the use and
operation of the Real Property Rights, Real Property, or the proposed Project
sites for the use currently proposed to be made thereof in connection with any
Project:


(i)                any pending or threatened proceedings in eminent domain, for
rezoning, or any pending or threatened proceedings in land use or for existing
or required entitlements;


(ii)               any plan, study or effort by any Governmental Entity to
widen, modify or realign any street or road providing access to the Real
Property or any proposed Project site, or any portion thereof;


(iii)              any encroachments of substations, transmission facilities,
other improvements, personal property or fixtures located on the Real Property
or any proposed Project site on adjoining lands, any easements, or other
interest in favor of third parties, nor any encroachments onto the Real Property
or any proposed Project site of any substations, transmission facilities,
improvements or other personal property or fixtures located on adjoining lands;


(iv)             any mining, mineral or water extraction or development projects
in progress or planned or permitted to commence on or under the Real Property or
any proposed Project site, or any portion thereof;


(v)              any pending or threatened native land claims; and


(vi)             any commitments or agreements with any Governmental Entity or
public or private utility affecting the Real Property or any proposed Project
site, or any portion thereof.


(i)             Except as set forth in the Real Property Agreements, there are
no rents, royalties, fees or other amounts greater than $100,000 annually
payable or receivable by the Company or any Project Company in connection with
any Real Property Agreement.


 
28

--------------------------------------------------------------------------------

 


(j)             This Section 2.17 does not relate to environmental matters,
which are the subject of Section 2.18 hereof.


2.18         Environmental.


(a)            With respect to the Project Business:


(i)                The Company and its Subsidiaries have not Released Hazardous
Materials at, on, about or under any  proposed Project sites in a manner that
has created a condition that has or could require remediation, investigation or
other response activity under Environmental Law.  The Company and its
Subsidiaries have not generated, transported, treated, stored, or arranged to be
disposed of Hazardous Materials on, from, or under any proposed Project site in
violation of, or in a manner or to a location that could give rise to Liability
under any Environmental Law or Permit.  To the knowledge of the Company, there
have been no Hazardous Materials Released on, upon, from, or into any real
property in the vicinity of any real property owned, leased or used, currently
or in the past, by the Company or any of its Subsidiaries or on a proposed
Project site which may be come to be located on such real property owned, leased
or used, currently or in the past, by the Company or any of its Subsidiaries or
on a proposed Project site.


(ii)              (A) Each of the Company and its Subsidiaries has materially
complied with all Environmental Laws, and the Company has not received written
notice of any action, suit, proceeding, hearing, charge, complaint, claim,
demand, notice or, to the knowledge of the Company, investigation filed or
commenced or, to the knowledge of the Company, threatened against the Company or
any of its Subsidiaries alleging any failure to comply with any applicable
Environmental Law, and, to the Company’s knowledge, the real property owned,
leased or used, now or in the past, by the Company or any of its Subsidiaries,
to the knowledge of the Company, is currently in compliance with all
Environmental Laws and (B) the Company and each of its Subsidiaries are in
material compliance with all of the terms and conditions of any Permits and
other authorizations that have already been obtained under applicable
Environmental Laws.


(iii)              To the knowledge of the Company, there is no event that has
occurred that would reasonably be expected to result in material noncompliance
by the Company or any of its Subsidiaries with any Environmental Laws with
respect to the real property owned, leased or used, now or in the past, by the
Company or any of its Subsidiaries.


(iv)             Part I of Section 2.18(a)(iv) of the Company Disclosure Letter
sets forth a complete list of all reports, studies and assessments commissioned
by the Company or any of its Subsidiaries concerning the Environmental Condition
of any real property owned, leased or used, currently or in the past, by the
Company or any of its Subsidiaries, wildlife habitat, threatened and endangered
species, wetlands and cultural resources at the sites, visual impacts of
developing solar energy projects at the sites, potential interference of such
development with civil and military aviation and radar, archeological resources,
historical properties/structures, environmental justice, storm water, traffic
impacts, noise impacts, and recreation impacts.  Part II of Section 2.18(a)(iv)
of the Company Disclosure Letter sets forth a complete list of all such reports
commissioned, but not yet received by the Company or any of its
Subsidiaries.  The reports, studies and assessments listed on Parts I and II of
Section 2.18(a)(iv) of the Company Disclosure Letter constitute the
“Project Environmental Reports.”  Neither the Company nor any Project Company
has received written notice of any event, circumstance or condition that would
render any information or conclusions in the Project Environmental Reports
untrue or materially misleading.  For purposes of this Section 2.18(a)(iv),
“Environmental Condition” shall mean the condition of the real property owned,
leased or used, now or in the past, by the Company or any of its Subsidiaries as
it relates to the compliance or non-compliance of suchwith Environmental Laws.


 
29

--------------------------------------------------------------------------------

 


(b)            With respect to any operation or business of the Company or its
Subsidiaries other than the Project Business, except as disclosed in the Tech
Environmental Reports:


(i)                No Hazardous Materials have been Released at, on, about or
under any real property, owned, leased or used, currently or in the past, by the
Company or any of its Subsidiaries in a manner that has created a condition that
has or could require remediation, investigation or other response activity under
Environmental Law.  Hazardous Materials have not been generated, transported,
treated, stored, or arranged to be disposed of on, from, or under any real
property, owned, leased or used, currently or in the past, by the Company or any
of its Subsidiaries in violation of, or in a manner or to a location that could
give rise to Liability under any Environmental Law or Environmental Permit (as
defined below).  There have been no Hazardous Materials Released on, upon, from,
or into any real property in the vicinity of any real property, owned, leased or
used, currently or in the past, by the Company or any of its Subsidiaries which
may be come to be located on such real property owned, leased or used, currently
or in the past, by the Company or any of its Subsidiaries.


(ii)               Each of the Company and its Subsidiaries has complied with
all Environmental Laws, and no action, suit, proceeding, hearing, investigation,
charge, complaint, claim, demand or notice has been filed or commenced or, to
the knowledge of the Company, threatened against the Company or any of its
Subsidiaries alleging any failure to comply with any applicable Environmental
Law, and the real property owned, leased or used, now or in the past, by the
Company or any of its Subsidiaries is currently in compliance with all
Environmental Laws.


(iii)              As of the date hereof, there have been no environmental
investigations, studies, audits, material tests, reviews or other analyses
conducted on behalf of or that are in the possession of the Company or any of
its Subsidiaries in relation to the real property owned, leased or used, now or
in the past, by the Company or any of its Subsidiaries that have not been
delivered to Parent.


(iv)              To the knowledge of the Company there is no event that has
occurred that would reasonably be expected to result in noncompliance with any
Environmental Laws with respect to the real property owned, leased or used, now
or in the past, by the Company or any of its Subsidiaries.


(v)               Each of the Company and its Subsidiaries possesses all
permits, licenses, variances, exemptions, orders and approvals necessary under
Environmental Laws to conduct the business as previously or currently being
conducted (“Environmental Permits”), and have complied with all Environmental
Permits.


 
30

--------------------------------------------------------------------------------

 


(vi)              Except in the ordinary course of business, neither the Company
nor its Subsidiaries has assumed, by Contract, any liabilities or obligations
arising under any Environmental Law .


(vii)             Neither the Company or its Subsidiaries is currently
performing any investigation, response or other corrective action under any
Environmental Law nor is the Company or its Subsidiaries currently obligated to
do so.


(viii)           Part I of Section 2.18(b)(viii) of the Company Disclosure
Letter sets forth a complete list of all reports, studies and assessments held
by the Company or any of its Subsidiaries concerning the Environmental Condition
of any real property owned, leased or used, now or in the past, by the Company
or any of its Subsidiaries.  The reports, studies and assessments listed on Part
I of Section 2.18(b)(viii) of the Company Disclosure Letter constitute the
“Tech Environmental Reports.”  To the knowledge of the Company, no event,
circumstance or condition at any of the real property, owned, leased or used,
now or in the past, by the Company or any of its Subsidiaries would render any
of the information or conclusions contained in the Tech Environmental Reports
untrue or misleading.  For purposes of this Section 2.18(b), “Environmental
Condition” shall mean the condition of the real property owned, leased or used,
now or in the past, by the Company or any of its Subsidiaries as it relates to
the compliance or non-compliance of suchwith Environmental Laws.


2.19         Permits. 


(a)            Part I of Section 2.19 of the Company Disclosure Letter sets
forth a true, correct and complete list of all Permits relating to the Project
Business that have been obtained by the Company or any of its Subsidiaries as of
the date hereof.  Part II of Section 2.19 of the Company Disclosure Letter sets
forth a true, correct and complete list of all Permits relating to the Project
Business that the Company or any of its Subsidiaries has, as of the date hereof,
applied for from a Governmental Entity, including all BLM Permit Applications
(the “Permit Applications,” and, together with the Permits listed on Part I, the
“Retained Permit Rights”).


(b)            Each of the Company or its Subsidiaries (1) owns or validly holds
all Permits listed in Part I of Section 2.19 of the Company Disclosure Letter,
(2) each such Permit is valid, binding, non-appealable and in full force and
effect and has not been terminated, revoked or modified; and (3) no written
notice (or, to the Company’s knowledge, oral notice) of noncompliance or default
has been received by the Company or any of its Subsidiaries, and the holder of
such Permit is in compliance with the requirements thereof.


(c)            The Company has delivered to Parent a true and correct copy of
(i) each Permit Application, (ii) all material documents, reports and, to the
Company’s knowledge, correspondence of the Company and its Subsidiaries with
respect to each Permit Application and, to the extent obtained by the Company or
any of its Subsidiaries as of the Closing Date, Required Permits, (iii) all
material documents and, to the Company’s knowledge, correspondence provided by
the Company or any of its Subsidiaries to any Governmental Entity with respect
to the Permit Applications and, to the extent obtained by the Company or any of
its Subsidiaries as of the date hereof, Required Permits, and (iv) all material
documents and, to the Company’s knowledge, correspondence received by the
Company or any of its Subsidiaries from any Governmental Entity, with respect to
the Permit Applications and the Required Permits.  To the Company’s knowledge,
it has timely filed and submitted all required applications and supporting
information, and timely responded to all requests for information from
applicable Governmental Entities, necessary to process and maintain the priority
of the Permit Applications.  In instances where Governmental Entities have
imposed specific and material time deadlines for filings or submitting
applications and supporting documentation, the Company has timely filed,
submitted and responded to the same.


 
31

--------------------------------------------------------------------------------

 


(d)            All fees and other charges relating to the Permits and Permit
Applications have been paid currently, and there are no fees, charges or other
commitments or other arrangements in effect with respect to such Permits and
Permit Applications other than the fees and charges normally charged by the
Governmental Entity with responsibility for the issuance thereof.


(e)            The Company has not received written notice (or, to the Company’s
knowledge, any oral notice) that the rights of the Company or the applicable
Project Company to seek Permits on real property administered by the BLM are not
prior in time and right to the rights of any other Person seeking Permits on
such real property for the development, construction and operation of solar
energy generating facilities, and, the Company has not received written notice
(or, to the Company’s knowledge, any oral notice) that, as of the date hereof,
such real property is subject to any existing Permit or right of way, providing
rights to any other Person to develop, construct or operate solar facilities
that will or would reasonably be expected to cause a Project Material Adverse
Effect.


(f)             Neither the Company nor any Project Company has received written
notice (or, to the knowledge of the Company, oral notice) specific to any
Project from any Governmental Entity or Person, indicating that such
Governmental Entity or Person has taken or intends to take any action with
respect to such Project, that would result in a revocation of any Permit or a
rejection, withdrawal, termination or material modification of any Permit
Application.


(g)            This Section 2.19 does not relate to matters with respect to
environmental matters, which are the subject of Section 2.18 hereof.


2.20         Compliance with Laws.


(a)            Each of the Company and each of its Subsidiaries has complied
with in all material respects, is not in material violation of, and has not
received any written notices (or to the Company’s knowledge, oral notices) of
violation with respect to, any federal, state, local or foreign Law.  Each of
the Company and its Subsidiaries has complied with in all material respects, is
not in material violation of, and has not received any written (or to the
Company’s knowledge, oral) notices of material violation with respect to all
Laws relating to the Projects.


 
32

--------------------------------------------------------------------------------

 


(b)            Neither the Company nor any of its Subsidiaries is subject to
regulation under PUHCA as a “public utility company” or a “holding company,” or
a “subsidiary company” or “affiliate” or “associate company” of a “holding
company” within the meaning of PUHCA.  None of the directors, officers, agents
or employees of the Company or any of its Subsidiaries has made for the benefit
of the Company any unlawful payment to foreign or domestic government officials
or employees or to foreign or domestic political parties or campaigns, or made
any bribes or kickback payments.  Neither the Company nor any of its
Subsidiaries is a “public utility” under Section 201 of the FPA.  In addition,
none of the Projects will be capable of producing power at or before the
Effective Time, or will otherwise constitute an “existing generation facility”
under Section 203(a) of the FPA.


(c)            This Section 2.20 does not relate to matters with respect to
environmental matters and permits, which are the subject of Section 2.18 and
2.19, respectively.


2.21         Topaz.  All amounts required to be deposited by or on behalf of the
Topaz Project Company under the Topaz PPA have been deposited.  The Topaz
Project Company (or the Company on behalf of the Topaz Project Company) has met
and satisfied the requirements of all “Milestone Dates” scheduled to occur under
the Topaz PPA as of the date hereof.  Neither the Company, the Topaz Project
Company nor any other Subsidiary of the Company has received written notice (or,
to the Company’s knowledge, oral notice) from PG&E or the Cal-ISO of the
existence of any fact or circumstance specific to the Topaz Project that will
result in the Topaz Company’s failure or inability to satisfy or otherwise
achieve any Milestone Date scheduled to occur under the Topaz PPA after the date
hereof.  Neither the Company nor any of its Subsidiaries has sold or
transferred, agreed or committed to sell or transfer, or granted any options or
rights to purchase Environmental Attributes related to the electric power to be
generated by any Project except as and to the extent provided in the Topaz PPA
and any other power purchase agreement included in the Project Contracts and set
forth in Section 2.21 of the Company Disclosure Letter.


2.22         Minute Books.  The minute books of the Company and the Project
Companies delivered to Parent contain a complete and accurate summary of all
meetings of directors, managers, members and stockholders, as applicable, or
actions by written consent by the same since the time of incorporation of the
Company and the Project Companies.


2.23         Brokers’ and Finders’ Fees.  Except for the fees payable to Morgan
Stanley, the Company has not incurred, nor will it incur, directly or
indirectly, any Liability for brokerage or finders’ fees or agents’ commissions
or investment bankers’ fees or any similar charges in connection with this
Agreement or any transaction contemplated hereby.


2.24         Board Approvals.


(a)            The Company’s board of directors, by resolutions duly adopted
(and not thereafter modified or rescinded) by unanimous vote (with no
abstentions) at a meeting duly called and held, has (a) approved this Agreement,
the Hold Co Merger Agreement and the Drop Down Agreement, and, to the extent
applicable, the documents to be entered into in connection therewith, the
Merger, the Drop Down, the Distribution and the Hold Co Merger, (b) determined
that this Agreement, the Drop Down Agreement, the Hold Co Merger Agreement and
the terms and conditions of the Merger, the Drop Down, the Distribution and the
Hold Co Merger are fair, advisable and in the best interests of the Company and
the Company Stockholders, and (c) directed that the adoption of this Agreement
and the Hold Co Merger Agreement and the approval of the Merger and the Hold Co
Merger be submitted to the Company Stockholders for consideration and
recommended that all of the Company Stockholders adopt this Agreement and
approve the Merger.


 
33

--------------------------------------------------------------------------------

 


(b)            Hold Co’s board of directors, by resolutions duly adopted (and
not thereafter modified or rescinded) by unanimous vote (with no abstentions) at
a meeting duly called and held, has (a) approved this Agreement and the Hold Co
Merger Agreement, and, to the extent applicable, the documents to be entered
into in connection therewith and the Merger and the Hold Co Merger, (b)
determined that this Agreement and the Hold Co Merger and the terms and
conditions of the Merger and Hold Co Merger are fair, advisable and in the best
interest of Hold Co and its members, and (c) directed that the adoption of this
Agreement and the Hold Co Merger Agreement and the approval of the Merger and
the Hold Co Merger be submitted to its members for consideration and recommended
that all of its members adopt this Agreement and the Hold Co Merger Agreement
and approve the Merger and the Hold Co Merger (to the extent required by
applicable Law).


(c)            Newco’s board of directors, by resolutions duly adopted (and not
thereafter modified or rescinded) by unanimous vote (with no abstentions) at a
meeting duly called and held, has (a) approved the Hold Co Merger Agreement,
and, to the extent applicable, the documents to be entered into in connection
therewith and the Hold Co Merger, (b) determined that the Hold Co Merger
Agreement and the terms and conditions of the Hold Co Merger are fair, advisable
and in the best interest of Newco and its stockholders, and (c) directed that
the adoption of the Hold Co Merger Agreement and the approval of the Hold Co
Merger be submitted to its stockholders for consideration and recommended that
all of its stockholders adopt the Hold Co Merger Agreement and approve the Hold
Co Merger (to the extent required by applicable Law).


2.25         Stockholder Vote.  (a)  The affirmative votes of the holders of
shares of Company Capital Stock representing a majority of the outstanding
shares of Company Common Stock and Company Preferred Stock issued and
outstanding on the record date set for the meeting of the Company Stockholders
to adopt the Hold Co Merger Agreement and approve the Hold Co Merger (the
“Company Stockholders Meeting”) or any consent solicitation conducted in lieu
thereof with each Class and Series of Company Capital Stock voting together as a
single class (with the Company Preferred Stock voting on an as converted to
Company Common Stock basis), (the “Required Hold Co Merger Vote”), is the only
vote of the holders of Company Capital Stock necessary to adopt the Hold Co
Merger Agreement and approve the Hold Co Merger, assuming Hold Co is a limited
liability company.  No vote of the holders of Company Capital Stock is required
to approve the Hold Co Merger if Hold Co is a corporation.  The Company
Stockholders representing the Required Hold Co Merger Vote have executed Support
Agreements and Written Consents adopting the Hold Co Merger Agreement and
approving the Hold Co Merger.  No Company Stockholder vote is required in order
for the Company to adopt the Drop Down Agreement or effect the Drop Down or the
Distribution.


 
34

--------------------------------------------------------------------------------

 


(b)            Following the effective time of the Hold Co Merger, the
affirmative votes of the holders of the membership units in Hold Co (i) that
were exchanged in the Hold Co Merger for shares of Company Preferred Stock
representing seventy-five percent (75%) of the shares of Company Preferred Stock
issued and outstanding on the record date set for the meeting of the holders of
membership units of Hold Co to approve the Merger as a sale of substantially all
the assets of Hold Co or of a Subsidiary of Hold Co holding substantially all
the assets of Hold Co and its Subsidiaries (the “Hold Co Interestholder
Meeting”) or any consent solicitation conducted in lieu thereof, with all
membership units that were exchanged for a class or series of Company Preferred
Stock voting together as a single class and on an as converted to Company Common
Stock basis and (ii) representing the combined voting power of a majority of the
outstanding membership units issued and outstanding on the record date set for
the Hold Co Interestholder Meeting or any consent solicitation conducted in lieu
thereof with each class and series of membership unit voting together as a
single class (with the membership units exchanged for the Company Preferred
Stock voting on an as converted basis), (the “Required Vote”), are the only
votes of the holders of the membership units of Hold Co after the effective time
of the Hold Co Merger necessary to adopt this Agreement and approve the
Merger.  The Company Stockholders representing the Required Vote have executed
Support Agreements and Written Consents approving the Merger as a sale of
substantially all the assets of Hold Co or of a Subsidiary of Hold Co holding
substantially all the assets of Hold Co and its Subsidiaries in accordance with
its operating agreement or certificate of incorporation, as applicable, and
applicable Law.


2.26         Disclosure.  The information supplied by or on behalf of the
Company or any of its Subsidiaries for inclusion or incorporation by reference
in the Private Placement Information Statement, if a Private Placement
Information Statement is mailed to the Company Stockholders and prospective
holders of membership units of Hold Co in accordance with Section 4.5, will not,
(i) at the time, if any, that the Private Placement Information Statement (or
any amendment thereof or supplement thereto) is mailed to the Company
Stockholders and prospective holders of membership units of Hold Co, (ii) the
time of the Company Stockholders Meeting, if any, or the time at which written
consent of the Company Stockholders to the Hold Co Merger Agreement is obtained,
(iii) the time of the Hold Co Interestholder Meeting, if any, or the time at
which proxies to vote in favor of this Agreement and the Merger are obtained
from prospective holders of membership units of Hold Co, (iv) the effective time
of the Hold Co Merger, or (v) the Effective Time, contain any untrue statement
of a material fact or fail to state any material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  Notwithstanding the
foregoing, no representation or warranty is made by the Company with respect to
statements made or incorporated by reference in the Private Placement
Information Statement based on information supplied by or on behalf of Parent
for inclusion or incorporation by reference in the Private Placement Information
Statement.


2.27         No Other Representations.  Hold Co and the Company acknowledge that
Parent makes no representation or warranty with respect to (i) any projections,
estimates or budgets delivered to or made available to Hold Co or the Company of
future revenues, future results of operations (or any component thereof), future
cash flows or future financial condition (or any component thereof) of Parent
and its Subsidiaries or the future business and operations of Parent and its
Subsidiaries or (ii) any other information or documents made available to Hold
Co or the Company or its counsel, accountants or advisors with respect to Parent
or any of its Subsidiaries or their respective businesses or operations, except
as expressly set forth in this Agreement.


 
35

--------------------------------------------------------------------------------

 


ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB


Parent represents and warrants to the Company and Hold Co as of the date hereof
and as of the Closing Date as follows:


3.1           Organization, Standing and Power.


(a)            Parent and Merger Sub are duly organized, validly existing and in
good standing under the Laws of the State of Delaware.  Neither Parent nor
Merger Sub is in violation of any of the provisions of its organizational
documents.  Merger Sub was formed by Parent to effect the Merger and, since its
date of formation, Merger Sub has not owned any assets or engaged in any
activities other than in connection with the transactions contemplated hereby.


(b)            Each of Parent and Merger Sub has the power to own, lease and
operate its properties and to conduct its business as currently conducted and is
duly qualified to do business and is in good standing in each jurisdiction where
the failure to be so qualified and in good standing, individually or in the
aggregate with any such other failures, would reasonably be expected to have a
Parent Material Adverse Effect.


3.2           Capital Structure.


(a)            The authorized capital stock of Parent consists of 500,000,000
shares of Parent Common Stock, and 30,000,000 shares of Preferred Stock of
Parent, par value $0.001 per share (the “Parent Preferred Stock” and, together
with the Parent Common Stock, the “Parent Capital Stock”).  As of February 18,
2009, 81,643,905 shares of Parent Common Stock were outstanding and no shares of
Parent Preferred Stock outstanding.  All shares of Parent Common Stock have been
duly authorized, and all issued and outstanding shares of Parent Common Stock
have been validly issued and are fully paid and nonassessable.  As of December
27, 2008 there were an aggregate of 5,291,725 shares of Parent Common Stock
available for issuance to employees and directors of, and consultants to Parent
under Parent’s 2003 Unit Option Plan and 2006 Omnibus Incentive Compensation
Plan (the “Parent Stock Plan”).  As of December 27, 2008, 510,204 shares of
Parent Common Stock were issuable upon the exercise of outstanding, unexercised,
vested options, including options issued under the Parent Stock Plan, options
issued under Parent’s other equity incentive plans and non-plan options.  All
outstanding Parent securities and all options issued under the Parent Stock Plan
were issued in compliance with all applicable federal and state securities Laws.


(b)            The shares of Parent to be issued in accordance with this
Agreement will, upon such issuance, be duly authorized, validly issued, fully
paid and non-assessable, free of any Encumbrances and not subject to any
preemptive rights or rights of first refusal created by statute, the
organizational documents of Parent or Merger Sub or any Contract to which Parent
or Merger Sub is a party or is bound.


 
36

--------------------------------------------------------------------------------

 


3.3           Authority; Noncontravention.


(a)            Each of Parent and Merger Sub has all requisite power and
authority to enter into this Agreement, to perform its obligations hereunder and
consummate the transactions contemplated hereby.  The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby have
been duly authorized by all necessary corporate action on the part of Parent and
Merger Sub.  This Agreement has been duly executed and delivered by Parent and
Merger Sub and, assuming due authorization, execution and delivery by the
Company and Hold Co, constitutes the valid and binding obligation of Parent and
Merger Sub enforceable against Parent and Merger Sub, as applicable, in
accordance with its terms, subject to the effect of (a) applicable bankruptcy,
insolvency, reorganization, moratorium or similar Laws now or hereafter in
effect relating to rights of creditors generally, and (b) rules of Law and
equity governing specific performance, injunctive relief and other equitable
remedies.


(b)            The execution and delivery of this Agreement by Parent and Merger
Sub does not, and the consummation of the transactions contemplated hereby will
not, (i) result in the creation of an Encumbrance on the properties or assets of
Parent or Merger Sub, (ii) conflict with, or result in any violation of, or
default under (with or without notice or lapse of time, or both), or give rise
to a right of termination, cancellation, renegotiation or acceleration of any
obligation or loss of any benefit under, or require any consent, approval or
waiver from any Person in accordance with, (a) any provision of the
organizational documents of Parent or Merger Sub, (b) any Contract, to which
Parent or Merger Sub or any of their respective subsidiaries is a party to or
(c) any Law applicable to Parent, Merger Sub or any of their respective
Subsidiaries, properties or assets, except, in the case of clauses (ii)(b) and
(c), as would not have or would not reasonably be expected to have a Parent
Material Adverse Effect.  No consent, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Entity is required by
or with respect to Parent and Merger Sub in connection with the execution and
delivery of this Agreement or the consummation of the transactions contemplated
hereby, except for (A) the filing of the Certificate of Merger, (B) such filings
as may be required under the HSR Act and any required foreign antitrust filing,
and (C) applicable requirements if any, of the Securities Act, the Exchange Act,
state securities or the Blue Sky Laws.  The execution and delivery of this
Agreement by Parent and Merger Sub does not, as of the date hereof, and the
consummation of the transactions contemplated hereby will not, as of the Closing
Date (i) require any consent or the delivery of any legal opinion under the Tax
Sharing Agreement between Parent and Cypress Semiconductor Corporation, as
amended or (ii) constitute a change in control under any employment agreement,
offer letter or the management career transition plan with or involving any
senior executive officer of Parent.


3.4           SEC Documents; Financial Statements.  Parent has filed all forms,
reports and documents required to be filed by it with the SEC from November 17,
2006 until the date of this Agreement (collectively, the “Parent SEC Documents”)
and has made available to the Company a true and complete copy of all of the
Parent SEC Documents.  As of their respective filing dates, each Parent SEC
Document complied (and each document filed with the SEC by Parent after the date
hereof and before the Closing Date (“Subsequent SEC Documents”) will comply) in
all material respects with the requirements of the Securities Exchange Act of
1934 (the “Exchange Act”) or the Securities Act, as applicable, and each Parent
SEC Document, as of its respective filing date and taken together with all other
Parent SEC Documents filed prior to such date, did not contain (and each
Subsequent SEC Document will not, as of its filing date and taken together with
the Parent SEC Documents and Subsequent SEC Documents filed prior to such date,
will not contain) any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
made therein, in light of the circumstances under which they were made, not
misleading, except to the extent modified or corrected in a subsequently filed
Parent SEC Document or Subsequent SEC Document, and to the extent based on
information (financial or otherwise) provided by the Company or any of its
stockholders.  Parent has timely filed and made available to the Company all
certifications and statements required by (a) Rule 13a-14 or Rule 15d-14 under
the Exchange Act, or (b) Section 906 of the Sarbanes-Oxley Act of 2002 with
respect to any Parent SEC Document.  Parent maintains disclosure controls and
procedures required by Rule 13a-15 or Rule 15d-15 under the Exchange Act; such
controls and procedures are effective to ensure that all material information
concerning Parent and its Subsidiaries are made known on a timely basis to the
individuals responsible for preparation of Parent SEC Documents and other public
disclosure documents.  The Parent SEC Documents contain an audited consolidated
balance sheet of Parent as of December 27, 2008 and the related audited
consolidated statements of income and cash flow for the year then ended (the
“Parent Balance Sheet”) and the related unaudited consolidated statements of
income and cash flow for the year then ended (collectively, the “Parent
Financials”).  The Parent Financials (i) have been prepared in accordance with
GAAP applied on a consistent basis throughout the periods indicated (except as
may be indicated in the notes thereto), and (ii) present fairly, in all material
respects, the consolidated financial condition and results of operations and
cash flows of Parent and each of its Subsidiaries as of the dates, and for the
periods, indicated therein, except as otherwise noted therein.  Parent has made
no Accounting Changes since December 27, 2008,     except as described in the
notes to the Parent Financials or required by GAAP. As of the date hereof,
Parent is a “well-known seasoned issuer” and is not an “ineligible issuer” as
such terms are defined in Rule 405 under the Securities Act.


 
37

--------------------------------------------------------------------------------

 


3.5           Board Approval.  The Board of Directors of Parent, by resolutions
duly adopted (and not thereafter modified or rescinded) by unanimous vote (with
no abstentions) at a meeting duly called and held, has (a) approved this
Agreement and the Merger, and (b) determined that this Agreement and the terms
and conditions of the Merger are fair, advisable and in the best interest of
Parent and its stockholders.  No vote of Parent’s stockholders is required in
order to consummate the transactions contemplated by this Agreement.


3.6           Taxes.  Neither Parent nor any of its Subsidiaries has taken or
agreed to take any action not provided for in this Agreement, or has knowledge
of any fact or circumstance whether or not provided for in this Agreement, that
is reasonably likely to prevent the Merger from qualifying as a reorganization
within the meaning of Section 368(a) of the Code.  Parent has no intention to
liquidate the Company, convert the Company to a limited liability company or
otherwise engage in any transaction that would be treated as a liquidation of
the Company for U.S. federal income Tax purposes.


3.7           Litigation.  Except as set forth in Parent’s 10-K filed on
February 25, 2009 (excluding the risk factors contained therein the “10-K”) or
subsequent filings by Parent with the SEC made on or prior to the date hereof,
there is no private or governmental action, suit, proceeding, claim or
arbitration or, to the knowledge of Parent, investigation, pending before any
Governmental Entity or arbitrator, or, to the knowledge of Parent, threatened
against Parent, any of its Subsidiaries or assets of the Parent or any of its
Subsidiaries, or, to the knowledge of Parent, any of their respective officers
or directors (in their capacities as such) that would reasonably be expected to
have a Parent Material Adverse Effect.  Except as set forth in the 10-K or
subsequent filings by Parent with the SEC made on or prior to the date
immediately prior to the date hereof, there is no judgment, decree or order
against Parent or any of its Subsidiaries or, to the knowledge of Parent, any of
the directors or officers of Parent or any of its Subsidiaries (in their
capacities as such), that would reasonably be expected to prevent, enjoin, or
alter or delay any of the transactions contemplated by this Agreement or that,
individually or in the aggregate with any such other judgments, decrees and
orders, would reasonably be expected to have a Parent Material Adverse Effect.


 
38

--------------------------------------------------------------------------------

 


3.8           Disclosure.  The information supplied by or on behalf of Parent or
any of its Subsidiaries for inclusion or incorporation by reference in the
Private Placement Information Statement, if a Private Placement Information
Statement is mailed to the Company Stockholders and prospective holders of
membership units of Hold Co in accordance with Section 4.5, will not, (i) at the
time, if any, that the Private Placement Information Statement (or any amendment
thereof or supplement thereto) is mailed to the Company Stockholders and
prospective holders of membership units of Hold Co, (ii) the time of the Company
Stockholders Meeting, if any, or the time at which written consent of the
Company Stockholders to the Hold Co Merger Agreement is obtained, (iii) the time
of the Hold Co Interestholder Meeting, if any, or the time at which written
consents to this Agreement and the Merger are obtained from prospective holders
of membership units of Hold Co, (iv) the effective time of the Hold Co Merger,
or (v) the Effective Time, contain any untrue statement of a material fact or
fail to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.   Notwithstanding the foregoing, no
representation or warranty is made by Parent with respect to statements made or
incorporated by reference in the Private Placement Information Statement based
on information supplied by or on behalf of Hold Co or the Company for inclusion
or incorporation by reference in the Private Placement Information Statement.


3.9           Compliance With Laws.  Except as would not be required to be
disclosed in the 10-K if it were filed on the date hereof or the Closing Date
and as disclosed in filings by Parent with the SEC subsequent to the 10-K and on
or prior to the date immediately prior to the date hereof, and except as would
not reasonably be expected to have a Parent Material Adverse Effect, each of
Parent and each of its Subsidiaries has complied (and, in the case of Subsequent
SEC Documents, will comply) with in all material respects, has not been in
material violation of, and has not received any notices of material violation
with respect to, any federal, state, local or foreign statute, Law, regulation
or Permit issued under such Law.  None of Parent, Merger Sub, or any of their
affiliates, subsidiaries or associate companies (within the meaning of the FPA)
is a public utility within the meaning of the FPA.  None of Parent, Merger Sub,
or any of their affiliates, subsidiaries or associate companies is a holding
company in a holding company system that includes a transmitting utility or
electric utility within the meaning of section 203(a)(2) of the FPA.


3.10         No Material Adverse Change.  Since February 25, 2009, Parent and
each of its Subsidiaries has conducted its business only in the ordinary course
of business and there has not occurred: (a) any change, event or condition
(whether or not covered by insurance) that, individually or in the aggregate
with any other changes, events and conditions, has had, or would reasonably be
expected to have, a Parent Material Adverse Effect, (b) any amendment or change
in the certificate of incorporation or bylaws of Parent or (c) any damage to,
destruction or loss of any assets of Parent (whether or not covered by
insurance) that has had or would reasonably be expected to have a Parent
Material Adverse Effect, except in each case, as would not be required to be
disclosed in the 10-K if filed on the date hereof or on the Closing Date.


 
39

--------------------------------------------------------------------------------

 


3.11         No Other Representations.  Parent agrees to accept the Company and
the Project Companies without reliance on any express or implied representations
or warranties of any nature made by or on behalf or imputed to the Company,
except as expressly set forth in Article 2 of this Agreement or by the Spin-Off
Subsidiary in the Drop Down Agreement.  Without limiting the generality of the
foregoing, Parent acknowledges that the Company makes no representation or
warranty with respect to (i) any projections, estimates or budgets delivered to
or made available to Parent of future revenues, future results of operations (or
any component thereof), future cash flows or future financial condition (or any
component thereof) of the Company and its Subsidiaries or the future business
and operations of the Company and its Subsidiaries or (ii) any other information
or documents made available to Parent or its counsel, accountants or advisors
with respect to the Company or any of its Subsidiaries or their respective
businesses or operations, except as expressly set forth in this Agreement.


ARTICLE 4
COVENANTS AND OTHER AGREEMENTS


4.1           Conduct of Business of Hold Co, the Company and its
Subsidiaries.  During the period from the date hereof and continuing until the
earlier of the termination of this Agreement and the Effective Time:


(a)            Other than as required by the Drop Down Agreement and the Hold Co
Merger Agreement, Hold Co and the Company shall, and shall cause each of their
Subsidiaries (other than the Spin-Off Subsidiary and its Subsidiaries) to, (i)
use their commercially reasonable efforts to conduct the Project Business and
each Project Company Business in the ordinary course of business (except to the
extent expressly provided otherwise in this Agreement or as consented to in
writing by Parent); (ii) (x) use commercially reasonable efforts to pay all of
its debts and Taxes when due, subject to good faith disputes over such debts or
Taxes, and (y) to pay or perform its other obligations when due, except, with
respect to obligations not Related to the Project Business, to the extent there
are negotiations to modify the payment terms of such obligations; and (iii) use
commercially reasonable efforts to preserve intact its present business
organizations, keep available the services of the Project Employees, preserve
its relationships with customers, development partners, suppliers, distributors,
licensors, licensees and others having business dealings with it and, subject to
compliance with Sections 4.1(d) and 4.1(e), avoid any Project Contract lapses or
terminations as a result of a failure of Hold Co, the Company or any of their
respective Subsidiaries to take appropriate action in the ordinary course of
business;


(b)            The Company shall promptly notify Parent of any event or
development, which, individually or in the aggregate with any other event or
development, is reasonably likely to cause any of the conditions to closing set
forth in Article 5 not to be satisfied; provided that in no event shall Parent
be entitled to make a claim for indemnification under Section 7.2(a)(ii) for a
breach of this Section 4.1(b) after Closing;


 
40

--------------------------------------------------------------------------------

 


(c)            Hold Co shall not, and Hold Co and the Company shall cause the
Spin-Off Subsidiary not to, enter into any Contract, conduct any business,
acquire any asset or incur any Liability that is Related to the Project
Business;


(d)            Hold Co and the Company shall not, and shall cause the Spin-Off
Subsidiary and its Subsidiaries not to, do, cause or permit any act, including
entering into any Contract, that would reasonably be expected to cause the
Company, any of its Subsidiaries (other than the Spin-Off Subsidiary and its
Subsidiaries) or any of their respective officers, directors or employees to be
subject to or responsible for any Liability, other than (i) the Excluded
Liabilities (as defined in the Drop Down Agreement) and (ii) with respect to
performance obligations pursuant to Contracts (other than Project Contracts)
that contain provisions for automatic novation upon the Drop Down Closing so as
to substitute the Spin-Off Subsidiary or Hold Co for the Company or the
applicable Project Company as a party to such Contracts;


(e)            Hold Co and the Company shall, and shall cause each of their
respective Subsidiaries to, cause each Contract entered into by the Company or
any of its Subsidiaries on or after the date hereof until the earlier of the
termination of this Agreement and the Effective Time to (i) in the case of
Contracts that are not Related to the Project Business, contain provisions for
automatic novation upon the Drop Down Closing so as to substitute the Spin-Off
Subsidiary or Hold Co for the Company or the applicable Project Company as a
party to such Contracts and (ii) cause each such Contract that is Related to the
Project Business to provide for the prevention of any material change in the
rights or obligations of any party in connection with, or termination rights as
a result of, the consummation of the transactions contemplated by this
Agreement, the Drop Down Agreement, the Distribution or the Hold Co Merger; and


(f)            Neither Hold Co nor the Company will file or become obligated to
file any consolidated, combined, unitary, aggregate or affiliated Tax Return for
U.S. Federal income Tax or any other Tax purposes.


4.2           Restrictions on Conduct of Business of the Company and its
Subsidiaries.


(a)            Without limiting the generality or effect of the provisions of
Section 4.1, during the period from the date hereof and continuing until the
earlier of the termination of this Agreement and the Effective Time, the Company
shall not, and shall cause each of the Project Companies and Newco not to, and
Hold Co shall cause the Company not to, do, cause or permit any of the following
(except to the extent (w) expressly provided otherwise herein (including on
Section 4.2 of the Company Disclosure Letter) or in the Drop Down Agreement, the
Hold Co Merger Agreement or the budget provided to Parent prior to the date
hereof and as attached in Schedule 8.4(mmmmmm) to this Agreement, (x) as
required by applicable Law (in which case the Company will notify Parent before
taking any such action to the extent reasonably practicable) or (y) consented to
in writing by Parent, such consent not to be unreasonably withheld or delayed,
for any of the following that are not Related to the Project Business):


(i)                Cause or permit any amendments to its organizational
documents;


 
41

--------------------------------------------------------------------------------

 


(ii)               Declare or pay any dividends on or make any other
distributions (whether in cash, stock or property) in respect of any of its
capital stock (except for distributions of cash to the Company or any other
Subsidiary of the Company), or split, combine or reclassify any of its capital
stock or issue or authorize the issuance of any other securities in respect of,
in lieu of or in substitution for shares of its capital stock, except the
issuance of shares of Company Common Stock upon the conversion of Company
Preferred Stock issued and outstanding on the date hereof or upon the exercise
of Company Options outstanding on the date hereof, or repurchase, redeem or
otherwise acquire, directly or indirectly, any shares of its capital stock
except from former employees, non-employee directors and consultants in
accordance with agreements existing at the date hereof providing for the
repurchase of shares in connection with any termination of service;


(iii)              (A) Enter into any Project Contract that if entered into
prior to the date hereof would have been required to be reflected on Section
2.14(a) of the Company Disclosure Letter, or (B) amend or otherwise modify in
any material respect or waive any of the material terms of any  Project Contract
(except for Project Contracts not required to be set forth on Section 2.14(a) of
the Company Disclosure Letter but only to the extent such amendment, had it
occurred prior to the date hereof, would not have required such Project Contract
(as so amended) to be listed on Section 2.14(a) of the Company Disclosure
Letter;


(iv)              Enter into any Contract that is not Related to the Project
Business other than (A) Contracts containing provisions for automatic novation
upon the Drop Down Closing so as to substitute Hold Co or the Spin-Off
Subsidiary for the Company or the applicable Project Company as a party to such
Contracts or (B) the Master Sublease;


(v)               Issue or grant any equity-linked securities or agree to issue
or grant any equity-linked securities other than (i) the issuance of shares of
Company Common Stock upon the conversion of Company Preferred Stock issued and
outstanding on the date hereof, and (ii) the issuance of shares of Company
Common Stock in accordance with the exercise of stock options outstanding on the
date hereof;


(vi)              Make any loans or advances (other than Project Business
Payments) to, or any investments in or capital contributions to, or forgive or
discharge in whole or in part any outstanding loans or advances of, any Person
(other than the Company or a Project Company) other than in the ordinary course
of business consistent with current practices as of immediately prior to the
date hereof;


(vii)             Transfer or license to any Person any rights to any Project IP
Rights;


(viii)            Enter into any employment Contract with a Project Employee or
any collective bargaining agreement, unless such contains provisions for
automatic consent, waiver or novation and prevention of any material change in
the obligations of any party in connection with, or termination rights as a
result of the consummation of, the transactions contemplated by this Agreement,
the Drop Down Agreement, the Distribution or the Hold Co Merger, or transfer any
Project Employee to the Spin-Off Subsidiary or any of its Subsidiaries;


 
42

--------------------------------------------------------------------------------

 


(ix)              Modify the salary of any Project Employee, grant any severance
or termination pay to any Project Employee, or amend or modify any existing
severance or termination agreement with any Project Employee;


(x)               Other than in the ordinary course of business consistent with
current practices as of immediately prior to the date hereof, adopt or amend any
employee or compensation benefit plan, including any stock purchase, stock
issuance or stock option plan, or amend any compensation, benefit, entitlement,
grant or award provided or made under any such plan, except in each case as
required under ERISA or as necessary to maintain the qualified status of such
plan under the Code or in a manner that does not apply to any Project Employees,
or pay any special bonus or special remuneration to, or increase the salaries or
wage rates of, any Project Employee;


(xi)              Grant any exclusive rights of any type or scope that would
have any adverse impact or adverse effect on the Company or any of the Project
Companies after the Closing;


(xii)             Sell, lease, license or otherwise dispose of or encumber any
of the Project Assets;


(xiii)            Incur any indebtedness for borrowed money or guarantee any
such indebtedness or issue or sell any debt securities or guarantee any debt
securities of others, in each case unless such indebtedness, debt securities or
guarantee would be repaid and terminated, or automatically novated to Hold Co,
as of the Closing, provided that in no event shall the principal amount of the
Bridge Loan exceed $75,000,000;


(xiv)            Enter into any material operating lease that would constitute a
Project Contract or that does not provide for automatic novation upon the Drop
Down Closing so as to substitute Hold Co or the Spin-Off Subsidiary for the
Company or the applicable Project Company as a party to such;


(xv)             Other than Project Business Payments, make any capital
commitments or enter into any capital leases except for capital leases that are
not Related to the Project Business and, if made by the Company or any Project
Company, that contain provisions for automatic novation upon the Drop Down
Closing so as to substitute Hold Co or the Spin-Off Subsidiary for the Company
or the applicable Project Company as a party to such;


(xvi)            Reduce the amount of any insurance coverage, including by way
of termination or lapse of coverage, provided by existing insurance policies,
other than in the ordinary course of business consistent with current practices
as of immediately prior to the date hereof;


(xvii)           Terminate or waive any right or claim of substantial value
Related to the Project Business;


(xviii)          Commence a lawsuit other than for a breach of this Agreement;


 
43

--------------------------------------------------------------------------------

 


(xix)             Acquire or agree to acquire by merging or consolidating with,
or by purchasing the assets of, or by any other manner, any business or any
company, partnership, association or other business organization or division
thereof, or otherwise acquire or agree to acquire any assets outside the
ordinary course of business except pursuant to a Contract that provides for
automatic novation upon the Drop Down Closing so as to substitute the Spin-Off
Subsidiary or Hold Co for the Company or the applicable Project Company as a
party to such Contracts;


(xx)              Make or change any election in respect of Taxes, adopt of
change an accounting method in respect of Taxes, file any amendment to a Tax
Return, enter into any Tax-related closing agreement, settle any claim or
assessment in respect of Taxes, or consent to any extension or waiver of the
limitation period applicable to any claim or assessment in respect of Taxes;


(xxi)             Enter into any agreement or transaction Related to the Project
Business in which any officer or non-employee director of the Company or any of
its Subsidiaries (or any member of the immediate family of such officer or
director) has an interest; and


(xxii)            Take or agree in writing or otherwise to take, any of the
actions described in the foregoing clauses of this Section 4.2.


(b)            Notwithstanding anything to the contrary herein, none of the
Company, Hold Co, Newco or the Spin-off Subsidiary shall have any liability
hereunder for failure to take any action that results in any breach of a
representation, warranty, agreement or covenant herein and for which the Company
has made a reasonable request for consent required under Section 4.2 if Parent
has unreasonably refused to consent to, or has unreasonably delayed its consent
for, such action under Section 4.2, and such breach shall be disregarded for
purposes of Article 7 herein (but not for purposes of Articles 5 and 6 herein).


4.3           Further Assurances, Regulatory Matters.  During the period from
the date hereof and continuing until the earlier of the termination of this
Agreement and the Effective Time:


(a)            On the terms and subject to the conditions set forth in this
Agreement, each of the parties hereto shall use commercially reasonable efforts,
and shall cooperate with each other party hereto, to take, or cause to be taken,
all actions, and to do, or cause to be done, all things necessary, appropriate
or desirable to consummate and make effective, in the most expeditious manner
practicable, the Merger and the other transactions contemplated hereby,
including the satisfaction of the respective conditions set forth in ‎Article 5
(provided that no party shall be required to waive any condition for its
benefit).


(b)            Each of Parent, Merger Sub, Hold Co and the Company shall
promptly after the execution of this Agreement apply for or otherwise seek, and
use commercially reasonable efforts to obtain, all consents, novations and
approvals required to be obtained by it for the consummation of the transactions
contemplated by this Agreement and the Drop Down Agreement, including the
Merger, the Drop Down, the Distribution and the Hold Co Merger.


 
44

--------------------------------------------------------------------------------

 


(c)            Hold Co, the Company and Parent shall, and shall cause their
respective Subsidiaries to: (i) cooperate and consult with each other in
connection with the making of all filings, notifications and any other material
actions pursuant to this Section 4.3 including, subject to applicable Law, by
regulatory and/or permitting counsel, as applicable for the other Parties to
review reasonably in advance, and consider in good faith the views of the other
Parties in connection with, any proposed written communication to any
Governmental Entity and by providing counsel for the other Parties with copies
of all filings and submissions made by such Party and all correspondence between
such Party (and its advisors) with any Governmental Entity and any other
information supplied by such Party and such Party’s subsidiaries to a
Governmental Entity or received from such a Governmental Entity in connection
with the transactions contemplated by this Agreement; (ii) furnish to the other
Parties such information and assistance as such Parties reasonably may request
in connection with the preparation of any submissions to, or agency proceedings
by, any Governmental Entity; (iii) promptly inform the other Parties of any
communications with, and inquiries or requests for information from, such
Governmental Entities in connection with the transactions contemplated by this
Agreement; and (iv) consult with the other Parties in advance of any meeting or
conference, whether in person or by telephone, with any such Governmental Entity
or, in connection with any proceeding by a private party related to the Merger,
the Hold Co Merger, the Drop Down or the Distribution, with any other Person,
and to the extent permitted by such applicable Governmental Entity or other
Person, give the other Parties the opportunity to attend and participate in such
meetings and conferences.


(d)            Each of Parent, Merger Sub, Hold Co and the Company shall, as
soon as practicable, and in any event no later than 15 Business Days from the
date of this Agreement, make any initial filings required under the HSR
Act.  The parties hereto shall consult and cooperate with one another, and
consider in good faith the views of one another, in connection with any
analyses, appearances, presentations, memoranda, briefs, arguments, opinions and
proposals made or submitted by or on behalf of any party hereto in connection
with proceedings under or relating to the HSR Act or any other federal or state
antitrust or fair trade Law.


(e)            Hold Co, the Company and Parent shall cooperate to determine the
necessity for (1) any applications, reports or other filings required under any
state or local Governmental Rule relating to the ownership and control of the
Project Assets or the conduct of the Project Business and each Project Company
Business and (2) any further filings that may be necessary, proper or advisable
in connection with the matters referred to in clause (1) above; and upon any
such determination the Company or Parent, as applicable, shall, or the Company
shall cause the applicable Project Company to, file the same.


(f)             Each of Parent, Merger Sub, Hold Co and the Company shall use
commercially reasonable efforts to resolve such objections, if any, as may be
asserted by any Governmental Entity with respect to the transactions
contemplated by this Agreement under the HSR Act, or any other federal, state or
foreign statutes, rules, regulations, orders or decrees that are designed to
prohibit, restrict or regulate actions having the purpose or effect of
monopolization or restraint of trade (collectively, “Antitrust Laws”).  Neither
Parent, Hold Co nor the Company shall have any obligation to litigate or contest
any administrative or judicial action, proceeding or order beyond the earliest
of (i) the Termination Date, (ii) the date of a ruling in favor of a
Governmental Entity preliminarily enjoining the Merger (excluding temporary
restraining orders) issued by a court of competent jurisdiction, or (iii) the
date of a ruling in favor of a third party permanently enjoining the Merger
issued by a court of competent jurisdiction.  Each of Parent, Hold Co and the
Company shall use commercially reasonable efforts to take such action as may be
required to cause the expiration of the notice periods under the Antitrust Laws
with respect to such transactions as promptly as possible after the execution of
this Agreement.  Parent, Hold Co and the Company shall take any and all of the
following actions to the extent necessary or appropriate to obtain the approval
of any Governmental Entity with jurisdiction over the enforcement of any
applicable Antitrust Laws or other Laws regarding the transactions contemplated
hereby:  (i) entering into negotiations; (ii) providing information required by
Law or governmental regulation; and (iii) substantially complying with any
second request for information in accordance with the Antitrust Laws.


 
45

--------------------------------------------------------------------------------

 


(g)            Following consultation with Parent, the Company and Hold Co will
determine strategy, lead all proceedings and coordinate all activities with
respect to seeking any actions, consents, approvals or waivers of any
Governmental Entity as contemplated pursuant to this Section 4.3, and Parent
will reasonably cooperate with the Company and Hold Co in connection with Hold
Co and the Company’s activities to obtain such consents, approvals or
waivers.  Notwithstanding Hold Co and the Company’s rights to lead all
proceedings as provided in the prior sentence, Hold Co and the Company shall not
require Parent to, and Parent shall not be required to, take any action with
respect to satisfying the closing conditions in this Agreement which would bind
Parent irrespective of whether the Closing occurs.


(h)            The Company and Hold Co on one hand and Parent on the other shall
keep the other reasonably informed with respect to their knowledge of any
private or governmental action, suit, proceeding, claim, arbitration, or
investigation that arises relating to the matters described under this Section
4.3, except to the extent necessary to preserve any applicable attorney-client
privilege or confidentiality obligations.


(i)             In no event will Parent be obligated to (i) divest any of its or
any of its Subsidiaries’ businesses, product lines or assets, or to agree to any
divestiture of the Company’s businesses, product lines or assets, or (ii) take
or agree to take any other action or agree to any limitation that individually
or in the aggregate could reasonably be expected to have a Project Material
Adverse Effect or a Parent Material Adverse Effect, before or after the
Effective Time.  Neither Hold Co nor the Company nor any of their respective
Subsidiaries shall be required to (A) divest or agree to divest any of their
respective businesses, product lines or assets, or (B) to take or agree to take
any other action or agree to any limitation that individually or in the
aggregate could reasonably be expected to have a Project Material Adverse Effect
or a material adverse effect on the business of the Company related to the
Non-Project Assets.


(j)             Nothing in this Section 4.3 shall (i) limit either Parent’s or
the Company’s right to terminate this Agreement pursuant to Section 6.1 so long
as such Party has complied in all material respects with its obligations under
this Section 4.3, or (ii) require any Party to amend this Agreement or to waive
or forbear from exercising any of its rights or remedies hereunder or under this
Agreement.


 
46

--------------------------------------------------------------------------------

 


4.4           No Solicitation.


(a)            From the date hereof until termination of this Agreement pursuant
to its terms, Hold Co and the Company shall not, and shall cause each of their
respective officers, directors, employees, financial advisors, representatives,
agents, Subsidiaries and Affiliates not to, directly or indirectly: (i) solicit,
facilitate or encourage any inquiry, proposal or offer from any Person (other
than Parent or Merger Sub) in respect of an Acquisition Transaction; (ii)
participate in any discussions or negotiations or enter into any agreement with,
or provide any non-public information to, any person (other than Parent or
Merger Sub) in respect of an Acquisition Transaction; or (iii) accept any
proposal or offer from any Person (other than Parent or Merger Sub) in respect
of an Acquisition Transaction.  Upon execution of this Agreement, the Company
shall immediately cease and cause to be terminated any existing direct or
indirect discussions with any Person (other than Parent or Merger Sub) that are
in respect of an Acquisition Transaction.  Hold Co and the Company shall
promptly (and in no event later than 24 hours after receipt thereof) notify
Parent, orally and in writing, of any proposal or offer concerning an
Acquisition Transaction, or any request for information from a Person in respect
of an Acquisition Transaction (including the identity of the Person making or
submitting such proposal, offer or request, and the material terms thereof
(including a copy of any written proposal, offer or request)) that is received
by the Company or any Affiliate or representative of the Company.  Hold Co and
the Company shall keep Parent informed on a reasonably current basis (and, in
any event, within 24 hours) of the status and details of any material
modifications to any such proposal, offer or request.  “Acquisition Transaction”
means any transaction (excluding the Drop Down, the Distribution and the Hold Co
Merger, or, as contemplated hereby, by the Drop Down Agreement or by the Hold Co
Merger Agreement) involving:  (x) the sale, license, disposition or acquisition
of any of the Project Assets, or of all or a substantial portion of the business
or assets of Hold Co, the Company or any of their respective Subsidiaries; (y)
the issuance, disposition or acquisition of (A) any capital stock or other
equity security of Hold Co or the Company (other than Company Capital Stock
issued upon exercise of Company Options or conversion of Company Preferred Stock
or the equivalent equity interests exchanged therefor in the Hold Co Merger),
(B) any option, call, warrant or right (whether or not immediately exercisable)
to acquire any capital stock or other equity security of Hold Co or the Company
(other than Company Options issued in the ordinary course of business under the
Company Stock Plan or the equivalent equity interests exchanged therefor in the
Hold Co Merger), or (C) any security, instrument or obligation that is or may
become convertible into or exchangeable for any capital stock or other equity
security of Hold Co or the Company; or (z) any merger, consolidation, share
exchange, business combination, reorganization, recapitalization or similar
transaction involving Hold Co or the Company; provided that Acquisition
Transaction shall exclude any transaction involving the sale of the Spin-Off
Subsidiary, Hold Co, or any or all or substantially all of the Non-Project
Assets, so long as:


(i)                such transaction does not include the sale of any of the
Project Assets or involve any equity interests in Hold Co or the Company;


(ii)               such transaction does not involve the entry by the Company
into any Contract that does not contain a provision for the automatic novation
of such Contract to either Hold Co or the Spin-Off Subsidiary as of the Closing,
or the imposition of any Liability upon the Company following the Closing; and


 
47

--------------------------------------------------------------------------------

 


(iii)              no activity that is required or reasonably likely to occur in
connection with seeking or consummating such transaction would prevent,
interfere with, delay or impede in any material respect the transactions
contemplated hereby.


A transaction meeting the description set forth in the preceding proviso is
referred to herein as a “Permitted Tech Sale.”  The Company shall not cause or
permit any proposed or consummated Permitted Tech Sale to fail or cease to meet
the definition of a Permitted Tech Sale in any respect.  Subject to the
foregoing, nothing in this Agreement or any Contract executed in connection
herewith shall prevent or limit the Company’s or Hold Co’s ability prior to the
Effective Time to solicit, negotiate or consummate a Permitted Tech Sale,
including providing a copy of this Agreement, the Drop Down Agreement and the
Hold Co Merger Agreement to any potential purchaser.


4.5           Securities Laws Matters.


(a)            As soon as practicable after the date hereof, the Company and
Hold Co shall use their commercially reasonable efforts to arrange for a
purchaser representative (as contemplated by Regulation D under the Securities
Act) reasonably satisfactory to Parent (the “Purchaser Representative”) to
represent each stockholder of the Company and prospective holder of membership
units of Hold Co that is an Unaccredited Investor in connection with the
transactions contemplated by the Hold Co Merger Agreement and this
Agreement.  The Company and Hold Co shall use their commercially reasonable
efforts to obtain a written agreement in a form attached hereto as Exhibit E-1
(a “Stockholders Representation Agreement”) from each Company Stockholder, in
which each such stockholder represents in writing that such stockholder either
(i) is an “accredited investor” within the meaning of Rule 501 of Regulation D
promulgated under the Securities Act, or (ii) has appointed the Purchaser
Representative as contemplated by Rule 501 of Regulation D promulgated under the
Securities Act by executing and delivering an agreement in a form attached
hereto as Exhibit E-2 (a “Purchaser Representative Agreement”).  The Company
must obtain a Purchaser Representative Agreement from each Unaccredited Investor
prior to 20 Business Days after the Solicitation Date (the “Purchaser
Representative Condition”) in order to fulfill the Purchaser Representative
Condition.


(b)            As soon as practicable after the date hereof, the parties shall
prepare, and, within seven Business Days after the date hereof, deliver to all
of the holders of Company Capital Stock and prospective holders of membership
units of Hold Co, the Stockholders Representation Agreement, the Purchaser
Representative Agreement and an information statement relating to the Hold Co
Merger Agreement, this Agreement and the transactions contemplated hereby and
thereby (the “Private Placement Information Statement”) (the date of such
distribution being referred to herein as the “Solicitation Date”).  Each of Hold
Co, the Company, Parent and Merger Sub shall use commercially reasonable efforts
to cause the Private Placement Information Statement to comply with all
requirements of applicable federal and state securities laws including the
requirements of Rules 502 and 506 of Regulation D promulgated under the
Securities Act.  The Private Placement Information Statement shall constitute a
disclosure document for the offer and issuance of (i) the membership units of
Hold Co to be issued in the Hold Co Merger and (ii) the shares of Parent Common
Stock to be issued in accordance with this Agreement.  Whenever any event occurs
that is required to be set forth in an amendment or supplement to the Private
Placement Information Statement, Hold Co, the Company, Parent and Merger Sub
shall cooperate in delivering any such amendment or supplement to all the
holders of Company Capital Stock and prospective holders of membership units of
Hold Co.  Anything to the contrary contained herein notwithstanding, (x) the
Company and Hold Co shall not include in the Private Placement Information
Statement any information with respect to Parent, Merger Sub or their respective
Affiliates or associates, the form and content of which information shall not
have been approved by Parent prior to such inclusion; provided, however, that
Parent shall not withhold approval of any information required to be included by
federal or state law, and (y) Parent shall not include in the Private Placement
Information Statement any information with respect to Hold Co, the Company or
their respective Affiliates or associates, the form and content of which
information shall not have been approved by the Company prior to such inclusion;
provided, however, that the Company shall not withhold approval of any
information required to be included by federal or state law.  The Private
Placement Information Statement shall include the unqualified and unanimous
recommendation of Hold Co’s board of directors and the Company’s board of
directors (together with Hold Co’s board of directors, the “Company Board”) in
favor of adoption of the Hold Co Merger Agreement and this Agreement and
approval of the Merger and the Hold Co Merger and the unqualified and unanimous
recommendation of the Company Board that the terms and conditions of the Hold Co
Merger, the Drop Down, the Distribution, the Merger, the Drop Down Agreement,
the Hold Co Merger Agreement and this Agreement are fair, advisable and in the
best interests of the Company and its stockholders, Hold Co and the holders of
its membership units (the “Company Board Recommendation”).  The Company Board
Recommendation shall not be withdrawn or modified in a manner adverse to Parent,
and no resolution by the Company Board or any committee thereof to withdraw or
modify the Company Board Recommendation in a manner adverse to Parent shall be
adopted or proposed.


 
48

--------------------------------------------------------------------------------

 


(c)            Each of Parent (for itself and Merger Sub), Hold Co and the
Company shall provide promptly to the other such information concerning its
business and financial statements and affairs as in the reasonable judgment of
the providing party or its counsel, may be required or appropriate for inclusion
in the Private Placement Information Statement or in any amendments or
supplements thereto, and to cause its counsel, auditors and other
representatives to cooperate with the other party’s counsel, auditors and other
representatives in the preparation of the Private Placement Information
Statement.


(d)            If the Purchaser Representative Condition has not been satisfied
prior to 20 Business Days after the Solicitation Date, then the Company shall,
on the 21st Business Day following the Solicitation Date or such earlier date as
may be agreed by Parent and the Company, (i) cause Hold Co to be converted into
a Delaware corporation pursuant to the applicable provisions of the DGCL and
thereafter (ii) cause the Hold Co Merger to be consummated without any vote of
the Company Stockholders pursuant to section 251(g) of the DGCL upon
satisfaction of the conditions to closing of the Hold Co Merger set forth in the
Hold Co Merger Agreement.  From and after any such conversion, all references to
Hold Co, its members, membership units and board of directors in this Agreement
shall be deemed to refer to the converted corporation, its stockholders,
corresponding capital stock and board of directors, respectively.


 
49

--------------------------------------------------------------------------------

 


(e)            Following any failure of the Purchaser Representative Condition
to be satisfied prior to 20 Business Days after the Solicitation Date, Parent,
Merger Sub, Hold Co and the Company shall use commercially reasonable efforts to
cause the issuance of Parent Common Stock to Hold Co in the Merger to be exempt
from the registration requirements of the Securities Act by reason of Rule 506
of Regulation D promulgated under Section 4(2) of the Securities Act and
otherwise to comply with all requirements of applicable federal and state
securities laws.


(f)             Parent shall prepare and submit to NASDAQ a notification of
listing of additional shares covering the shares of Parent Common Stock to be
issued in the Merger and shall use commercially reasonable efforts to obtain,
prior to the Effective Time, approval for the quotation of such Parent Common
Stock, subject to official notice of issuance to NASDAQ.


(g)            Prior to the Effective Time, Parent shall use commercially
reasonable efforts to obtain all regulatory approvals needed to ensure that the
Parent Common Stock to be issued in the Merger (to the extent required) is
registered or qualified or exempt from registration or qualification under the
securities law of every state of the United States and in every foreign
jurisdiction in which any registered holder of Company Capital Stock has an
address of record on the record date for determining the stockholders entitled
to notice of and to vote on the Merger; provided, however, that Parent shall not
be required: (i) to qualify to do business as a foreign corporation in any
jurisdiction in which it is not now qualified; or (ii) to file a general consent
to service of process in any jurisdiction.


(h)            The Company and Hold Co shall take all other action reasonably
necessary or advisable in connection with seeking the consent of the Company
Stockholders (other than those delivering Written Consents) and Hold Co’s
members (other than those delivering Written Consents) required to effect the
transactions contemplated by the Hold Co Merger Agreement, this Agreement and
the Drop Down Agreement.


4.6           Access to Information.


(a)            Until the earlier of the termination of this Agreement and the
Effective Time, (i) the Company shall afford Parent and its accountants, counsel
and other representatives, reasonable access during normal business hours to (A)
all of the Company’s and each of its Subsidiaries’ properties, books, Contracts,
and records, and (B) all other information concerning the business, properties
and personnel of the Company or any of its Subsidiaries as Parent may reasonably
request, and (ii) the Company shall provide to Parent and its accountants,
counsel and other representatives true, correct and complete copies of such
internal financial statements as Parent shall reasonably request.


(b)            Subject to compliance with applicable Law, until the earlier of
the termination of this Agreement and the Effective Time, the Company shall
confer from time to time as requested by Parent with one or more representatives
of Parent to discuss any material changes or developments in the operational
matters of the Company and each of its Subsidiaries and the general status of
the ongoing business and operations of the Company and each of its Subsidiaries.


 
50

--------------------------------------------------------------------------------

 


(c)            No information or knowledge obtained in any investigation in
accordance with this Section 4.6 shall affect or be deemed to modify any
representation or warranty contained herein or the conditions to the obligations
of the parties hereto to consummate the Merger.


4.7           Confidentiality.  The parties acknowledge that Parent and the
Company have previously executed a non-disclosure agreement dated as of January
6, 2009 and that Parent, the Company, Hold Co and Spin-Off Subsidiary have
executed a non-disclosure agreement dated March 9, 2009 (together, the
“Confidentiality Agreement”), each of which shall continue in full force and
effect in accordance with its terms.


4.8           Public Disclosure.  Prior to the Effective Time, neither Parent
nor the Company shall issue any press release or otherwise make any public
statement with respect to the Merger, this Agreement or any material transaction
involving Parent or the Company without the consent of the other, except as may
be required by Law, under this Agreement or any listing agreement with a
national securities exchange, as would be required to be disclosed in a
registration statement under the Securities Act for the issuance of Parent
Common Stock in the Merger, or by Parent or the Company in connection with
financing activities permitted, in the case of the Company, by Section
4.2.  With respect to the initial press release announcing the Merger and this
Agreement, the parties have agreed to the text of the press release and will
announce the Merger and this Agreement.  Parent shall not communicate with any
Project customers regarding any Project without the prior consent of the
Company, such consent not to be unreasonably withheld or delayed.


4.9           Legal Requirements.  Each of Parent, Merger Sub and the Company
shall, and shall cause its Subsidiaries, if any, to, (a) use commercially
reasonable efforts to comply promptly with all legal requirements which may be
imposed on it with respect to the consummation of the transactions contemplated
by this Agreement, the Drop Down Agreement, the Distribution or the Hold Co
Merger Agreement, (b) promptly cooperate with and furnish information to any
party hereto necessary in connection with any such requirements imposed upon
such other party in connection with the consummation of the transactions
contemplated by this Agreement, the Drop Down Agreement, the Distribution or the
Hold Co Merger Agreement, and (c) subject to Section 4.3, use commercially
reasonable efforts to obtain (and shall cooperate with the other parties hereto
in obtaining) any consent, approval, order or authorization of, or any
registration, declaration or filing with, any Governmental Entity, required to
be obtained or made in connection with the taking of any action contemplated by
this Agreement.


4.10         Treatment as Reorganization.  Each of Parent, Merger Sub, Hold Co
and the Company (and their Affiliates) will use commercially reasonable efforts,
and each party agrees to cooperate with the other parties and to provide to the
other parties such information and documentation as may be necessary, proper or
advisable, to cause the Merger to qualify, and will not knowingly take any
action not provided for or contemplated in this Agreement that would cause the
Merger to fail to qualify, as a reorganization within the meaning of section
368(a) of the Code.  Each of Parent, Merger Sub, Hold Co and the Company will
use commercially reasonable efforts to make the representations to Covington &
Burling LLP and Cravath, Swaine & Moore LLP, as applicable, referred to in
Section 5.2(c) and Section 5.3(c) respectively.


 
51

--------------------------------------------------------------------------------

 


4.11         Tax Returns.  Parent shall prepare (or cause the preparation of)
all Tax Returns of the Company and its Subsidiaries, other than the Spin-off
Subsidiary and its Subsidiaries, whose due date (including extensions) is after
the Closing Date and that are with respect to any Tax period, or portion
thereof, that ends on or before the Closing Date.  All such Tax Returns shall be
prepared in good faith in a manner consistent with the past practices of the
Company and its Subsidiaries, unless otherwise required by applicable Law as
reasonably determined by Parent in good faith.  Hold Co shall and shall cause
the Spin-off Subsidiary and their respective employees shall cooperate with
Parent in the preparation of such Tax Returns, including by providing
information related to the Spin-Off Subsidiary that is requested by Parent and
that is relevant, in the judgment of Parent, to the preparation of such Tax
Returns.  Parent shall deliver any Tax Returns based on net income prepared
pursuant to this Section 4.11 to Hold Co at least fifteen Business Days before
the due date thereof (with extensions) for comment by Hold Co.  Parent shall
consider any Hold Co comments in good faith, provided, however, that, subject to
the other requirements of this Section 4.11, Parent shall have no obligation to
accept any such comments; provided further that the Company shall make an
election under Section 362(e)(2)(C) on its Tax Return for the tax year that ends
on the Closing Date with respect to the Drop Down.   The Company shall not file
a consolidated return with the Spin-Off Subsidiary for the period it owns the
Spin-off Subsidiary.


4.12         Expenses.  If the Merger is not consummated, all costs and expenses
incurred in connection with this Agreement, the Drop Down Agreement, the Hold Co
Merger Agreement and the transactions contemplated hereby and thereby and the
Distribution (including the fees and expenses of its advisers, accountants and
legal counsel) shall be paid by the party incurring such expense.  If the Merger
is consummated Hold Co shall be responsible for all fees,  expenses and Taxes of
the Company (including the fees and expenses of its advisers, accountants and
legal counsel) incurred in connection with this Agreement, the Drop Down
Agreement, the Hold Co Merger Agreement and the transactions contemplated hereby
and thereby and the Distribution (the “Company Transaction Expenses”).  To the
extent that any Company Transaction Expenses have not been either (i) paid prior
to the Closing or (ii) assumed by Hold Co or the Spin-Off Subsidiary, Parent
shall be entitled to recover such Company Transaction Expenses, beginning with
dollar one, and disregarding the Indemnification Threshold provided for in
Section 7.3(a), in accordance with Article 7.


4.13         Obligations of Merger Sub.  Subject to the terms of this Agreement,
Parent shall take all action necessary to cause Merger Sub to perform its
obligations under this Agreement and to consummate the Merger on the terms and
subject to the conditions set forth in this Agreement.


4.14         Hold Co Merger.  Following the date upon which the Hold Co Merger
is approved by the stockholders of the Company, and prior to the Closing, the
Company and Hold Co shall, and shall cause Newco to, effect the Hold Co Merger
pursuant to the Hold Co Merger Agreement (as executed and delivered on the date
hereof) and applicable Law.  So long as Hold Co is a limited liability company,
Hold Co shall ensure that the issuance of its membership interests in the Hold
Co Merger is a transaction exempt from registration under the Securities Act by
reason of Rule 506 of Regulation D promulgated under Section 4(2) of the
Securities Act.  Following the Hold Co Merger, Hold Co shall cause the Company
to perform all of its obligations under this Agreement and the Drop Down
Agreement and Hold Co shall, subject to Section 7.10 hereof, be jointly and
severally liable for any failure by the Company to perform such obligations and
for any other breach by the Company of this Agreement.


 
52

--------------------------------------------------------------------------------

 


4.15         The Drop Down and the Distribution.


(a)            Without any action required by Parent, within three Business Days
of the satisfaction or waiver of each of the conditions to the Closing set forth
in Section 5.1, other than those set forth in Section 5.1(e) and those that by
their nature are to be satisfied at the Closing, the Company shall effect and
cause the Spin-Off Subsidiary to effect the consummation of the Drop Down and
the Distribution in accordance with the Drop Down Agreement (as executed and
delivered on the date hereof).


(b)            Without limiting the generality of the foregoing, the Company
shall:


(i)                use commercially reasonable efforts to obtain, as soon as
reasonably practicable after the date hereof, each of the consents set forth on
Sections 2.3 of the Company Disclosure Letter and each of the consents and
novations set forth on Exhibit H; and


(ii)               submit, and shall cause the Spin-Off Subsidiary to submit,
all UCC (as such term is defined in the Drop Down Agreement) or other
governmental filings necessary under applicable Law to (a) change the identity
of the debtor on any Contributed Assets (as such term is defined in the Drop
Down Agreement) subject to a recorded Encumbrance from the Company or a Project
Company to the Spin-Off Subsidiary or one of its Subsidiaries and (b) terminate
all Encumbrances other than Permitted Encumbrances (disregarding subsection (ii)
of the definition of Permitted Encumbrances) recorded in any jurisdiction on any
Retained Assets.


4.16         Employment Matters.  (a)  The Company shall, and shall cause each
of the Project Companies, to cause the transfer of the employment of each of its
respective employees, other than the Project Employees, to the Spin-Off
Subsidiary prior to the Closing in a manner designed to minimize any Liability,
cost and payments arising under applicable Law; in the event any non-Project
Employee refuses to be transferred to the Spin-Off Subsidiary, such employees
shall be terminated by the Company in a manner designed to minimize any
Liability, cost and payments arising under applicable Law.


(b)            The Company and Parent shall in good faith endeavor to identify
and agree prior to the Closing which employees of the Company constitute Project
Employees for purposes of this Agreement, notwithstanding the definition thereof
in Section 2.11(c) of this Agreement.


4.17         Changes after Signing.  Parent shall promptly notify the Company of
any change, occurrence or event, which, individually or in the aggregate with
any other changes, occurrences and events, is reasonably likely to cause any of
the conditions to Closing set forth in Article 5 not to be satisfied; provided
that in no event shall Hold Co be entitled to make a claim for indemnification
under Section 7.2(c)(ii) for a breach of this Section 4.17 after Closing.


 
53

--------------------------------------------------------------------------------

 


4.18         Bridge Loan.  On or prior to the Closing Date, Hold Co shall repay
all amounts outstanding under the Bridge Loan in full or novate the Bridge Loan
to Hold Co in a form reasonably acceptable to Parent, and cause all Encumbrances
placed on the assets of the Company and any of the Project Companies in
connection with the Bridge Loan to be released.


4.19         Purchase Orders.  Prior to Closing, the Company shall cause to be
canceled, all purchase orders which (i) are not Project Contracts, (ii) have not
have not been novated to the Spin-Off Subsidiary prior to the Drop Down Closing,
and (iii) are not fully reflected as accounts payable on the Closing Payment
List (the “Open Purchase Orders”).


4.20         Payment Lists.  At least three but no more than five Business Days
prior to the Closing Date, the Company shall deliver the Closing Payment List to
Parent.  At lease three but no more than five Business Days prior to the
Holdback Release Date, Hold Co shall provide the Hold Co Payment List to
Parent.  The Closing Payment List need not include any accounts payable for
which payment in full shall have been sent or otherwise transmitted by the close
of business on the Closing Date.


4.21         Tax Information.  The Company and Hold Co will give Parent
reasonable access during regular business hours to the Company’s relevant
employees and relevant books and records to assist in Parent’s review of, (i)
the limitations, if any, to which the Company’s net operating losses are subject
under Section 382 of the Code, (ii) the amount of the Company’s research credits
under Section 41 of the Code, and (iii) any other tax positions or attributes of
the Company and its Subsidiaries.


4.22         HSR Filing Fee.  Parent shall pay on behalf of the Company its
filing fee under the HSR Act.


4.23         Closing Registration Statement.  Parent shall prepare an "automatic
shelf registration statement" (as defined in Rule 405 of the Securities Act) on
Form S-3 for the purpose of registering under the Securities Act all of the
shares of Parent Common Stock issued or issuable in the Merger (other than
Escrow Shares) for resale by, and for the account of, Hold Co as the selling
stockholder thereunder (the "Closing Registration Statement").  Parent shall
ensure that the Closing Registration Statement conforms in all respects to the
requirements of the Securities Act and the Rules and Regulations thereunder.  At
least three (3) Business Days prior to the Closing, Parent shall furnish to the
Company and Hold Co a draft of the Closing Registration Statement, which will be
subject to the reasonable review and comment of the Company, Hold Co and their
counsel.  Parent shall also cause the Parent Common Stock covered by the Closing
Registration Statement to be listed on each securities exchange or quotation
system on which similar securities issued by Parent are listed or traded.


4.24         Merger Sub.  Promptly following the execution of this Agreement,
Parent shall form Merger Sub and shall cause Merger Sub to, and Merger Sub
shall, sign a joiner agreement to this Agreement which shall bind Merger Sub to
all of the terms and conditions of this Agreement and the transactions
contemplated hereby.


4.25         IntercompanyArrangements.  Parent, Hold Co and the Company
acknowledge and agree after the Closing that there shall not exist any
intercompany arrangement between Hold Co, the Spin-Off Subsidiary, and their
respective Subsidiaries, on the one hand, and the Company and its Subsidiaries,
on the other hand, that was entered into prior to the Closing, other than the
Drop Down Agreement and the other agreements contemplated hereby and thereby.


 
54

--------------------------------------------------------------------------------

 


ARTICLE 5
CONDITIONS TO THE MERGER


5.1           Conditions to Obligations of Each Party to Effect the Merger.  The
respective obligations of each party to consummate the transactions contemplated
hereby shall be subject to the satisfaction at or prior to the Closing of each
of the following conditions, which to the maximum extent permitted by Law may be
waived in a written agreement of the Company (for itself and Hold Co) and Parent
(for itself and Merger Sub) (each such condition is solely for the benefit of
the parties hereto and may be waived without notice, Liability or obligation to
any Person):


(a)            Time Since Solicitation.  At least ten (10) days shall have
lapsed since the Solicitation Date.


(b)            No Injunctions or Restraints; Illegality.  No temporary
restraining order, preliminary or permanent injunction or other order issued by
any court of competent jurisdiction or other legal or regulatory restraint or
prohibition preventing the consummation of the Merger, the Hold Co Merger, the
Distribution or the Drop Down shall be in effect, nor shall any proceeding
brought by a Governmental Entity seeking any of the foregoing be pending.  No
action taken by any Governmental Entity, and no statute, rule, regulation or
order shall have been enacted, entered or enforced, which makes the consummation
of the transactions contemplated by this Agreement illegal.  Notwithstanding the
foregoing, no party may assert the foregoing condition unless such party shall
have used commercially reasonable efforts to (i) prevent the entry of any such
injunction or order and to appeal as promptly as possible any such injunction or
order that may be entered and (ii) oppose such Governmental Entity’s action or
the enactment, entering into or enforcement of such statute, rule, regulation or
order, as applicable.


(c)            Antitrust Approvals.  All applicable waiting periods under the
HSR Act or required foreign antitrust Laws shall have expired or been
terminated.


(d)            NASDAQ Quotation.  The shares of Parent Common Stock to be issued
in the Merger shall have been authorized for quotation on NASDAQ, subject to
official notice of issuance.


(e)            The Hold Co Merger, the Drop Down and the Distribution.  The Hold
Co Merger shall have been consummated pursuant to the Hold Co Merger Agreement
as executed and delivered on the date hereof (and which agreement has not been
amended, modified or supplemented since such date).  The Drop Down and the
Distribution shall have been consummated in accordance with the Drop Down
Agreement as executed and delivered on the date hereof (and which agreement has
not been amended, modified or supplemented since such date).  The Drop Down
Agreement shall be in full force and effect.


 
55

--------------------------------------------------------------------------------

 


5.2           Additional Conditions to Obligations of Hold Co and the
Company.  The obligations of Hold Co and the Company to consummate the
transactions contemplated hereby shall be subject to the satisfaction at or
prior to the Closing of each of the following conditions, any of which may be
waived, in writing, by the Company (each such condition is solely for the
benefit of Hold Co and the Company and may be waived in the Company’s sole
discretion (on behalf of itself and Hold Co) without notice, Liability or
obligation to any Person):


(a)            Representations, Warranties and Covenants.  Each of the
representations and warranties made by each of Parent and Merger Sub in this
Agreement (excluding the representations and warranties of Parent and Merger Sub
contained in Sections 3.3(a) (Authority) and 3.5 (Board Approval) which will be
true and correct in all respects, in each case as of the date of this Agreement
and at and as of the Closing Date) will be true and correct in all respects
(without giving effect to any limitations as to materiality or Parent Material
Adverse Effect as set forth therein), in each case as of the date of this
Agreement and at and as of the Closing Date as if made on that date (except in
any case that representations and warranties that expressly speak as of a
specified date or time need only be true and correct as of such specified date
or time), except for such failures to be true and correct as would not, in the
aggregate, have or reasonably be expected to have a Parent Material Adverse
Effect.  Parent shall have performed and complied in all material respects with
all covenants and other obligations of this Agreement required to be performed
and complied with by it at or before the Closing.


(b)            Receipt of Closing Deliveries.  The Company shall have received
each of the agreements, instruments and other documents required to have been
delivered to the Company at or prior to the Closing as set forth in Exhibit G
and none of such agreements, instruments and other documents shall have been
rescinded, amended or revoked.


(c)            Tax Opinion.  The Company shall have received the opinion of
Covington & Burling LLP, counsel to the Company, dated the Closing Date, to the
effect that, on the basis of the facts, representations and assumptions set
forth in such opinion, the Merger will qualify as a reorganization within the
meaning of Section 368(a) of the Code, and each of Parent and the Company will
be treated as a party to the reorganization within the meaning of Section 368(b)
of the Code.  In rendering such opinion, Covington & Burling LLP may require and
rely on customary representations and covenants, including those in Exhibit F-1
and Exhibit F-2, reasonably satisfactory in form and substance to Covington &
Burling LLP.


(d)            No Material Adverse Change.  Since the date of this Agreement
there shall not have occurred any events or developments of any character that,
individually or in the aggregate, has had or is reasonably likely to have a
Parent Material Adverse Effect.


(e)            NASDAQ Listing.  Parent shall have caused the Parent Common Stock
covered by the Closing Registration Statement to be listed on each securities
exchange or quotation system on which similar securities issued by Parent are
listed or traded.


(f)             Registration Statement Effective.  The Closing Registration
Statement shall have been filed by Parent in conformity with the requirements of
the Securities Act and the rules and regulations thereunder, and shall be
effective (the "Closing Registration Statement Condition").


 
56

--------------------------------------------------------------------------------

 


5.3           Additional Conditions to the Obligations of Parent and Merger
Sub.  The obligations of Parent and Merger Sub to consummate the transactions
contemplated hereby shall be subject to the satisfaction at or prior to the
Closing of each of the following conditions, any of which may be waived, in
writing, by Parent (each such condition is solely for the benefit of Parent and
Merger Sub and may be waived by Parent in its sole discretion without notice,
Liability or obligation to any Person):


(a)            Representations, Warranties and Covenants.  Each of the
representations and warranties made by the Company in this Agreement (excluding
the representations and warranties of the Company contained in Sections 2.3(a)
and (b) (Authority), 2.24 (Board Approvals) and 2.25 (Stockholder Vote) which
will be true and correct in all respects, in each case as of the date of this
Agreement and at and as of the Closing Date) will be true and correct in all
respects (without giving effect to any limitations as to materiality, Project
Material Adverse Effect or Company Material Adverse Effect as set forth
therein), in each case as of the date of this Agreement and at and as of the
Closing Date (except in any case that representations and warranties that
expressly speak as of a specified date or time need only be true and correct as
of such specified date or time), except for such failures to be true and correct
as would not, in the aggregate, have or reasonably be expected to have a Project
Material Adverse Effect or a Company Material Adverse Effect.  Each of the
representations and warranties made by the Company or the Spin-Off Subsidiary in
the Drop Down Agreement (excluding the representations and warranties of the
Company contained in Section 3.3 of the Drop Down Agreement which will be true
and correct in all respects, as of the date of this Agreement and at and as of
the Closing Date) will be true and correct in all respects (without giving
effect to any limitations as to materiality, Project Material Adverse Effect or
Company Material Adverse Effect as set forth therein), in each case as of the
date of this Agreement and as of the date of the Drop Down Closing, as if made
on that date (except in any case that representations and warranties that
expressly speak as of a specified date or time need only be true and correct as
of such specified date or time), except for such failures to be true and correct
as would not, in the aggregate, have or reasonably be expected to have a Project
Material Adverse Effect or a Company Material Adverse Effect.  The Company and
Hold Co shall have performed and complied in all material respects with all
covenants and other obligations of this Agreement required to be performed and
complied with by it at or before the Closing.


(b)            Receipt of Closing Deliveries.  Parent and Merger Sub shall have
received each of the agreements, instruments and other documents required to
have been delivered to Parent and Merger Sub at or prior to the Closing as set
forth in Exhibit G and none of such agreements, instruments and other documents
shall have been rescinded, amended or revoked.


(c)            Tax Opinion.  Parent shall have received the opinion of Cravath,
Swaine & Moore LLP, counsel to Parent, dated the Closing Date, to the effect
that, on the basis of the facts, representations and assumptions set forth in
such opinion, the Merger will qualify as a reorganization within the meaning of
Section 368(a) of the Code, and each of Parent and the Company will be treated
as a party to the reorganization within the meaning of Section 368(b) of the
Code.  In rendering such opinion, Cravath, Swaine & Moore LLP may require and
rely on customary representations and covenants, including those in Exhibit F-1
and Exhibit F-2, reasonably satisfactory in form and substance to Cravath,
Swaine & Moore LLP.


 
57

--------------------------------------------------------------------------------

 


(d)            No Material Adverse Change.  Since the date of this Agreement
there shall not have occurred any event or development of any character that has
had or is reasonably likely to have a Company Material Adverse Effect or a
Project Material Adverse Effect.


(e)            Appraisal Rights.  If Hold Co is a limited liability company,
holders, in the aggregate, of not greater than five (5) percent of the
outstanding voting power of the Company Capital Stock, on an as converted to
Company Common Stock basis, shall have exercised and/or hold the right to
exercise any appraisal rights under the DGCL with respect to the Hold Co Merger
Agreement or the Hold Co Merger.


(f)             Company Capitalization.    The Company shall have no outstanding
securities other than 100 shares of Company Common Stock that are owned
beneficially and of record by Hold Co.  There shall exist no (i) options,
warrants, calls, subscriptions or other rights, convertible securities,
agreements or commitments of any character obligating the Company or any of its
Subsidiaries to issue, transfer or sell any shares of capital stock or other
equity interest in, the Company or securities convertible into or exchangeable
for such shares or equity interests, (ii) contractual obligations of the Company
or any of its Subsidiaries to repurchase, redeem or otherwise acquire any
capital stock of the Company or (iii) voting trusts or similar agreements to
which the Company or any of its Subsidiaries is a party with respect to the
voting of the capital stock of the Company.


(g)            Bridge Loan.  All amounts outstanding under the Bridge Loan shall
have been repaid in full by, or novated to, Hold Co, and all Encumbrances placed
on the assets of the Company and any of the Project Companies in connection with
the Bridge Loan shall have been released.


(h)            Master Sublease.  In the event that any of the Contracts set
forth in Schedule 8.4(gggg) shall not have been terminated or novated to Hold Co
or one of its Subsidiaries, other than the Company and any Project Companies,
prior to the Drop Down Closing, the Company and the Spin-Off Subsidiary shall
have entered into the Master Sublease.


ARTICLE 6
TERMINATION, AMENDMENT AND WAIVER


6.1           Termination.  At any time prior to the Effective Time, this
Agreement may be terminated:


(a)            by mutual written consent duly authorized by the respective
boards of directors of Parent (or a committee thereof) and the Company;


(b)            by either Parent or the Company, pursuant to a written notice, if
the Closing shall not have occurred on or before July 31, 2009 (the “Termination
Date”); provided, however, that the right to terminate this Agreement under this
Section 6.1(b) shall not be available to any party whose breach of this
Agreement has resulted in the failure of the Closing to occur on or before the
Termination Date;


(c)            by either the Company or Parent, pursuant to a written notice, if
any permanent injunction or other order of a court or other competent Government
Entity preventing the consummation of the transactions contemplated by this
Agreement shall have become final and nonappealable;


 
58

--------------------------------------------------------------------------------

 


(d)            by Parent, pursuant to a written notice, if the Company shall
have breached any representation, warranty or covenant contained herein and (i)
such breach shall not have been cured prior to the Termination Date (provided,
however, that no such cure period shall be available or applicable to any such
breach which by its nature cannot be cured) and (ii) if not cured at or prior to
the Closing, such breach would result in the failure of any of the conditions
set forth in Section 5.1 or Section 5.3(a) or (d) to be satisfied (provided,
however, that the termination right under this Section 6.1(d) shall not be
available to Parent if Parent or Merger Sub is at that time in material breach
of this Agreement); or


(e)            by the Company, pursuant to a written notice, if Parent or Merger
Sub shall have breached any representation, warranty or covenant contained
herein and (i) such breach shall not have been cured prior to the Termination
Date (provided, however, that no such cure period shall be available or
applicable to any such breach which by its nature cannot be cured) and (ii) if
not cured at or prior to the Closing, such breach would result in the failure of
any of the conditions set forth in Section 5.1 or Section 5.2(a) or (d) to be
satisfied; provided, however, that the right to terminate this Agreement under
this Section 6.1(e) shall not be available to the Company if the Company or Hold
Co is at that time in material breach of this Agreement).


6.2           Effect of Termination.  If this Agreement is terminated in
accordance with Section 6.1, this Agreement shall forthwith become void and
there shall be no Liability on the part of Parent, Merger Sub, Hold Co or the
Company or their respective officers, directors, stockholders or Affiliates
hereunder; provided, however, that each party hereto shall remain liable for any
willful breaches of any representations or warranties under this Agreement and
for any willful breaches of covenants or other obligations under this Agreement
so long as the party claiming such liability is not in material breach of this
Agreement; and provided, further, that the Confidentiality Agreement and the
provisions of Sections 4.7, 4.8, 4.12, 6.2 and Article 8 (but excluding Section
8.1) shall remain in full force and effect and survive any termination of this
Agreement.


6.3           Amendment.  Subject to the provisions of applicable Law, Parent
and Hold Co may amend this Agreement at any time prior to or after the Effective
Time in accordance with an instrument in writing signed on behalf of each such
party, and such amendment shall be binding on each party hereto; provided,
however, that no such amendment shall alter or change the amount or kind of
consideration to be received on conversion of the Company Capital Stock in the
Merger in accordance with Section 1.4.


6.4           Extension; Waiver.  Any party hereto may, to the extent legally
allowed, (a) extend the time for the performance of any of the obligations or
other acts of the other parties, (b) waive any inaccuracies in the
representations and warranties made to such party herein or in any document
delivered pursuant hereto, and (c) waive compliance with any of the agreements
or conditions for the benefit of such party contained herein.  Any agreement on
the part of a party hereto to any such extension or waiver shall be valid only
if set forth in an instrument in writing signed on behalf of such
party.  Without limiting the generality or effect of the preceding sentence, no
delay in exercising any right under this Agreement shall constitute a waiver of
such right, and no waiver of any breach or default shall be deemed a waiver of
any other breach or default of the same or any other provision in this
Agreement.


 
59

--------------------------------------------------------------------------------

 


ARTICLE 7
ESCROW FUND AND INDEMNIFICATION


7.1           Escrow Fund.  Subject to Section 7.10 hereof, from and after the
Closing, the Escrow Fund will be the sole and exclusive remedy available to
compensate Parent (on behalf of itself or any other Indemnified Person) for
Losses in accordance with this ‎Article 7; it being understood and agreed and
the Company and any Company Indemnified Person shall have all rights set forth
in the Drop Down Agreement and the Master Sublease and that this Article 7 shall
not affect the rights of the Company or of any Company Indemnified Person
thereunder, except as set forth in Section 7.2(d).  The value of any given share
of Parent Common Stock held in the Escrow Fund shall, for purposes of this
‎Article 7, be as set forth in the Escrow Agreement.


7.2           Indemnification.


(a)            From and after the Closing, subject to this ‎Article 7, Hold Co
shall, out of the Escrow Fund, indemnify and hold harmless Parent, the Surviving
Company, the Subsidiaries of Parent and the Surviving Company, their respective
officers, directors, agents and employees, and each Person who Controls or may
Control Parent and the Surviving Company (each of the foregoing, a “Parent
Indemnified Person”) from and against any and all losses, liabilities, damages,
claims, suits, settlements, reductions in value, costs and expenses, including
reasonable costs of investigation, settlement, and defense and reasonable legal
fees, court costs, and any interest costs or penalties (collectively, “Losses”),
arising out of, related to or otherwise by virtue of:


(i)                any failure of any representation or warranty made by the
Company in ‎Article 2 to be true and correct as of the date of this Agreement
and as of the Closing Date (as though such representation or warranty were made
on the Closing Date), provided that in the case of any such representation or
warranty (other than those contained in Sections 2.1 (Organization, Standing and
Power), 2.2 (a) (Capital Structure), 2.4(a) and (b) (Financial Statements),
2.5(a) (Absence of Changes), 2.15 (Project Development), 2.17 (Real Property),
2.18(a) (Environmental), 2.19 (Permits) and 2.26 (Disclosures)) that is limited
by “material,” “in all material respects,” “Project Material Adverse Effect” or
“Company Material Adverse Effect” or any similar term or limitation (excluding
the definition of Permitted Encumbrances), the breach or inaccuracy of such
representation or warranty and the amount of such Losses will be determined as
if “material,” “in all material respects,” “Project Material Adverse Effect,”
“Company Material Adverse Effect” or such similar terms (excluding the
definition of Permitted Encumbrances) were not included therein;


(ii)               any breach of any of the covenants or agreements made by the
Company or Hold Co in this Agreement;


(iii)              any Taxes of the Company or any of its Subsidiaries
attributable to any period on or before the Closing, including any Taxes
incurred in connection with (x) the Drop Down, the Distribution or the Hold Co
Merger that are not paid before the Closing, or (y) the repayment of the Bridge
Loan (collectively, the “Pre-Closing Tax Liabilities”);


 
60

--------------------------------------------------------------------------------

 


(iv)             any failure of any representation or warranty made by the
Spin-Off Subsidiary in the Drop Down Agreement to be true and correct in all
respects when made and as of the Drop Down Closing (as though such
representation, warranty or certification were made at the Drop Down Closing
Date);


(v)              any breach of any of the covenants or agreements made by the
Company and to be performed prior to the completion of the Drop Down, or by the
Spin-Off Subsidiary or Hold Co, in each case under the Drop Down Agreement;


(vi)             any Dissenting Shares Excess Payments;


(vii)            any Pre-Closing Project Liabilities;


(viii)           any Assumed Liabilities under the Drop Down Agreement; or


(ix)              any inaccuracy, including by way of exclusion, of the amounts
set forth on either the Closing Payment List, the Hold Co Payment List or the
Lease Holdback Amount Certificate.


(b)            In the case of any Taxable period that includes but does not end
on the Closing Date (a “Straddle Period”), the amount of Pre-Closing Tax
Liabilities based on or measured by income or receipts will be determined based
on an interim closing of the books as of the close of business on the Closing
Date, and the amount of any Pre-Closing Tax Liabilities not based on or measured
by income or receipts for a Straddle Period will be deemed to be the amount of
such Tax for the entire period multiplied by a fraction, the numerator of which
is the number of days in the portion of the Straddle Period ending at the end of
the day that is the Closing Date and the denominator of which is the number of
days in such Straddle Period; provided, however, that any and all Tax
Liabilities related to, associated with or arising out of or in connection with
the Hold Co Merger, the Drop Down, the Distribution (including for this purpose
all Tax Liabilities arising as a result of any transfer of assets that is
undertaken in order to separate the assets that are held, directly or
indirectly, by the Company or any Project Company following the Distribution
from the assets that will not be so held), the assets not held by the Company or
any Project Company after the Distribution, or the repayment of the Bridge Loan
shall be considered to be Pre-Closing Tax Liabilities.  Any compensation-related
Taxes for employees that do not remain employees of the Company after the Merger
and any employment-related Taxes on the cash out of all equity compensation on
or before the Merger, shall be considered Pre-Closing Tax Liabilities.


(c)            From and after the Closing, subject to this ‎Article 7, Parent
shall indemnify and hold harmless Hold Co or, after the assignment contemplated
by Section 7.9, the Stockholders’ Representative, and Hold Co’s respective
officers, directors, agents and employees, and each Person who Controls or may
Control Hold Co (each, a “Company Indemnified Person”, and along with the Parent
Indemnified Persons, the “Indemnified Persons”) from and against any and all
Losses arising out of, related to or otherwise by virtue of:


 
61

--------------------------------------------------------------------------------

 


(i)                any failure of any representation or warranty made by Parent
in Article 3, to be true and correct as of the date of this Agreement and as of
the Closing Date (as though such representation or warranty were made on the
Closing Date);


(ii)               any breach of any of the covenants or agreements made by
Parent in this Agreement; and


(iii)              any Excluded Liabilities under the Drop Down Agreement
(except for the Pre-Closing Project Liabilities).


(d)            If, at any time when a Liability Claim for Alternative Recovery
Losses is resolved in accordance with this Article 7, at least seventy five
percent (75%) of the shares of Parent Common Stock together with the Escrow Cash
then remain in the Escrow Fund (the “Escrow Threshold”) and are not subject to
any pending Liability Claims (the excess of any such shares over the Escrow
Threshold, the “Available Shares”), such Alternative Recovery Losses shall be
satisfied first with Available Shares.  In the event that the amount of
Alternative Recovery Losses awarded cannot be fully satisfied with Available
Shares, Parent may elect to recover such excess Alternative Recovery Losses
under this Agreement or from the Spin-Off Subsidiary under the Drop Down
Agreement, but without duplicating any such recovery.  Nothing herein shall
limit the ability of Parent Indemnified Parties to seek indemnification under
the Drop Down Agreement at any time, so long as Alternative Recovery Losses,
when finally determined, are satisfied in accordance with this Section 7.2(d).


7.3           Limitations on Indemnification.


(a)            Subject to the following sentence, each of the Parent Indemnified
Persons and the Company Indemnified Persons may not recover Losses from the
Escrow Fund or Parent, respectively, in respect of any claim for indemnification
under ‎Section 7.2(a)(i), 7.2(a)(iv), 7.2(a)(vii) or 7.2(c)(i), respectively,
(A) unless and until Losses have been incurred, paid or properly accrued in an
aggregate amount greater than $3,200,000 (the “Indemnification Threshold”) and
(B) unless each such claim (when aggregated with all claims arising out of the
same facts and circumstances) is in excess of $35,000 (and no claims below such
amount shall be included when determining whether the Indemnification Threshold
has been met).  Notwithstanding the foregoing sentence, (i) the Parent
Indemnified Persons will be entitled to recover for, and the Indemnification
Threshold and per-claim threshold will not apply to, any claim for
indemnification (x) under ‎Section 7.2(a)(i) or 7.2(a)(iv) for any Losses with
respect to any failure of any representation or warranty made by the Company in
‎Section 2.1(a)-(g) (Organization, Standing and Power), 2.2(a) (Capital
Structure), 2.3(a) and (b) (Authority), 2.9 (Taxes), 2.24 (Board Approval), or
2.25 (Stockholder Vote) or by the Spin-Off Subsidiary in Section 3.1
(Organization, Standing and Power) and Section 3.3 (Validity and Enforceability)
of the Drop Down Agreement to be true, or (y) under Section 7.2(a)(iii), and
(ii) the Company Indemnified Persons will be entitled to recover for, and the
Indemnification Threshold and per-claim threshold will not apply to, any claim
for indemnification under ‎Section 7.2(c)(i) for any Losses with respect to
failure of any representation or warranty made by the Parent in ‎Sections 3.1
(Organization, Standing and Power),  3.3(a) (Authority) and 3.5 (Board Approval)
to be true.  Once the applicable Indemnification Threshold has been exceeded,
the Indemnified Persons will be entitled to recover for all such Losses
exceeding the Indemnification Threshold, subject to this ‎Article 7.


 
62

--------------------------------------------------------------------------------

 


(b)            Subject to Section 7.2(d) and as provided in the Drop Down
Agreement, the sole source of recovery by Parent Indemnified Parties for Losses
under Section 7.2(a) and (b) shall be the Escrow Fund.  The aggregate liability
of Parent for Losses under Section 7.2(c) shall not exceed $80,000,000.


(c)            Hold Co shall not have any right of contribution, right of
indemnity or other right or remedy against the Surviving Company,  the Project
Companies or any of the Project Employees in connection with any indemnification
obligation or any other Liability to which Hold Co may become subject under or
in connection with this Agreement.


(d)            No Indemnified Person’s rights under this ‎Article 7 shall be
adversely affected by any investigation conducted, or any knowledge acquired or
capable of being acquired, by such Indemnified Person at any time, whether
before or after the execution or delivery of this Agreement or the Closing, or
by the waiver of any condition to Closing.


(e)            The Indemnified Persons shall mitigate, to the extent expressly
required by applicable Law, any Losses for which such Indemnified Persons seek
indemnification under this ‎Article 7 and shall use commercially reasonable
efforts to seek any amounts available under insurance coverage or from any other
person alleged to be responsible for any Losses payable under this Article 7; it
being understood that making a written request for payment from any such insurer
or other party shall constitute compliance with this Section 7.3(e) and that no
further efforts, including, without limitation, litigation against such insurer
or other party, shall be necessary.


(f)             The amount of any Losses payable under this ‎Article 7 shall be
net of any amounts actually recovered under applicable insurance policies.


7.4           Escrow Claim Period.  The period during which claims for
indemnification from the Escrow Fund may be initiated (the “Claim Period”) shall
commence at the Closing Date and terminate at 11:59 p.m. Pacific time on the
second anniversary of the Closing Date.  Notwithstanding anything contained in
this Agreement to the contrary, at the conclusion of the Claim Period such
portion of the Escrow Fund as may be necessary in the reasonable judgment of
Parent to satisfy any unresolved or unsatisfied claims for Losses specified in
any Claims Notice delivered to the Escrow Agent prior to expiration of the Claim
Period shall remain in the Escrow Fund until such claims for Losses have been
resolved or satisfied.


7.5           Claims for Indemnification.  At any time that an Indemnified
Person has a claim that has resulted or would reasonably be expected to result
in a Loss (a “Liability Claim”) that is indemnifiable under ‎Section 7.2, such
Indemnified Person shall promptly deliver a notice of such Liability Claim (a
“Claims Notice”) to Hold Co (in the case of a claim by a Parent Indemnified
Person) or to Parent (in the case of a claim by a Company Indemnified
Person).  With respect to a Liability Claim under ‎Section 7.2(a) against the
Escrow Fund, at the same time Parent delivers a Claims Notice to Hold Co, Parent
shall deliver a Claims Notice to the Escrow Agent.  A Claims Notice shall (A) be
signed by an officer of Parent or by Hold Co, as applicable, (B) describe the
Liability Claim in reasonable detail (based upon the information then possessed
by Parent or Hold Co, as applicable) and (C) indicate the amount (or a good
faith estimate of the amount, if necessary) of the Loss that has been or is
reasonably likely to be suffered by the Indemnified Persons.  No delay in or
failure to give a Claims Notice by an Indemnified Person to Parent or Hold Co
and the Escrow Agent, as applicable, pursuant to this ‎Section 7.5 shall
adversely affect any of the other rights or remedies that the Indemnified Person
has under this Agreement or alter or relieve any parties to this Agreement of
their obligations to indemnify the Indemnified Persons pursuant to this ‎Article
7, except and to the extent that such delay or failure has materially prejudiced
such parties.


 
63

--------------------------------------------------------------------------------

 


7.6           Objections to and Payment of Claims.


(a)            Hold Co or Parent, as applicable, may object to any Liability
Claim set forth in such Claims Notice by delivering written notice to Parent or
Hold Co, respectively, (with a copy to the Escrow Agent if a Claims Notice was
delivered to the Escrow Agent) of any objection (an “Objection Notice”).  Such
Objection Notice must describe the grounds for such objection in reasonable
detail.


(b)            If an Objection Notice is not delivered by Hold Co to Parent
(with a copy of the Escrow Agent if a Claims Notice was delivered to the Escrow
Agent) or by Parent to Hold Co, in each case within 30 days after delivery of
the Claims Notice, such failure to so object shall be an irrevocable
acknowledgment by each party to this Agreement that the Indemnified Persons are
entitled to indemnification under ‎Section 7.2 for the Losses set forth in such
Claims Notice in accordance with this ‎Article 7.


(c)            If the Claims Notice was delivered to the Escrow Agent and no
Objection Notice was delivered to the Escrow Agent within 30 days of the
delivery of the Claims Notice with respect to all or a portion of the Losses
claimed in the Claims Notice, the Escrow Agent shall deliver to Parent, as soon
as practicable, shares of Parent Common Stock and Escrow Cash from the Escrow
Fund, as provided for in the Escrow Agreement, having a value equal to the
amount of the Losses set forth in such Claims Notice to which no objection was
made; provided that, to the extent that the amount of the Losses set forth in
the Claims Notice (or portion thereof) is an estimate, Parent (on behalf of
itself or any other Parent Indemnified Person) shall not be so entitled to
receive any of the amounts set forth above in respect of such portions of such
estimated Losses unless and until the amount of such estimated Losses are
finally determined.  If the Claims Notice was delivered to Parent and no
Objection Notice was delivered to Hold Co within 30 days of the delivery of the
Claims Notice with respect to all or a portion of the Losses claimed in the
Claims Notice, Parent shall promptly pay Hold Co, on behalf of the Company
Indemnified Persons, cash equal to the amount of the Losses set forth in such
Claims Notice to which no objection was made); provided that, to the extent that
the amount of the Losses set forth in the Claims Notice (or portion thereof) is
an estimate, Hold Co (on behalf of itself or any other Company Indemnified
Person) shall not be so entitled to receive any of the amounts set forth above
in respect of such portions of such estimated Losses unless and until the amount
of such estimated Losses are finally determined.


(d)            Notwithstanding anything to the contrary in this Agreement,
Indemnified Persons, other than Parent and Hold Co, do not have any individual
right to object to any claim made in a Claims Notice under this ‎Article 7 and,
except as aforesaid, any and all claims made in Claims Notice on behalf of the
Indemnified Persons may be objected to only by Parent or Hold Co, as applicable.


 
64

--------------------------------------------------------------------------------

 


7.7           Resolution of Objections to Claims.


(a)            If Hold Co or Parent, as applicable, objects in writing to any
Liability Claim made in any Claims Notice within 30 days after delivery of such
Claims Notice, Hold Co and Parent shall attempt in good faith to agree upon the
rights of the respective parties with respect to each of such claims.  If Hold
Co and Parent should so agree, a memorandum setting forth such agreement shall
be prepared and signed by both parties and, with respect to a Loss suffered by
any Company Indemnified Person, within 10 days of entering into such memorandum,
Parent shall pay Hold Co in cash (on behalf of the Company Indemnified Persons)
for the agreed upon amount of Losses in accordance with Section 7.6(c) as if
such Losses had not been objected to.  To the that extent a Liability Claim will
be satisfied by the Escrow Fund, a copy of the memorandum setting forth the
agreement shall be delivered to the Escrow Agent and the Escrow Agent shall be
entitled to rely on any such memorandum and shall distribute the shares of
Parent Common Stock and Escrow Cash, if any, as soon as practicable from the
Escrow Fund in accordance with the terms thereof.


(b)            If no such agreement can be reached after good-faith negotiation
and after 30 days after delivery of an Objection Notice, either Parent or Hold
Co may institute arbitration proceedings to resolve such dispute in accordance
with Section 8.11.  Upon the final decision by the arbitrator, a memorandum
setting forth such decision shall be prepared and signed by both parties and
within 30 days of such decision, (i) if any Losses were determined to be
suffered by a Company Indemnified Person, Parent shall pay Hold Co in cash (on
behalf of the Company Indemnified Persons) for the determined amount of Losses
in accordance with Section 7.6(c) as if such Losses had not been objected to and
(ii) if any Losses were determined to be suffered by a Parent Indemnified
Person, a copy of such memorandum shall be delivered to the Escrow Agent and the
Escrow Agent shall be entitled to rely on any such memorandum and shall
distribute the shares of Parent Common Stock and Escrow Cash, if any, as soon as
practicable from the Escrow Fund in accordance with the terms thereof.


(c)            During the period from the giving of any Claims Notice through
the institution of binding arbitration in accordance with Section 7.7(b), each
party will be entitled to the timely production by the other party of relevant,
non-privileged and non-confidential documents or copies thereof.


7.8           Third-Party Claims.


(a)            If Parent receives written notice of a third-party claim that
Parent believes is reasonably likely to result in a claim for indemnification in
accordance with Section 7.2 by or on behalf of a Parent Indemnified Person,
Parent shall promptly notify Hold Co of such third-party claim and provide Hold
Co the opportunity to direct, through counsel of its own choosing (who shall be
reasonably acceptable to Parent), at its own cost, the defense or settlement of
such claim; provided, that (a) the claim or proceeding solely seeks (and
continues to seek) monetary damages; (b) Parent reasonably determines in good
faith that there is no reasonable likelihood that such claim will cause the
Parent Indemnified Persons to suffer Losses in excess of the amount held in the
Escrow Fund from time to time during the pendency of the claim, excluding any
amount subject to any other claim; and (c) Hold Co agrees in writing that the
Escrow Fund is available to cover any amounts paid in resolution or settlement
of the claim subject to the limitations set forth in Section 7.3 (the conditions
set forth in clauses (a) through (c) are, collectively, the “Parent Litigation
Conditions”).  If the Parent Litigation Conditions are met and Hold Co elects to
assume the defense of any such claim or proceeding, Hold Co shall allow Parent
to participate in such defense, but in such case the expenses of Parent shall be
paid by Parent.  A Parent Indemnified Person shall provide Hold Co and its
counsel with reasonable access to its records and personnel relating to any such
claim, assertion, event or proceeding during normal business hours and shall
otherwise cooperate with Hold Co in the defense or settlement thereof, and the
Parent Indemnified Persons shall be reimbursed from the Escrow Fund for all of
their reasonable out-of-pocket expenses in connection therewith.  If Hold Co
elects to direct the defense of any such claim or proceeding, the Parent
Indemnified Persons shall not pay, or permit to be paid, any part of any claim
or demand arising from such asserted liability unless (i) Hold Co consents in
writing to such payment, (ii) Hold Co withdraws from the defense of such
asserted liability and Parent undertakes the defense or settlement of such claim
or proceeding and settles such claim or proceeding in accordance with this
Section 7.8 or (iii) a final judgment from which no appeal may be taken by or on
behalf of Hold Co is entered against Parent Indemnified Persons for such
liability.  If Hold Co fails to defend or if, after commencing or undertaking
any such defense, Hold Co fails to prosecute or withdraws from such defense, or
if any of the Parent Litigation Conditions cease to be met, Parent shall have
the right to undertake the defense or settlement thereof (which shall be
conducted by Parent diligently and in good faith), and retain counsel,
reasonably satisfactory to Hold Co, at Hold Co’s expense; provided, however,
that Hold Co shall not be required to pay the fees and expenses of more than one
counsel for the Parent Indemnified Persons in any single action, except to the
extent that two or more such Parent Indemnified Persons shall have conflicting
interests in the outcome of such action and, without the consent of Hold Co in
writing, no settlement any such claim with third-party claimants shall be
determinative of the amount of Losses relating to such matter.  If Hold Co
consents to any such settlement, Hold Co shall not have any power or authority
to object to the amount or validity of any claim by or on behalf of any Parent
Indemnified Person for indemnity with respect to such settlement except to the
extent the limits set forth in Section 7.3 apply.  Notwithstanding any other
provision of this Agreement, any costs and expenses of defense and
investigation, including court costs and reasonable attorneys fees incurred or
suffered by the Parent Indemnified Persons in connection with the defense of any
third party claim that, if adversely determined against the Parent Indemnified
Person, would be indemnifiable hereunder, shall constitute Losses that shall be
indemnifiable under Section 7.2.


 
65

--------------------------------------------------------------------------------

 


(b)            If Hold Co receives written notice of a third-party claim that
Hold Co believes is reasonably likely to result in a claim for indemnification
in accordance with Section 7.2 by or on behalf of a Company Indemnified Person,
Hold Co shall promptly notify Parent of such third-party claim and provide
Parent the opportunity to direct, through counsel of its own choosing (who shall
be reasonably acceptable to Hold Co), at its own cost, the defense or settlement
of such claim; provided that (a) the claim or proceeding solely seeks (and
continues to seek) monetary damages; (b) Hold Co reasonably determines in good
faith that there is no reasonable likelihood that such claim will cause the
Company Indemnified Persons to suffer Losses in excess of the aggregate
liability of Parent for Losses under Section 7.2(c) as set forth in Section
7.3(b), excluding any amount subject to any other claim; and (c) Parent agrees
in writing to be liable for any amounts paid in resolution or settlement of the
claim subject to the limitations set forth in Section 7.3 (the conditions set
forth in clauses (a) through (c) are, collectively, the “Hold Co Litigation
Conditions”).  If the Hold Co Litigation Conditions are met and Parent elects to
assume the defense of any such claim or proceeding, Parent shall allow Hold Co
to participate in such defense, but in such case the expenses of Hold Co shall
be paid by Hold Co.  The Company Indemnified Persons shall provide Parent and
its counsel with reasonable access to its records and personnel relating to any
such claim, assertion, event or proceeding during normal business hours and
shall otherwise cooperate with Parent in the defense or settlement thereof, and
the Company Indemnified Persons shall be reimbursed for all of their reasonable
out-of-pocket expenses in connection therewith.  If Parent elects to direct the
defense of any such claim or proceeding, the Company Indemnified Persons shall
not pay, or permit to be paid, any part of any claim or demand arising from such
asserted liability unless (i) Parent consents in writing to such payment, (ii)
Parent withdraws from the defense of such asserted liability and Hold Co
undertakes the defense or settlement of such claim or proceeding and settles
such claim or proceeding in accordance with this Section 7.8 or (iii) a final
judgment from which no appeal may be taken by or on behalf of Hold Co is entered
against a Company Indemnified Person for such liability.  If Parent fails to
defend or if, after commencing or undertaking any such defense, Parent fails to
prosecute or withdraws from such defense, or if any of the Hold Co Litigation
Conditions are met, Hold Co shall have the right to undertake the defense or
settlement thereof (which shall be conducted by Hold Co diligently and in good
faith), and retain counsel, reasonably satisfactory to Parent, at Parent’s
expense; provided, however, that Parent shall not be required to pay the fees
and expenses of more than one counsel for the Company Indemnified Persons in any
single action, except to the extent that two or more such Company Indemnified
Persons shall have conflicting interests in the outcome of such action and,
without the consent of Parent in writing, no settlement of any such claim with
third-party claimants shall be determinative of the amount of Losses relating to
such matter.  If Parent consents to any such settlement, Parent shall not have
any power or authority to object to the amount or validity of any claim by or on
behalf of any Company Indemnified Person for indemnity with respect to such
settlement except to the extent the limits set forth in Section 7.3
apply.  Notwithstanding any other provision of this Agreement, any costs and
expenses of defense and investigation, including court costs and reasonable
attorneys fees incurred or suffered by the Company Indemnified Persons in
connection with the defense of any third party claim that, if adversely
determined against the Company Indemnified Person, would be indemnifiable
hereunder, shall constitute Losses that shall be indemnifiable under Section
7.2.


 
66

--------------------------------------------------------------------------------

 


7.9           Stockholders’ Representative.  In the event that, after Closing,
Hold Co will no longer be able to exercise it rights or perform its obligations
under this Agreement, Hold Co shall, in connection with such event, appoint a
stockholders’ representative and/or a trustee or other agent acting for the
benefit of the equity holders of Hold Co, reasonably acceptable to Parent, that
shall have the right to act on its behalf from and after such appointment for
all purposes under this Agreement, including this Article 7 (the “Stockholders’
Representative”).  In no event shall the appointment of the Stockholders’
Representative confer any right upon the Company Stockholders that they would
not have absent such appointment.


7.10         Exclusive Remedy.  Except as otherwise provided in Section 7.1 in
relation to rights under the Drop Down Agreement and Section 7.2(d), this
Article 7 will provide the exclusive remedy for any misrepresentation, breach of
warranty, covenant or other agreement or other claim arising out of this
Agreement.  Notwithstanding anything to the contrary contained in this
Agreement, nothing herein shall prevent any Indemnified Person from bringing a
claim for fraud or intentional misrepresentation against any Person whose
intentional misrepresentation in connection with a representation or warranty
contained herein, or whose fraud, has caused such Indemnified Person to incur
Losses or has limited the Losses recoverable by such Indemnified Person.  If the
Merger is not consummated the parties’ Liability with respect to breaches of
this Agreement, including breaches of representations and warranties or failure
to perform covenants, shall be governed by Section 6.2.  Nothing in this
Agreement shall in any way limit the right to recover Losses under the Drop Down
Agreement.


 
67

--------------------------------------------------------------------------------

 


ARTICLE 8
GENERAL PROVISIONS


8.1           Survival of Representations and Warranties.  The representations
and warranties made by the Company shall survive the Closing and remain in full
force and effect until the second anniversary of the Closing Date, and no claim
for indemnification pursuant to Article 7 for breach thereof may be made at any
time thereafter.  The representations and warranties made by Parent and Merger
Sub in this Agreement shall survive the Closing and remain in full force and
effect until the 6 month anniversary of the Closing Date, and no claim for
indemnification pursuant to Article 7 for breach thereof may be made at any time
thereafter.  The covenants of each party that are to be performed prior to the
Closing shall not survive the Closing but the indemnification for breaches of
any such covenants shall survive the Closing  until the second anniversary of
the Closing Date, and no claim for indemnification pursuant to Article 7 for
breach thereof may be made at any time thereafter. Notwithstanding any other
provision of this Agreement, no right to indemnification in accordance with
Article 7 in respect of any claim based upon any misrepresentation or breach of
a representation, warranty or covenant that is set forth in a valid Claim Notice
delivered prior to the survival period for such representation, warranty or
covenant shall be affected by the expiration of such representations, warranty
or covenant.


8.2           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed given when delivered personally, one Business Day
after having been dispatched by a nationally recognized overnight courier
service or when sent via facsimile (with acknowledgement of complete
transmission) to the parties hereto at the following address (or at such other
addresses for a party as shall be specified by like notice):


 
68

--------------------------------------------------------------------------------

 


(i)                if to Parent, Merger Sub or the Company (after the Effective
Time), to:


First Solar, Inc.
620 Eighth Avenue, Floor 44
New York, NY 10018
Attention: Vice President, General Counsel
Facsimile: 646-366-2248


with a copy (which shall not constitute notice) to:


Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019
Attention: Erik R. Tavzel, Esq.
Facsimile No.:  (212) 474-3700


(ii)               if to the Company (prior to the Effective Time), to:


OptiSolar Inc.
31302 Huntwood Avenue
Hayward, CA 94544
Attention: Lisa Bodensteiner
Facsimile: (510) 401-5160


with a copy (which shall not constitute notice) to:


Covington & Burling LLP
The New York Times Building
620 Eighth Avenue
New York, NY 10018
Attention:  William Collins
Jack Bodner
Facsimile No.: 212.841.1010


and


Farella Braun + Martel LLP
Russ Building
235 Montgomery Street, 17th floor
San Francisco, CA 94104
Attention: Sam Dibble
Facsimile No.: 415.954.4480


 
69

--------------------------------------------------------------------------------

 


(iii)              if to the Hold Co, to:


OptiSolar Holdings LLC
c/o OptiSolar Inc.
31302 Huntwood Avenue
Hayward, CA 94544
Attention: Lisa Bodensteiner
Facsimile: (510) 401-5160


with a copy (which shall not constitute notice) to:


Covington & Burling LLP
The New York Times Building
620 Eighth Avenue
New York, NY 10018
Attention:  William Collins
Jack Bodner
Facsimile No.: 212.841.1010


and


Farella Braun + Martel LLP
Russ Building
235 Montgomery Street, 17th floor
San Francisco, CA 94104
Attention: Sam Dibble
Facsimile No.: 415.954.4480


8.3           Terms Generally; Interpretation.  Except to the extent that the
context otherwise requires:


(a)            when a reference is made in this Agreement to an Article,
Section, Subsection, Exhibit, Schedule or Recitals, such reference is to an
Article, Section or Subsection of, an Exhibit or Schedule or the Recitals to,
this Agreement unless otherwise indicated;


(b)            the table of contents and headings for this Agreement are for
reference purposes only and do not affect in any way the meaning or
interpretation of this Agreement;


(c)            the words “include,” “includes” or “including” (or similar terms)
are deemed to be followed by the words “without limitation”;


(d)            the words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, refer to this Agreement as a whole and not
to any particular provision of this Agreement;


(e)            any gender-specific reference in this Agreement include all
genders;


 
70

--------------------------------------------------------------------------------

 


(f)             the definitions contained in this Agreement are applicable to
the other grammatical forms of such terms;


(g)            a reference to any legislation or to any provision of any
legislation will include any modification, amendment or re-enactment thereof,
any legislative provision substituted therefor and all rules, regulations and
statutory instruments issued or related to such legislation.


(h)            references to a Person are also to its permitted successors and
assigns;


(i)             unless indicated otherwise, mathematical calculations
contemplated hereby will be made to the fifth decimal place, but payments will
be rounded to the nearest whole cent;


(j)             the parties have participated jointly in the negotiation and
drafting hereof; if any ambiguity or question of intent or interpretation
arises, this Agreement will be construed as if drafted jointly by the parties,
and no presumption or burden of proof will arise favoring or disfavoring any
party by virtue of the authorship of any provision hereof; no prior draft of
this Agreement nor any course of performance or course of dealing will be used
in the interpretation or construction hereof;


(k)            the contents of the Company Disclosure Letter and the Schedules
to this Agreement form an integral part of this Agreement and shall have as full
effect as if they were incorporated in the body of this Agreement, and any
reference to “this Agreement” or described in ‎Section 8.3(d) shall be deemed to
include the Schedules to this Agreement, provided that, reference to or
disclosure of any item or other matter in the Company Disclosure Letter
(including the attachments thereto) is not intended to broaden the scope of any
representation or warranty of the Company or Hold Co contained in this Agreement
or to create any covenant on the part of the Company or Hold Co;


(l)             no parol evidence will be introduced in the construction or
interpretation of this Agreement unless the ambiguity or uncertainty at issue is
plainly discernable from a reading of this Agreement without consideration of
any extrinsic evidence; and


(m)           the doctrine of election of remedies will not apply in
constructing or interpreting the remedies provisions of this Agreement or the
equitable power of a court considering this Agreement or the Merger.


8.4           Definitions.


For purposes of this Agreement:


(a)            “Accounting Change” has the meaning set forth in the Financial
Accounting Standard Board’s Statement of Financial Accounting Standards No. 154;


(b)            “Acquisition Transaction” has the meaning set forth in Section
4.4(a);


 
71

--------------------------------------------------------------------------------

 


(c)            an “Affiliate,” when used with reference to any Person, means
another Person that directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with such first Person;


(d)            “Agreement” has the meaning set forth in the Preamble;

 
(e)            “Alternative Recovery Losses” means Losses for which
indemnification is available both under this Agreement and under the Drop Down
Agreement;


(f)             “Antitrust Laws” has the meaning set forth in Section 4.3(f);


(g)            “BLM” means the Bureau of Land Management of the United States
Department of the Interior, or any successor agency thereto;


(h)            “BLM Easements” means all easements and land use rights Related
to the Project Business granted to the Company or its Subsidiaries by the BLM;


(i)             “BLM Permit Applications” means Form SF-299’s, Plans of
Development, Cost Recovery Agreements, and all other related materials submitted
to the BLM, or materials supporting such documents but not submitted to the BLM,
for the purpose of obtaining rights-of-way grants for each of the Projects;


(j)             “Bridge Loan” means that certain note offering by and between
the Company and certain investors closed as of February 10, 2009 and any further
indebtedness incurred by the Company during the period from the date hereof
through the Closing;


(k)            “Business Day” means any day on which banks are not required or
authorized to be closed in San Francisco, California;


(l)             “Canadian Tax Act” means the Income Tax Act (Canada) and
regulations thereunder, as amended;


(m)           “CAL ISO” means the California Independent System Operator;


(n)            “CAL ISO Deposit” means the deposit in the amount of $500,000
plus interest made by the Company or its Subsidiaries with CAL ISO relating to
the interconnection applications for the Garnet and Jasper projects.


(o)            “CAMD” has the meaning set forth in Section 8.4(ggg);


(p)            “Certificate” has the meaning set forth in Section 1.4(c);


(q)            “Certificate of Incorporation” has the meaning set forth in
Section 2.2(c);


(r)             “Certificate of Merger” has the meaning set forth in Section
1.1;


(s)            “Claim Period” has the meaning set forth in Section 7.4;


(t)             “Claims Notice” has the meaning set forth in Section 7.5;


 
72

--------------------------------------------------------------------------------

 


(u)            “Closing” has the meaning set forth in Section 1.2;

 
(v)            “Closing Date” has the meaning set forth in Section 1.2;


(w)           Closing Payment Amount” means the aggregate amount of liabilities
set forth on the Closing Payment List to be delivered by the Company to Parent
at least three (3) Business Days prior to the Closing Date;


(x)            “Closing Payment List” means a list of all accounts payable of
the Company and its Subsidiaries that are not in respect of Project Contracts
and are past due pursuant to the terms under which they were incurred that shall
not have been paid by the close of business on the Closing Date;


(y)            “Closing Project Business Payments” has the meaning set forth in
Section 1.6;


(z)            “Closing Shares” has the meaning set forth in Section 1.4(c)(i);


(aa)          “Code” has the meaning set forth in the Recitals;


(bb)          “Commercial Operation” means, with respect to any Project, that
the inverters, solar panels and other equipment and facilities aggregating to
the Minimum Installed Capacity of such Project have been installed, are
interconnected to a transmission system and are capable of generating and
transmitting electrical energy continuously and reliably in accordance with
Prudent Industry Practices to such transmission system in connection with
commercial sales, excluding, however, electric energy delivered to such
transmission system in connection with testing, start-up or
commissioning;  provided, however, that Commercial Operation shall not occur
before the occurrence of (a) “commercial operation”  (or any similar term or
concept) under any Contract consisting of a power purchase agreement, other
off-take agreement or contractual arrangement for the sale of energy from such
Project, or (b) if there is no such Contract as described in clause (a), then
“substantial completion” (or any similar term or concept) under the Contract for
installation of the material equipment and balance of plant for such Project;


(cc)          “Company” has the meaning set forth in the Preamble;


(dd)          “Company Board” has the meaning set forth in Section 4.5(b);


(ee)          “Company Board Recommendation” has the meaning set forth in
Section 4.5(b);


(ff)            “Company Capital Stock” has the meaning set forth in Section
1.4;


(gg)          “Company Common Stock” means the common stock of the Company par
value $0.001 per share;


(hh)          “Company Disclosure Letter” has the meaning set forth in Section
2;


 
73

--------------------------------------------------------------------------------

 


(ii)            “Company Indemnified Person” has the meaning set forth in
Section 7.2(c);


(jj)            “CompanyMaterial Adverse Effect” means any effect that is
materially adverse in relation to the condition (financial or otherwise),
properties, assets, Liabilities, business, operations or results of operations
of the Company and its Subsidiaries, taken as a whole; provided, however, that
in no event shall any of the following be deemed, either alone or in
combination, to constitute, nor shall any of the following be taken into account
in determining whether there has been, a Company Material Adverse Effect:  (i)
any effect arising from or relating to changes in general business, economic, or
securities markets conditions, (ii) any acts of war or other hostilities or
terrorism, (iii) any changes affecting the solar power industry generally, (iv)
any effect that results from any action taken pursuant to the express provisions
of this Agreement (other than the Drop Down or the Distribution), including any
action taken with the written consent or at the written direction of Parent or
Merger Sub, or (v) any effect that results from a change in Law or GAAP;


(kk)          “Company Options” means all options exercisable for Company
Capital Stock;


(ll)            “Company Preferred Stock” means the preferred stock of the
Company par value $0.001 consisting of Senior Preferred A-1 Stock, Senior
Preferred A-2 Stock, Senior Preferred B-1 Stock, Junior Preferred A-1 Stock,
Junior Preferred A-2 Stock, Junior Preferred A-3 Stock, Junior Preferred A-4
Stock, Junior Preferred A-5 Stock, Junior Preferred A-6 Stock and Junior
Preferred A-7 Stock;


(mm)        “Company Stock Plan” has the meaning set forth in Section 2.2(c);


(nn)          “Company Stockholders” means the holders of Company Capital Stock
as of the date hereof;


(oo)          “Company Stockholders Meeting” has the meaning set forth in
Section 2.25;


(pp)          “Company Transaction Expenses” has the meaning set forth in
Section 4.11;


(qq)          “Confidentiality Agreement” has the meaning set forth in Section
4.7;


(rr)            “Contract” means options, warrants, calls, rights, commitments
or (written or oral) contracts, agreements, instruments, arrangements,
understandings, commitments or undertakings, including leases, licenses,
guarantees, sublicenses and subcontracts;


(ss)          “Control” means, as to any Person, the possession of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by Contract or
otherwise.  The verb “Control” and the term “Controlled” have correlative
meanings;


 
74

--------------------------------------------------------------------------------

 


(tt)            “December 31 Balance Sheet Date” has the meaning set forth in
Section 2.5(a);


(uu)         “Delaware Secretary” has the meaning set forth in Section 1.1;


(vv)         “DGCL” has the meaning set forth in Section 1.1;


(ww)        “DLLCA” means the Delaware Limited Liability Company Act, as amended
form time to time.


(xx)           “Dissenting Shares” has the meaning set forth in Section 1.10(a);


(yy)          “Dissenting Shares Excess Payments” has the meaning set forth in
Section 1.10(c);


(zz)           “Distribution” has the meaning set forth in the Recitals;


(aaa)        “Drop Down” has the meaning set forth in the Recitals;


(bbb)       “Drop Down Agreement” has the meaning set forth in the Recitals;


(ccc)        “Effective Time” has the meaning set forth in Section 1.1;


(ddd)        “Employee Plan” has the meaning set forth in Section 2.10(a);


(eee)        “Encumbrances” means any mortgage, lien, pledge, hypothecation,
right of others, encumbrance, title defect, title retention, retention
agreement, interest, option, security interest of any kind, claim, charge,
easements, covenants, pledges, licenses, preemptive rights, rights of first
refusal or first offer, proxies, levies, voting trusts or agreements,
restrictions on title or transfer of any nature whatsoever or any other similar
restriction or limitation;


(fff)          “Environment” means all types of soil (saturated or otherwise),
surface waters, groundwater, land, stream or other aquatic sediments, surface or
subsurface strata, wetlands, ambient air and indoor air;


(ggg)       “Environmental Attributes” means all current attributes of an
environmental or other nature that are created or otherwise arise from the
generation of electricity from an eligible electric generating facility or the
electric energy capacity or other generation-based products produced
therefrom.  Forms of such attributes include any and all environmental air
quality credits, green credits, including carbon credits, emissions reduction
credits, certificates, tags, offsets, allowances, or similar products or rights,
howsoever entitled, resulting from the avoidance of the emission of any gas,
chemical, or other substance, including mercury, nitrogen oxide, sulfur dioxide,
carbon dioxide, carbon monoxide, particulate matter or similar pollutants or
contaminants of air, water or soil gas, chemical, or other
substance.  Environmental Attributes include those currently existing under
local, state, regional, federal, or international legislation or regulation
relevant to the avoidance of any emission described in this definition under any
governmental, regulatory or voluntary program, including the United Nations
Framework Convention on Climate Change (“UNFCCC”) and related Kyoto Protocol or
other programs, Laws or regulations involving or administered by the Clean Air
Markets Division of the Environmental Protection Agency or successor
administrator (collectively with any local, state, regional, or federal entity
given jurisdiction over a program involving transferability of Environmental
Attributes, the “CAMD”);


 
75

--------------------------------------------------------------------------------

 


(hhh)       “Environmental Condition” has the meaning set forth in Section
2.18(b);


(iii)           “Environmental Law” means all applicable Laws concerning
pollution, protection of human health (as it relates to non-occupational
exposures to Hazardous Materials), protection of historic and archaeological
resources, protection of natural or wildlife resources, or protection of the
Environment including Laws relating to emission, discharges, released, or
threatened Releases of Hazardous Materials into the air, surface water, ground
water, or lands or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
Hazardous Materials, including, without limitation, the Comprehensive
Environmental Response, Compensation, and Liability Act, the Resource
Conservation and Recovery Act , the Clean Air Act, the Endangered Species Act
and the Clean Water Act, each as amended and in effect on the Closing Date;


(jjj)           “ERISA” means the Employee Retirement Income Security Act of
1974, as amended;


(kkk)        “Escrow Agent” has the meaning set forth in Section 1.4(c)(i);


(lll)           “Escrow Agreement” has the meaning set forth in Section
1.4(c)(i);


(mmm)     “Escrow Amount” has the meaning set forth in Section 1.4(c)(i);


(nnn)       “Escrow Cash” has the meaning set forth in the Escrow Agreement.


(ooo)       “Escrow Fund” has the meaning set forth in Section 1.4(c)(i);


(ppp)       “Exchange Act” has the meaning set forth in Section 3.4;


(qqq)       “Excluded Liabilities” shall have the meaning set forth in the Drop
Down Agreement;


(rrr)          “Financial Liabilities” means liabilities that require or may
require settlement in cash, excluding any impairment or defect in the quality of
any asset;


(sss)        “Financial Statements” has the meaning set forth in Section 2.4(a);


(ttt)          “Foreign Plan” has the meaning set forth in Section 2.10(f);


(uuu)       “FPA” means the Federal Power Act, as amended from time to time;


 
76

--------------------------------------------------------------------------------

 


(vvv)       “French Amount” means the US dollar equivalent, using the exchange
rate published in the Wall Street Journal for the Business Day prior to the
Closing Date, of the aggregate amount in the accounts at BNP Paribas of all
Subsidiaries of the Company organized in France as of the Closing, as set forth
on the certificate delivered pursuant to Exhibit G, Item12.


(www)     “GAAP” has the meaning set forth in Section 2.4(a);


(xxx)         “Governmental Entity” has the meaning set forth in Section 2.3(c);


(yyy)       “Hazardous Material” means (a) any petroleum or petroleum products,
flammable explosives, radioactive materials, asbestos in any form that is or
could become friable, urea formaldehyde foam insulation and transformers or
other equipment that contain dielectric fluid containing levels of
polychlorinated biphenyls, paint, mine tailings or other by-products or waste
products resulting from mining- and beneficiation-related activities, (b) any
chemicals or other materials or substances which are defined as or included in
the definition of “hazardous substances,” “hazardous wastes,” “hazardous
materials,” “extremely hazardous wastes, “ “restricted hazardous wastes,” “toxic
substances,” “toxic pollutants” or words of similar import under any
Environmental Law, and (c) any other chemical or other material or substance,
exposure to which is prohibited, limited or regulated by any Governmental Entity
under any Environmental Law as of the Effective Time;


(zzz)         “Hold Co” has the meaning set forth in the Preamble;


(aaaa)      “Hold Co Interestholder Meeting” has the meaning set forth in
Section 2.25(b);


(bbbb)     “Hold Co Litigation Conditions” has the meaning set forth in Section
7.8(b);


(cccc)      “Hold Co Merger” has the meaning set forth in the Recitals;


(dddd)     “Hold Co Merger Agreement” has the meaning set forth in the Recitals;


(eeee)      “Hold Co Payment Certificate” means the list of all payments made by
Hold Co or any of its Subsidiaries between the Closing Date and the Holdback
Release Date against any of the accounts payable set forth on the Closing
Payment List;


(ffff)         “Hold Co Payments” means the aggregate amount of payments made by
Hold Co or any of its Subsidiaries set forth on the Hold Co Payment Certificate;


(gggg)     “Holdback Leases” means each of the Contracts set forth on Schedule
8.4(gggg) that (i) is assigned to Spin-Off Subsidiary or Hold Co, but without
releasing the Company from its obligations thereunder, or (ii) has not been
terminated or novated, so as to substitute the Spin-Off Subsidiary or Hold Co
for the Company or the applicable Project Company as a party to such Contract,
in each case prior to the Drop Down Closing.


(hhhh)     “HSR Act” has the meaning set forth in Section 2.3(c);


 
77

--------------------------------------------------------------------------------

 


(iiii)          “Indemnified Person” has the meaning set forth in Section 7.2(c)


(jjjj)          “Indemnification Threshold” has the meaning set forth in Section
7.3(a);


(kkkk)      “Intellectual Property” means the rights associated with or arising
out of any of the following:  (i) domestic and foreign patents and patent
applications, together with all reissuances, divisionals, continuations,
continuations-in-part, revisions, renewals, extensions, and reexaminations
thereof, (“Patents”); (ii) trade secret rights and corresponding rights in other
non-public proprietary information (whether or not patentable), including ideas,
formulas, compositions, inventor’s notes, discoveries and improvements,
know-how, manufacturing and production processes and techniques, testing
information, research and development information, inventions, invention
disclosures, blueprints, drawings, specifications, designs, plans, proposals and
technical data, business and marketing plans, market surveys, market know-how
and customer lists and information (“Trade Secrets”); (iii) all copyrights,
copyrightable works, rights in databases, data collections, “moral” rights, mask
works, copyright registrations and applications therefor and corresponding
rights in works of authorship; (iv) all trademarks, service marks, logos, trade
dress and trade names indicating the source of goods or services, and other
indicia of commercial source or origin (whether registered, common Law,
statutory or otherwise), all registrations and applications to register the
foregoing anywhere in the world and all goodwill associated therewith
(“Trademarks”); (v) all computer software and code, including assemblers,
applets, compilers, source code, object code, development tools, design tools,
user interfaces and data, in any form or format, however fixed; and (vi) all
domain names, Internet electronic addresses, uniform resource locators and
alphanumeric designations associated therewith and all registrations for any of
the foregoing;


(llll)          “IP Agreement” has the meaning set forth in Section 2.8(f);


(mmmm)  “IRCA” has the meaning set forth in Section 2.11(d);


(nnnn)     any reference to a Person’s “knowledge” means the actual knowledge,
of such Person’s executive officers after due inquiry of their direct reports,
provided that with respect to the Company, executive officers shall mean Randall
Goldstein, Phil Rettger, Darien Spencer and Lisa Bodensteiner and direct reports
shall mean (i) with respect to Randy Goldstein:  Nam Nguyen, Lisa Bodensteiner,
Stephen Shulman and Arun Banskota, (ii) with respect to Phil Rettger:  Monica
Lamb, Jim Tyler, Michael Garey, John Sakers, Alan Bernheimer and Darien Spencer,
(iii) with respect to Darien Spencer:  Stephen Rush, Frank Lazo and Gautam
Ganguly, and (iv) with respect to Lisa Bodensteiner:  Gregory Blue and Liz Nevis
(it being understood that any representations and warranties given in this
Agreement are not given by any such persons, and that such persons shall have no
individual Liability whatsoever to any person with respect to any such
representations and warranties, and Parent and Merger Sub hereby waive any and
all claims they may have against such persons with respect thereto);


(oooo)     “Law” means the law of any jurisdiction, whether international,
multilateral, multinational, national, federal, state, provincial, local or
common law, act, statute, ordinance, regulation, rule, code, order, judgment,
injunction, decree, directive, treaty or official directive promulgated by a
Governmental Entity;


 
78

--------------------------------------------------------------------------------

 


(pppp)     “Lease Holdback Amount” means the aggregate amount of rent, including
interest, late fees and any other charges accrued under the applicable Holdback
Lease, including any remaining Liability under or related to such Holdback Lease
after termination of the same, as of Closing, due over the term of the Contract
for each of the Holdback Leases, as set forth in a certificate from the Company
delivered to Parent at Closing (the “Lease Holdback Amount Certificate”) it
being understood that the aggregate amount of rent due over the term of each
potential Holdback Lease as of the date hereof is set forth in Section
2.14(b)(x) of the Company Disclosure Letter;


(qqqq)     “Lease Holdback Amount Certificate” shall have the meaning set forth
in Section 8.4(pppp).


(rrrr)         “Lease Holdback Release Date” shall have the meaning set forth in
Section 1.4(c)(i).


(ssss)      “Lease Holdback Shares” shall have the meaning set forth in Section
1.4(c)(i).


(tttt)         “Liability” means any and all debts, liabilities and obligations
of any kind, whether accrued or fixed, absolute or contingent, matured or
unmatured, determined or undetermined or on- or off-balance sheet, known or
unknown;


(uuuu)     “Liability Claim” has the meaning set forth in Section 7.5;


(vvvv)     “Losses” has the meaning set forth in Section 7.2(a);


(wwww)  “Master Sublease” has the meaning set forth in the Drop Down Agreement.


(xxxx)        any reference to an event, change, condition or effect being
“material” with respect to any Person means any event, change, condition or
effect that is material in relation to the condition (financial or otherwise),
properties, assets (including intangible assets), Liabilities, business,
operations or results of operations of such Person and its Subsidiaries, taken
as a whole;


(yyyy)     “Merger” has the meaning set forth in the Recitals;


(zzzz)        “Merger Consideration” has the meaning set forth in Section
1.4(c);


(aaaaa)    “Merger Sub” has the meaning set forth in the Recitals;


(bbbbb)  “Merger Sub Common Stock” has the meaning set forth in Section 1.4(b);


(ccccc)    “Minimum Installed Capacity” means the installed capacity in MW for
each Project;


(ddddd)  “MW” means megawatt(s) AC.


 
79

--------------------------------------------------------------------------------

 


(eeeee)    “Newco” has the meaning set forth in the Recitals;


(fffff)        “Non-Project Assets” has the meaning set forth in Section
2.16(c);


(ggggg)   [Intentionally Omitted];


(hhhhh)   “Objection Notice” has the meaning set forth in Section 7.6(a);


(iiiii)         “Other Project Assets” has the meaning set forth in Section
2.16(b);


(jjjjj)         “Parent” has the meaning set forth in the Preamble;


(kkkkk)    “Parent Balance Sheet” has the meaning set forth in Section 3.4;


(lllll)         “Parent Common Stock” has the meaning set forth in Section
1.4(c)(i);


(mmmmm) “Parent Capital Stock” means the Parent Common Stock and the Parent
Preferred Stock;


(nnnnn)   “Parent Financials” has the meaning set forth in Section 3.4;


(ooooo)   “Parent Indemnified Person” has the meaning set forth in Section
7.2(a);


(ppppp)   “Parent Litigation Conditions” has the meaning set forth in Section
7.8(a);


(qqqqq)   “Parent Material Adverse Effect” means any effect that is materially
adverse in relation to the condition (financial or otherwise), properties,
assets, Liabilities, business, operations or results of operations of Parent and
its Subsidiaries, taken as a whole; provided, however, that in no event shall
any of the following be deemed, either alone or in combination, to constitute,
nor shall any of the following be taken into account in determining whether
there has been, a Parent Material Adverse Effect: (i) any effect arising from or
relating to changes in general business, economic or securities markets
conditions, (ii) any acts of war or other hostilities or terrorism, (iii) any
changes affecting the solar power industry generally, (iv) any effect that
results from any action taken pursuant to the express provisions of this
Agreement, including any action taken with the written consent or at the written
direction of the Company or Hold Co, hereby, (v) any change in the trading price
of Parent Common Stock (it being understood that the underlying cause of the
change in trading may be deemed to constitute and may be taken into account in
determining whether there has been a Parent Material Adverse Effect) or (vi) any
effect that results from a change in Law or GAAP;


(rrrrr)        “Parent Preferred Stock” means the preferred stock of Parent, par
value $0.001 per share;


(sssss)    “Parent SEC Documents” has the meaning set forth in Section 3.4;


 
80

--------------------------------------------------------------------------------

 


(ttttt)                          “Parent Stock Plan” has the meaning set forth
in Section 3.1(a);


(uuuuu)                     “Parent Trading Price” means the volume weighted
average price of one share of Parent Common Stock (as reported, absent manifest
error, on Bloomberg) for the ten consecutive trading days ending on and
including the trading day that is two trading days preceding the Closing Date;


(vvvvv)                     “Patents” has the meaning set forth in Section
8.4(kkkk);


(wwwww)                  “Pending Agreements” has the meaning set forth in
Section 2.14(f);


(xxxxx)                         “Permit” means any permit, license, approval,
consent or authorization issued by a Governmental Entity;


(yyyyy)                     “Permit Applications” has the meaning set forth in
Section 2.19(a).


(zzzzz)                         “Permitted Encumbrances” means (i) liens for
taxes not yet due or being contested in good faith, (ii) Encumbrances which do
not have a Company Material Adverse Effect or a Project Material Adverse Effect,
and (iii) mechanics’, carriers’, workers’, repairers’ and similar statutory
liens arising or incurred in the ordinary course of business for amounts that
are not delinquent and that are not material, either individually or in the
aggregate;


(aaaaaa)                     “Permitted Retained Liabilities” has the meaning
set forth in Section 2.5(c);


(bbbbbb)                   “Permitted Tech Sale” has the meaning set forth in
Section 4.4(a);


(cccccc)                     a “Person” means any individual, firm, corporation,
partnership, company, limited liability company, division, trust, joint venture,
association, Governmental Entity or other entity or organization;


(dddddd)                   “PG&E” means Pacific Gas and Electric Company, a
California corporation;


(eeeeee)                     “PPA” means any Contract for the sale of the
electricity and/or Environmental Attributes of a Project;


(ffffff)                         “Pre-Closing Project Liabilities” shall have
the meaning set forth in the Drop Down Agreement.


(gggggg)                   “Pre-Closing Tax Liabilities” has the meaning set
forth in Section 7.2(a)(iii) and Section 7.2(b);


(hhhhhh)                   “Private Placement Information Statement” has the
meaning set forth in Section 4.5(b);


 
81

--------------------------------------------------------------------------------

 


(iiiiii)                           “Project” means each of the solar power
projects under development by the Company, either directly or through a
Subsidiary, identified on Schedule 8.4(iiiiii);


(jjjjjj)                           “Project Assets” has the meaning set forth in
Section 2.16(b);


(kkkkkk)                     “Project Business” means the Company’s and its
Subsidiaries businesses directly related to the Projects;


(llllll)                           “Project Business Information” means all
originals and all copies of the files, documents, ledgers, instruments, papers,
financial records, databases, compilations, books and records and similar
information, whether in paper, digital or other tangible or intangible form that
are Related to the Project Business;


(mmmmmm)               “Project Business Payments” means (I) prepayments,
deposits, payments for land rights, permits, letters of credit in support of
PPA’s, and similar payments made by the Company or any of its Subsidiaries that
(1) are for the Project Business, and (2) (A) were made between January 1, 2009
and the date hereof and are set forth on Section 2.4 of the Company Disclosure
Letter, (B) were made between the date hereof and Closing pursuant to the budget
set forth on Schedule 8.4(mmmmmm), (C) were approved by Parent in writing prior
to such expenditure, or (D) are Project Pre-Payments made between January 1,
2009 and the date hereof, and (II) the pro rata portion, based on the period
starting on the Closing Date and ending on July 17, 2010, of the premium paid by
OptiSolar Farms Canada Inc. pursuant to the insurance policy numbered “CP
292084867” by and between OptiSolar Farms Canada Inc. and Continental Casualty
Company, which policy became effective as of July 17, 2008, plus the pro rata
portion, based on the period starting on the Closing Date and ending on July 17,
2010, of the premium paid by OptiSolar Farms Canada Inc. pursuant to the
Commercial Wrap-Up Liability Policy by Lloyd’s Underwriters, which policy became
effective as of July 17, 2008;


(nnnnnn)                   “Project Business Payments Certificate” has the
meaning set forth in Section 1.6;


(oooooo)                   “Project Company” means each of the wholly-owned
Subsidiaries of the Company set forth on Section 2.1(a) of the Company
Disclosure Letter other than Hold Co, the Spin-Off Subsidiary and Newco;


(pppppp)                   “Project Company Business” has the meaning set forth
in Section 2.1(h);


(qqqqqq)                   “Project Contract” means each Contract that is
Related to the Project Business to which the Company or any of its Subsidiaries
is a party other than those Contracts set forth on Section 2.13 of the Company
Disclosure Letter;


(rrrrrr)                         “Project Employees” has the meaning set forth
in Section 2.11(c);


(ssssss)                     “Project Environmental Reports” has the meaning set
forth in Section ‎2.18(a);


 
82

--------------------------------------------------------------------------------

 


(tttttt)                         “Project Fixed Assets” has the meaning set
forth in Section 2.16(a);


(uuuuuu)                   “Project IP Rights” has the meaning set forth in
Section 2.8(a);


(vvvvvv)                   “Project Material Adverse Effect” means (a) with
respect to the Topaz Project, receipt by the Company or the Topaz Project
Company of written notice (whether directly or, in the case of clause (i), in an
administrative or other public record) of any of the following (i) from the
Board of Supervisors of San Luis Obispo County in the Topaz Conditional Use
Permit (CUP) proceedings, that the issuance of the Topaz CUP is denied; (ii)
from any counterparty to the Real Property Agreements related to the Topaz
Project, which individually or in the aggregate impacts at least 10% of the
aggregate acreage constituting land rights thereunder, terminating such Real
Property Agreements or alleging a material default under such Real Property
Agreements, unless the Company promptly cures any such alleged default or
provides reasonable evidence that such allegation is untrue; (iii) from Cal-ISO
or PG&E, that the interconnection queue position is terminated; or (iv) from
PG&E, that the Topaz PPA is terminated or alleging that a material default has
occurred under the Topaz PPA for which PG&E intends to terminate the Topaz PPA,
unless the Company promptly cures any such alleged default or provides
reasonable evidence that such allegation is untrue; or (b) any event,
occurrence, change or effect that, individually or in the aggregate materially
and adversely impacts (financially or otherwise) the Project Business, other
than that part of the Project Business relating to the Topaz Project, taken as a
whole (taking account of the ability of the Company, the Surviving Company or
any Project Company to acquire, permit, develop, finance, construct,
interconnect, own, operate and achieve commercial operation of the Projects
(exclusive of the Topaz Project); provided, however,  in no event shall any of
the following be deemed, either alone or in combination, to constitute, nor
shall any of the following be taken into account in determining whether there
has been, a Project Material Adverse Effect:  with respect forgoing clause (b),
(A) any effect arising from or relating to changes in general business, economic
or securities markets conditions, (B) any acts of war or other hostilities or
terrorism, (C) any changes affecting the solar power industry generally, (D) any
effect that results from any action taken pursuant to the express provisions of
this Agreement (other than the Drop Down or the Distribution), including any
action taken with consent or the direction of Parent or Merger Sub, or (E) any
effect that results from a change in Law or GAAP);


(wwwwww)               “Project Pre-Payments” has the meaning set forth in
Section 2.4(b);


(xxxxxx)                       “Project Registered Intellectual Property” has
the meaning set forth in Section 2.8(b);


(yyyyyy)                   “Prudent Industry Practices” shall mean the
practices, methods, equipment, specifications, and standards of care, skill,
safety and diligence, as the same may change from time to time, but applied in
light of the facts known at the time, as are generally applied or utilized under
comparable circumstances by experienced and prudent professionals in respect of
the design, development, permitting, construction, interconnection,
commissioning, maintenance, financing and operation of solar generating
facilities of comparable type and complexity to a Project.  “Prudent Industry
Practices” do not necessarily mean the best practice, method, or standard of
care, skill, safety and diligence in all cases, but is instead intended to
encompass a range of acceptable practices, methods, and standards;


 
83

--------------------------------------------------------------------------------

 


(zzzzzz)                       “PUHCA” means Public Utility Holding Company Act
of 1935, as amended;


(aaaaaaa)                   “Purchaser Representative” has the meaning set forth
in Section 4.5(a);


(bbbbbbb)                 “Purchaser Representative Agreement” has the meaning
set forth in Section 4.5(a);


(ccccccc)                   “Purchaser Representative Condition” has the meaning
set forth in Section 4.5(a);


(ddddddd)                 “10-K” has the meaning set forth in Section 3.7;


(eeeeeee)                   “Real Property” has the meaning set forth in Section
2.17(a);


(fffffff)                        “Real Property Agreements” has the meaning
given to it in Section 2.17(a);


(ggggggg)                 “Real Property Rights” has the meaning given to it in
Section 2.17(a);


(hhhhhhh)                 “Registration Rights Agreement” means the Registration
Rights Agreement by and between Parent and Hold Co in substantially the form
attached hereto as Exhibit K;


(iiiiiii)                          “Related to the Project Business” means
related to, used or held for use in the Project Business or any Project Company
Business, whether or not related to, used or held for use in any other business
or otherwise;


(jjjjjjj)                          “Release” means any releasing, spilling,
leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, migrating, disposing or dumping of a Hazardous Material into the
Environment (including, without limitation, the abandonment or discarding of
barrels, containers and other closed receptacles containing any Hazardous
Materials);


(kkkkkkk)                   “Required Permits” has the meaning set forth in
Section 2.19;


(lllllll)                          “Required Hold Co Merger Vote” has the
meaning set forth in Section 2.25;


(mmmmmmm)            “Required Vote” has the meaning set forth in Section
2.25(b);


(nnnnnnn)                 “Retained Permit Rights” has the meaning set forth in
Section 2.19(a);


(ooooooo)                 “SEC” means the United States Securities and Exchange
Commission.


 
84

--------------------------------------------------------------------------------

 


(ppppppp)                 “Securities Act” means the Securities Act of 1933, as
amended;


(qqqqqqq)                 “Shortlisted Projects” means the projects set forth on
Schedule 8.4(qqqqqqq);


(rrrrrrr)                        “Solicitation Date” has the meaning set forth
in Section 4.5(b);


(sssssss)                   “Spin-off Subsidiary” has the meaning set forth in
the Recitals;


(ttttttt)                        “Stockholders’ Representation Agreement” has
the meaning set forth in Section 4.5(a);


(uuuuuuu)                 “Straddle Period” has the meaning set forth in Section
7.2(b);


(vvvvvvv)                 “Subsequent SEC Documents” has the meaning set forth
in Section 3.4;


(wwwwwww)            a “Subsidiary” of any Person means another Person, an
amount of the voting securities, other voting ownership or voting partnership
interests of which is sufficient to elect at least 50% of its board of directors
or other governing body (or, if there are no such voting interests, 50% or more
of the equity interests of which) is owned directly or indirectly by such first
Person;


(xxxxxxx)                     “Surviving Company” has the meaning set forth in
Section 1.1;


(yyyyyyy)                 “Tax” has the meaning set forth in Section 2.9(a);


(zzzzzzz)                     “Tax Authority” has the meaning set forth in
Section 2.9(a);


(aaaaaaaa)                 “Tax Return” has the meaning set forth in Section
2.9(a);


(bbbbbbbb)              “Tech Environmental Reports” has the meaning set forth
in Section 2.18(b);


(cccccccc)                 “Termination Date” has the meaning set forth in
Section 6.1(b);


(dddddddd)              “Topaz Phase I” means the first phase of the Topaz
Project consisting of 210 MW;


(eeeeeeee)                 “Topaz Phase II” means the second phase of the Topaz
Project consisting of 340 MW;


(ffffffff)                      “Topaz PPA” means the Power Purchase and Sale
Agreement between PG&E and the Topaz Project Company, executed by PG&E on July
1, 2008 and by the Topaz Project Company on June 30, 2008;


(gggggggg)              “Topaz Project” means the 550 MW Project under
development by the Company (through the Topaz Project Company) in San Luis
Obispo County, California; and


 
85

--------------------------------------------------------------------------------

 


(hhhhhhhh)              “Topaz Project Company” means Topaz Solar Farms LLC, a
Delaware limited liability company and a wholly-owned Subsidiary of the Company;


(iiiiiiii)                         “Trademarks” has the meaning set forth in
Section 8.4(kkkk);


(jjjjjjjj)                         “Trade Secrets” has the meaning set forth in
Section 8.4(kkkk);


(kkkkkkkk)                 “Transfer Contract” means each Contract that is not
Related to the Project Business to which the Company or any of its Subsidiaries
is a party;


(llllllll)                         “UNFCCC” has the meaning set forth in Section
8.4(ggg);


(mmmmmmmm)         “Unaccredited Investor” means a Person who is not an
“Accredited Investor” as defined in Rule 501 of Regulation D promulgated under
the Securities Act;


(nnnnnnnn)              “Support Agreement” has the meaning set forth in the
Recitals; and


(oooooooo)              “Written Consent” shall have the meaning set forth in
the Recitals.


(pppppppp)              “Canadian Amount” means the US dollar equivalent, using
the exchange rate published in the Wall Street Journal for the Business Day two
days prior to the Closing Date, of the aggregate amount in the bank accounts in
the name of all Subsidiaries of the Company organized in Canada as of the
Closing, as set forth on the certificate delivered pursuant to Exhibit G, Item
12.


(qqqqqqqq)              “Italian Amount” means the US dollar equivalent, using
the exchange rate published in the Wall Street Journal for the Business Day two
days prior to the Closing Date, of the aggregate amount in the bank accounts in
the name of all Subsidiaries of the Company organized in Italy as of the
Closing, as set forth on the certificate delivered pursuant to Exhibit G, Item
12.


8.5           Counterparts.  This Agreement may be executed in one or more
counterparts (whether delivered by facsimile or otherwise, including but not
limited to electronic delivery), each of which shall be considered one and the
same instrument and shall become effective when one or more counterparts have
been signed by each of the parties hereto and delivered to the other parties
hereto; it being understood that all parties hereto need not sign the same
counterpart.


8.6           Entire Agreement; No Third Party Beneficiaries.  This Agreement
and the documents and instruments and other agreements specifically referred to
herein or delivered pursuant hereto, including all the exhibits attached hereto,
the Company Disclosure Letter, (a) constitute the entire agreement among the
parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof, except for the Confidentiality Agreement,
which shall continue in full force and effect, and shall survive any termination
of this Agreement, in accordance with its terms, and (b) are not intended to
confer, and shall not be construed as conferring, upon any Person other than the
parties hereto any rights or remedies hereunder (except the provisions of
Article 7, which are intended to be for the benefit of the persons covered
thereby and may, to the extent provided therein, be enforced by such persons).
No covenant or other undertaking in this Agreement shall constitute an amendment
to any employee benefit plan, program, policy or arrangement, and any covenant
or undertaking that suggests that an employee benefit plan, program, policy or
arrangement will be amended shall not be understood to effect such amendment,
such amendment becoming effective only upon the adoption of a written amendment
in accordance with the amendment procedures of such plan, program, policy or
arrangement.


 
86

--------------------------------------------------------------------------------

 


8.7           Assignment.  Except as set forth in Section 7.9, neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by any of the parties (whether by operation of Law or otherwise)
without the prior written consent of the other parties except by Parent after
the Effective Time to an Affiliate of Parent or in connection with a merger of
Parent or a sale of substantially all of the assets of Parent.  In no event
shall such assignment relieve Parent of its obligations hereunder.  Subject to
the preceding sentence, this Agreement will be binding upon, inure to the
benefit of and be enforceable by the parties and their respective successors and
assigns.


8.8           Severability.  Any term or provision of this Agreement that is
held by a court of competent jurisdiction or arbitrator to be invalid, void or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the invalid, void or unenforceable term or provision in any
other situation or in any other jurisdiction.  If the final judgment of such
court or arbitrator declares that any term or provision hereof is invalid, void
or unenforceable, the parties agree to reduce the scope, duration, area or
applicability of the term or provision, to delete specific words or phrases, or
to replace any invalid, void or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
original intention of the invalid or unenforceable term or provision.


8.9           Failure or Indulgence Not Waiver; Remedies Cumulative.  No failure
or delay on the part of either party hereto in the exercise of any right
hereunder shall impair such right or be construed to be a waiver of, or
acquiescence in, any breach of any representation, warranty or agreement herein,
nor shall any single or partial exercise of any such right preclude other or
further exercise thereof or of any other right.  Except as otherwise provided
herein all rights and remedies existing under this Agreement are cumulative to,
and not exclusive of, any rights or remedies otherwise available.


8.10         GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
IRRESPECTIVE OF THE CHOICE OF LAWS PRINCIPLES OF THE STATE OF NEW YORK, AS TO
ALL MATTERS, INCLUDING MATTERS OF VALIDITY, CONSTRUCTION, EFFECT,
ENFORCEABILITY, PERFORMANCE AND REMEDIES.


 
87

--------------------------------------------------------------------------------

 


8.11         Binding Arbitration.  From and after the Effective Time, any
dispute, claim or controversy arising out of or relating to this Agreement or
the Escrow Agreement including, by way of illustration and not limitation, the
negotiation, breach, termination, enforcement, interpretation or validity hereof
or thereof, including any request for specific performance, claim based on
contract, tort, statute or constitution or the determination of the scope or
applicability of this agreement to arbitrate, will be determined by arbitration
in San Francisco, CA before one arbitrator.  The arbitration will be
administered by JAMS pursuant to its Comprehensive Arbitration Rules and
Procedures, as modified in this Section.


(a)            The arbitrator will have the power to order hearings and meetings
to be held in such place or places as he or she deems in the interests of
reducing the total cost to the parties of the arbitration.  The arbitration
proceedings will be conducted in English.


(b)            The arbitrator will have the power to order any remedy, including
monetary damages, specific performance and all other forms of legal and
equitable relief, except that the arbitrator will not have the power to order
punitive damages.  The arbitrator may hear and rule on dispositive motions as
part of the arbitration proceeding (e.g., motions for summary disposition).


(c)            Each party will be entitled to the timely production by the other
party of relevant, non-privileged and non-confidential documents or copies
thereof.  If the parties are unable to agree on the scope and/or timing of such
document production, the arbitrator will have the power, upon application of any
party, to make all appropriate orders for the production of documents by any
party.


(d)            Before the arbitrator establishes the facts of the case, each
party will be entitled to examine witnesses by deposition to provide
non-privileged testimony that is relevant to the controversies, claims or
disputes at issue.  If the parties are unable to agree on the propriety, scope
or timing of a deposition, the arbitrator, upon the application of any party,
may make all appropriate orders in connection with a proposed deposition.


(e)            The arbitrator may appoint expert witnesses only with the consent
of all of the parties to the arbitration.


(f)             The arbitrator’s fees and the administrative expenses of the
arbitration will be paid equally by the parties to the arbitration.  Each party
to the arbitration will pay its own costs and expenses (including attorney’s
fees) in connection with the arbitration.


(g)            The award rendered by the arbitrator will be final and binding on
the parties.  The award rendered by the arbitrator may be entered into any court
having jurisdiction, or application may be made to such court for judicial
acceptance of the award and an order of enforcement, as the case may be.  Such
court proceeding will disclose only the minimum amount of information concerning
the arbitration as is required to obtain such acceptance or order.


(h)            Except as required by Law, neither party nor the arbitrator may
disclose the existence, content or results of an arbitration brought in
accordance with this Agreement.


 
88

--------------------------------------------------------------------------------

 


(i)             Each party to this Agreement hereby agrees that in connection
with any such action process may be served in the same manner as notices may be
delivered under ‎‎Section 8.2 and irrevocably waives any defenses it may have to
service in such manner.


8.12         WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE ACTIONS OF ANY PARTY HERETO IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE AND ENFORCEMENT HEREOF.


8.13         Specific Performance.  The parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof, in addition to
any other remedy to which they are entitled at Law or in equity.


[Signatures begin on the next page]


 
89

--------------------------------------------------------------------------------

 


Each of Parent, the Company and Hold Co have caused this Agreement to be
executed and delivered as of the date first written above.



 
FIRST SOLAR, INC.
             
By:
  /s/ Michael J. Ahearn  
Name:   Michael J. Ahearn
 
Title:     Chief Executive Officer
       
FIRST SOLAR ACQUISITION CORP.
             
By:
  /s/ Mary Beth Gustafsson  
Name:   Mary Beth Gustafsson
 
Title:     Vice President and General Counsel
             
OPTISOLAR INC.
             
By:
  /s/ Randall S. Goldstein  
Name:   Randall S. Goldstein
 
Title:     President and Chief Executive Officer
             
OPTISOLAR HOLDINGS LLC
             
By:
  /s/ Randall S. Goldstein  
Name:   Randall. S. Goldstein
 
Title:     President and Chief Executive Officer

 
 

--------------------------------------------------------------------------------